                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 1 of 151
  Fill in this information to identify the case:

               Eagle PCO LLC
  Debtor name __________________________________________________________________


  United States Bankruptcy Court for the:_______________________________
                                          Southern District of Texas
                                 20-35474
  Case number (If known):       _________________________                                                                               Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

            No. Go to Part 2.
    ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                    0.00
                                                                                                                                 $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                Type of account                Last 4 digits of account number
          Pinnacle Bank (payroll acct.)
    3.1. _________________________________________________  Checking
                                                           ______________________              6
                                                                                               ____    5
                                                                                                      ____    1
                                                                                                             ____   8
                                                                                                                    ____         $______________________
                                                                                                                                   3,765.98
          See continuation sheet
    3.2. _________________________________________________ ______________________              ____ ____ ____ ____                 651,814.09
                                                                                                                                 $______________________


4. Other cash equivalents (Identify all)
    4.1. _____________________________________________________________________________________________________                   $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 655,580.07
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

            No. Go to Part 3.
    ✔
            Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
          See Schedule A/B Part 2, Question 7 Attachment
    7.1. ________________________________________________________________________________________________________                   41,424.00
                                                                                                                                  $______________________
    7.2._________________________________________________________________________________________________________                 $_______________________


   Official Form 206A/B                                     Schedule A/B: Assets     Real and Personal Property                               page 1
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 2 of 151
Debtor             Eagle PCO LLC
                  _______________________________________________________                                                 20-35474
                                                                                                   Case number (if known)_____________________________________
                  Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
         See Schedule A/B Part 2, Question 8 Attachment
    8.1.___________________________________________________________________________________________________________                     232,370.68
                                                                                                                                      $______________________
    8.2.___________________________________________________________________________________________________________                   $_______________________

9. Total of Part 2.
                                                                                                                                       273,794.68
                                                                                                                                     $______________________
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :     Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
      ✔
            Yes. Fill in the information below.
                                                                                                                                      Current value of debtor’s
                                                                                                                                      interest
11. Accounts receivable

     11a. 90 days old or less:       566,257.07
                                    ____________________________    0.00
                                                                 – ___________________________          = ........                     566,257.07
                                                                                                                                     $______________________
                                      face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:          11,424.92
                                    ___________________________    2,991.98
                                                                – ___________________________           = ........                     8,432.94
                                                                                                                                     $______________________
                                     face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                    574,690.01
                                                                                                                                     $______________________
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :     I nve st me nt s

13. Does the debtor own any investments?
      ✔
            No. Go to Part 5.
            Yes. Fill in the information below.
                                                                                                            Valuation method          Current value of debtor’s
                                                                                                            used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________                  _____________________    $________________________
    14.2. ________________________________________________________________________________                  _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                   % of ownership:
    15.1._______________________________________________________________              ________%             _____________________    $________________________
    15.2._______________________________________________________________              ________%             _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                   ______________________   $_______________________
    16.2.________________________________________________________________________________                   ______________________   $_______________________



17. Total of Part 4
                                                                                                                                     $______________________
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                           Schedule A/B: Assets       Real and Personal Property                               page 2
                          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 3 of 151
                    Eagle PCO LLC                                                                                            20-35474
Debtor             _______________________________________________________                            Case number (if known)_____________________________________
                   Name




Pa rt 5 :     I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
      ✔
            Yes. Fill in the information below.

      General description                                 Date of the last         Net book value of        Valuation method used        Current value of
                                                          physical inventory       debtor's interest        for current value            debtor’s interest
                                                                                   (Where available)
19. Raw materials
    ________________________________________                    ______________                                                          $______________________
                                                                MM / DD / YYYY
                                                                                   $__________________       ______________________

20. Work in progress
    ________________________________________                    ______________                                                          $______________________
                                                                MM / DD / YYYY
                                                                                   $__________________       ______________________

21. Finished goods, including goods held for resale
                                                                                     1,744,107.94                                          Unknown
                                                                                                              Professional appraisal pending
  See Schedule A/B Part 5, Question 21 Attachment   ______________                                                                       $______________________
   ________________________________________                                        $__________________       ______________________
                                                                MM / DD / YYYY

22. Other inventory or supplies
    ________________________________________                    ______________                                                          $______________________
                                                                MM / DD / YYYY
                                                                                   $__________________       ______________________


23. Total of Part 5                                                                                                                       0.00
                                                                                                                                        $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
     ✔       No
             Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
      ✔
             No
             Yes. Book value _______________           Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     ✔       No
             Yes

Pa rt 6 :      Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      ✔
            No. Go to Part 7.

            Yes. Fill in the information below.

      General description                                                          Net book value of        Valuation method used        Current value of debtor’s
                                                                                   debtor's interest        for current value            interest
                                                                                   (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                  $________________         ____________________      $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                  $________________         ____________________      $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                  $________________         ____________________      $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                  $________________         ____________________      $______________________

32. Other farming and fishing-related property not already listed in Part 6
    ______________________________________________________________                  $________________         ____________________     $______________________


Official Form 206A/B                                            Schedule A/B: Assets         Real and Personal Property                               page 3
                           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 4 of 151
Debtor
                     Eagle PCO LLC
                    _______________________________________________________                                                   20-35474
                                                                                                       Case number (if known)_____________________________________
                    Name




33. Total of Part 6.
                                                                                                                                         $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

            No
            Yes. Is any of the debtor’s property stored at the cooperative?

                   No
                   Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

            No
            Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

            No
            Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

            No
            Yes



Pa rt 7 :        Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

            No. Go to Part 8.
      ✔
            Yes. Fill in the information below.


    General description                                                               Net book value of      Valuation method             Current value of debtor’s
                                                                                      debtor's interest      used for current value       interest
                                                                                      (Where available)
39. Office furniture
Office furniture
                                                                                         13,556.46
                                                                                       $________________       Professional appraisal pending
                                                                                                              ____________________         Unknown
                                                                                                                                         $______________________
40. Office fixtures
Security entry system
                                                                                         4,641.86
                                                                                       $________________       Professional appraisal pending
                                                                                                              ____________________         Unknown
                                                                                                                                         $______________________
41. Office equipment, including all computer equipment and
   communication systems equipment and software
Photocopier & computer equipment                                                         26,470.43             Professional appraisal pending
                                                                                                                                           Unknown
                                                                                       $________________      ____________________       $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles

    42.1___________________________________________________________                    $________________       ____________________      $______________________
    42.2___________________________________________________________                    $________________       ____________________      $______________________
    42.3___________________________________________________________                    $________________       ____________________      $______________________
43. Total of Part 7.
                                                                                                                                           0.00
                                                                                                                                         $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

            No
     ✔ Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     ✔ No
            Yes

Official Form 206A/B                                               Schedule A/B: Assets         Real and Personal Property                             page 4
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 5 of 151
 Debtor
                  Eagle PCO LLC
                 _______________________________________________________
                                                                                                                20-35474
                                                                                             Case number (if known)_____________________________________
                 Name




Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

          No. Go to Part 9.
      ✔
          Yes. Fill in the information below.


    General description                                                    Net book value of        Valuation method used        Current value of
                                                                           debtor's interest        for current value            debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

          See Schedule A/B Part 8, Question 47 Attachment                    770,853.32               Kelly Blue Book             623,754.00
    47.1___________________________________________________________         $________________        ____________________       $______________________
          See Schedule A/B Part 8, Question 47 Attachment                    65,701.93                Professional appraisal pending
                                                                                                                                  Unknown
    47.2___________________________________________________________         $________________        ____________________       $______________________

    47.3___________________________________________________________         $________________        ____________________       $______________________

    47.4___________________________________________________________         $________________        ____________________       $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________         $________________         ____________________       $______________________

    48.2__________________________________________________________         $________________         ____________________       $______________________

49. Aircraft and accessories

    49.1__________________________________________________________         $________________         ____________________       $______________________

    49.2__________________________________________________________         $________________         ____________________       $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    See continuation sheet
                                                                             17,410,908.96                                        Unknown
    ______________________________________________________________         $________________         ____________________       $______________________


51. Total of Part 8.                                                                                                              623,754.00
                                                                                                                                $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
           No
     ✔     Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     ✔     No
           Yes




 Official Form 206A/B                                     Schedule A/B: Assets     Real and Personal Property                                page 5
                          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 6 of 151
                    Eagle PCO LLC                                                                                       20-35474
 Debtor            _______________________________________________________                           Case number (if known)_____________________________________
                   Name




Pa rt 9 :     Re a l prope rt y

54. Does the debtor own or lease any real property?
            No. Go to Part 10.
       ✔
            Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of      Valuation method used        Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest      for current value            debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       Land and Buildings at 5808 FM 3455 Navasota             Owned
55.1
       TX 77868
                                                                                      1,450,147.37          Tax appraisal value           815,300.00
                                                                                     $_______________       ____________________        $_____________________

55.2

                                                                                     $_______________       ____________________        $_____________________

55.3

                                                                                     $_______________       ____________________        $_____________________


56. Total of Part 9.                                                                                                                      815,300.00
                                                                                                                                        $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
             No
       ✔     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       ✔     No
             Yes

Pa rt 1 0 : I nt a ngible s a nd inte lle c t ua l prope rt y

59. Does the debtor have any interests in intangibles or intellectual property?
            No. Go to Part 11.
       ✔
            Yes. Fill in the information below.

        General description                                                          Net book value of      Valuation method             Current value of
                                                                                     debtor's interest      used for current value       debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets                                                                                     Unknown
    See Schedule A/B Part 10, Question 60 Attachment
    ______________________________________________________________                   $_________________      ______________________      $____________________

61. Internet domain names and websites
                                                                                       0.00                                                10.00
    Internet domain name
    ______________________________________________________________                   $_________________      ______________________       $____________________

62. Licenses, franchises, and royalties
       ______________________________________________________________                $_________________      ______________________       $____________________

63. Customer lists, mailing lists, or other compilations
       ______________________________________________________________                $_________________      ______________________       $____________________

64. Other intangibles, or intellectual property
       ______________________________________________________________                 $________________      _____________________       $____________________
65. Goodwill
       ______________________________________________________________                 $________________      _____________________       $____________________

66. Total of Part 10.                                                                                                                      10.00
                                                                                                                                         $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets         Real and Personal Property                             page 6
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 7 of 151
Debtor            Eagle PCO LLC
                 _______________________________________________________                                                 20-35474
                                                                                                  Case number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     ✔    No
          Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     ✔    No
          Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     ✔    No
          Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
           No. Go to Part 12.
      ✔
           Yes. Fill in the information below.
                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
71. Notes receivable
     Description (include name of obligor)

     ______________________________________________________
                                                                      _______________     –   __________________________         =   $_____________________
                                                                      Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                            Tax year ___________     $_____________________
     _________________________________________________________________________________
                                                                                                            Tax year ___________     $_____________________
     _________________________________________________________________________________
                                                                                                            Tax year ___________     $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                   $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
    ______________________________________________________________                                                                   $_______________________
    Nature of claim                    ___________________________________

    Amount requested                   $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
     Indemnity claim against Chesapeake Energy
    ______________________________________________________________                                                                     Unknown
                                                                                                                                     $_______________________

    Nature of claim                     Indemnity claim against Chesapeake Energy
                                       ___________________________________

    Amount requested                     999,999,999.00
                                       $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                    $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   ____________________________________________________________                                                                      $_____________________
   ____________________________________________________________                                                                      $_____________________
78. Total of Part 11.
                                                                                                                                       0.00
                                                                                                                                     $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     ✔    No
          Yes

Official Form 206A/B                                         Schedule A/B: Assets         Real and Personal Property                              page 7
                          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 8 of 151
Debtor
                   Eagle PCO LLC
                  _______________________________________________________
                                                                                                                                              20-35474
                                                                                                                          Case number (if known)_____________________________________
                  Name




Pa rt 1 2 :     Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                               Current value of                       Current value
                                                                                                      personal property                      of real property
                                                                                                           655,580.07
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                   $_______________

                                                                                                           273,794.68
81. Deposits and prepayments. Copy line 9, Part 2.                                                       $_______________

                                                                                                           574,690.01
82. Accounts receivable. Copy line 12, Part 3.                                                           $_______________

                                                                                                           0.00
83. Investments. Copy line 17, Part 4.                                                                   $_______________
                                                                                                           0.00
84. Inventory. Copy line 23, Part 5.                                                                     $_______________
                                                                                                           0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                            $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                           0.00
                                                                                                         $_______________
     Copy line 43, Part 7.
                                                                                                           623,754.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                            $_______________

                                                                                                                                               815,300.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . ..................................................................................
                                                                                                           10.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                        $_______________

                                                                                                           0.00
90. All other assets. Copy line 78, Part 11.                                                        +    $_______________

                                                                                                           2,127,828.76                        815,300.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                     $_______________        +    91b.
                                                                                                                                             $________________




                                                                  2,943,128.76                                                                                     2,943,128.76
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................     $__________________




Official Form 206A/B                                                       Schedule A/B: Assets               Real and Personal Property                                  page 8
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 9 of 151
                Eagle PCO LLC                                                                              20-35474
 Debtor 1                                                       _                 Case number (if known)
               First Name   Middle Name     Last Name



                                                Continuation Sheet for Official Form 206 A/B
3) Checking, savings, money market, or financial brokerage accounts

Pinnacle Bank (operating                  Checking                            6492
acct.)

Balance: Unknown

Pinnacle Payroll                          Checking                            6518

Balance: 3,765.98

Pinnacle Bank                             Checking                            6492

Balance: 648,048.11


50) Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

See Schedule A/B                   466,132.43                Professional                       Unknown
Part 8, Question                                             appraisal pending
50 Attachment

See Schedule A/B                   991,351.18                Professional                       Unknown
Part 8, Question                                             appraisal pending
50 Attachment

See Schedule A/B                   15,953,425.35             Professional                       Unknown
Part 8, Question                                             appraisal pending
50 Attachment




Official Form 206 A/B                                        Schedule A/B: Property
Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 10 of 151




                          Schedule A/B
         Part 5 – Inventory, excluding agriculture assets
  Section 21 – Finished goods, including goods held for resale
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 11 of 151




     Eagle Pressure Control
     Inventory ME Report October 1, 2020 - November 6, 2020
 Item               Transaction Type Date Document   Description   Qty        Unit Value   Inv. Value
Assembly                                  Number
AD113161021502F                                                          20                        $5,009.40
AD113161521502F                                                           7                        $3,066.96
AD212521502F                                                              2                          $863.33
AD916M12LPFSS                                                            12                          $431.67
AD916M916MSS                                                             18                          $654.96
AS21025                                                                   8                        $7,435.00
BCA21502F916                                                              1                          $114.00
BCA21502M                                                                11                        $1,122.04
BCA21502M12                                                               1                           $75.14
BCA31502M                                                                 3                          $534.00
BCA41502F                                                                 2                          $290.00
BCA41502M                                                                 4                        $1,052.91
BEANCAGE21502                                                             5                        $2,641.15
BF1131610                                                                 2                          $170.00
BF2103                                                                    2                          $190.00
BF212103                                                                  1                          $120.00
BF7103                                                                    7                        $4,695.43
BF7153                                                                    5                        $3,925.00
BOSS3X3                                                                  16                       $11,552.80
BP2                                                                       6                           $88.74
BP212LP                                                                  29                          $734.96
C212101131610                                                             0                            $0.00
CA252LP                                                                   2                        $1,137.33
CAJWA1131610                                                              1                        $1,750.00
CAJWA25                                                                   2                        $3,100.00
CAN6225                                                                   4                        $5,800.00
CF11316102LP                                                              0                            $0.00
CF2102LP                                                                  1                          $113.75
CF2125278                                                                 5                          $420.57
CF25238                                                                   9                          $895.91
CF252LP                                                                  32                        $2,068.51
CF415238                                                                  2                        $1,104.50
CH2210113LPO                                                              1                        $2,000.00
CH2210115SSO                                                              6                       $16,388.71
CH228113LPO                                                               1                            $0.00
CH228115LPO                                                               1                        $1,000.00
CH229113LPO                                                               1                          $901.82
CH229115LPO                                                               1                        $1,653.65
CH229115SSO                                                               1                        $1,683.87
CH229115SSOBP                                                             5                       $11,711.83
CHG11412C22                                                               3                        $1,495.79
CHG11512C22                                                               6                        $3,236.88
CHG11758C21                                                               2                          $900.00
CHG11758C21P                                                              1                        $1,500.00
CHG11758C22                                                               6                        $2,743.81
CHG117C22                                                                10                        $6,256.47
CHG13512C22                                                               1                          $850.00
CHG13958C22                                                               1                          $877.50
CHGM11412LTC                                                              1                        $2,368.61
CHGM11BLANK                                                               2                            $0.00
COLLAR916SS                                                               3                           $15.00
CPAAJWA1131610                                                            7                        $6,801.02
CPCSSHORTSCT3                                                            17                        $2,405.18
CPJWA25                                                                   2                        $2,200.00
CPPCJWA1131610                                                            2                          $490.00
CPPOSCAPN62                                                               8                          $544.00
CPSEALKITSCS21                                                            7                          $570.02
CPSS21502TW                                                               8                        $1,218.40
CPTSHORT                                                                  3                          $433.50
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 12 of 151



CS22BG11101110                                         1                $7,559.76
CS22BG1151110                                          2                $7,412.50
DSA11316101131615                                      3                  $730.00
DTS4                                                  10                  $816.30
FSA212102125                                           2                $1,475.00
FSA215914                                              2                $2,120.00
GBPI21502F4LPPIN                                      13                $5,721.62
GF1131620916R                                          1                  $187.50
GF34LPM                                               19                  $949.05
IF12LP                                                37                  $229.53
IF12LPSS                                              39                  $604.50
LF11101034STC                                          2                $7,200.00
LPP1110                                               30                $2,900.00
LPP115                                                12                $1,160.01
MBCH10115SSOW                                          3                $7,200.00
MBCHB11512W                                            2                $6,500.00
MBCHM11758N                                            2                $3,043.00
MBCHM11758W                                            3                $5,250.00
MBCS1110115                                            6               $29,849.25
MBPOSB11N                                              2                $1,792.00
MBPOSB11W                                              3                $5,250.00
MBPOSBL11W                                             3                $1,755.00
MBRTC89W                                               1                $2,500.00
MBRTH11512W                                            2                $5,000.00
MBRTH11758W                                            2                $4,835.38
N23812                                                 1                   $46.00
N2386                                                 21                  $508.64
N2786                                                  9                  $303.56
N278PH6                                                2                $1,300.00
N2LP6                                                  5                   $50.22
N312CSHYPP14                                           1                $1,150.00
P12LP                                                 19                   $30.79
PB238                                                  1                  $225.00
PB278                                                  2                  $420.00
PCAF7103                                               1                $3,511.26
PCAF7153                                              10               $29,532.09
PCPBSL515                                              2                $2,205.77
PCPNB1502W                                             1                  $543.79
PCPNBR                                                61                $1,567.38
PCPNNUT                                                2                $2,026.14
PCPS3                                                  6                $1,412.10
PCPS3F                                                 4                   $20.89
PCPS3M                                                22                $1,477.33
PCPS412                                               33                $4,884.00
PCPSF                                                 21                $2,876.40
PCPSM                                                 24                $3,343.23
PCPSSL515                                              4                    $0.00
PCS3OD4124TPISG                                       12                $4,638.60
PCS4OD4124TPI2G                                       10                  $524.98
PCS4OD4124TPI2G3                                       5                $2,513.86
PF21215253                                             2                  $837.23
PO9412BG                                               3                  $727.50
PO95124O                                               2                  $700.00
PO9512BG                                               9                $1,739.99
PO9512HPE                                              5                $3,250.00
PO9758                                                 3                  $585.00
PO97BG                                                 7                $1,280.55
POFS758B                                              10                  $870.00
POPRBG11958                                            1                   $60.00
POPRBG9412                                             8                  $250.00
POPRBG9512                                             6                  $141.00
POPRBG97                                               4                  $220.00
POPRBG9758                                             3                  $112.51
POPS512B                                               4                  $272.18
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 13 of 151



POPS758HSN                                            4                  $360.00
POPS7N                                               16                  $278.02
POPSS10.925OD                                         8                $1,000.00
PREVENTIVE_MAINTENA                                  11                    $0.00
PV3315                                                2                $5,392.00
S41SGKIT                                             12                   $33.72
SS21210                                               8                $6,604.00
T2101131610                                          15                $6,460.57
T210210                                               6                $3,570.00
T212101131610                                         2                $1,322.00
T212525                                               6                $3,600.00
T2525                                                 6                $3,077.01
TC210                                                 9                $2,344.29
TC21210                                               8                $3,080.00
TC2125                                                5                $1,609.72
TC25                                                  1                  $275.00
TESTMA                                               11                    $0.11
TF135810                                              1                $2,650.00
TF13585                                               1                $1,750.00
TF210                                                 3                  $916.67
TF21210                                               3                  $340.00
TF715                                                 4                $4,028.32
THAB173238                                            2                  $710.00
THAB173278                                            1                  $295.00
THAB175278                                            3                $1,455.00
THAB2P7102125                                         5                $3,825.87
THAB2P71025                                           3                $2,984.98
THAB2P7152125                                         1                $1,582.69
THAB2P752125                                          3                $1,725.34
THAB2P7525                                            2                  $982.00
THAB5710238                                           3                $4,712.58
THABO2710210                                          1                  $850.00
THABO271021210                                        4                $3,000.00
THABO2752125                                          1                  $725.00
THABO27525                                            1                  $725.00
THAEN710210                                           3                $3,075.00
THAEN7102125                                          1                  $902.65
THAEN71025                                            6                $5,619.19
THAEN715210SS                                         1                $3,542.00
THAEN71521210                                         0                    $0.00
THAEN71525                                            1                $1,010.00
THAEN7525SS                                           1                $2,048.00
THAKTH73238                                           4                $2,480.00
THAMTH420210                                          1                $2,223.25
THGPCP7                                              26                $4,109.70
THGTC1A278                                            1                  $396.00
THGTC1AEN238                                          5                $3,937.89
THGTC1AEN23810                                       10                $6,522.08
THGTC1AEN23810SS                                      3                $4,125.00
THGTC1AEN23810SSCL                                    2                    $0.00
THGTC1AEN278                                          0                    $0.00
THGTC1AEN27810                                        7                $5,855.02
THGTC1AEN27810SSCL                                    1                    $0.00
THGTC1AEN278PH6                                       1                  $850.10
THGTC1W11278                                          1                  $920.00
THGTC1W11312                                          1                  $920.00
THGTC1W7278                                           3                  $930.00
THTCM71075                                            1                $3,091.81
THTCM715710                                           8               $37,610.40
THTCM71575                                           12               $62,614.16
THTCMBB1110715                                        3                $9,159.00
THTCMBG1110710                                        2                $8,050.37
THTCMBG11373                                          1                $1,449.37
THTCMBG11375                                          4                $9,406.51
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 14 of 151



 THTCMBG115710                                            1              $2,772.66
 THTCMBG11575                                             1              $2,000.00
 THTCMDP1110715                                           3             $15,600.00
 THTCMHPE115710                                           5             $15,000.00
 TPTCM7238                                                1              $1,575.00
 VALVE_BODY_REPAIR                                        0                  $0.00
 VALVE_BONNET_REPAIR                                      0                  $0.00
 VAV1131610EED                                            0                  $0.00
 VAV21210EED                                              2              $9,400.00
 VAVOM25D                                                 9             $17,775.00
 VGVFC1131610                                             7              $6,651.63
 VGVFC1131615                                             6              $8,507.14
 VGVFC1131615FF                                           2              $4,300.00
 VGVFC1131620                                             1              $1,845.00
 VGVFC21210                                               0                  $0.00
 VGVFC21215FF                                             2              $7,290.00
 VGVFC215                                                 2              $4,449.28
 VGVW2125                                                16             $12,493.24
 VGVW2125278                                              5              $3,350.00
 VGVW25                                                  20              $8,699.98
 VGVW25238                                               13              $4,837.55
 VPRBKM4715HC                                            27              $1,457.96
 WN210                                                    3                $330.00
 WN25                                                     4                $473.33
 WNA21502                                                10                $672.50
 WOL21502T5                                               6              $1,136.05
 WOL21502T65                                             22              $3,942.46
 WOL21502W145                                             8              $1,422.61
 WOL21502W65                                              4                $716.80
 WS2150233                                                6                  $0.00
 XO21502F238                                             22              $2,854.93
 XO21502W22202T                                           1                $759.50
 XO31502F21502M                                           3                $656.49
 XO31502M21502F                                          10              $3,150.00
 Total - Assembly                                     1,383              720,327.0
 Inventory Item                                     6,479.5            1,023,214.9

Total                                               7,862.5            1,743,541.9
  Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 15 of 151




                             Schedule A/B
             Part 8 – Machinery, equipment, and vehicles
Section 47 – Automobiles, vans, trucks, motorcycles, trailers, and titled
                            farm vehicles


                          Line 47.1 – Trucks
                                 -and-
                          Line 47.2 – Trailers
Internal ID   Internal ID                              Asset Description                     Asset Type   Current Net Book Value    Condition    Truck #   Mileage       KBB Value
     7053          7053     2019 Ford F150 VIN 1FTEW1E42KKD44944                            VEHICLES            $29,627.95         Good/Fair    Truck 15      35,257    $16,244.00
     7169          7169     2019Ford F150 VIN 1FTEW1E43KKD81579                             VEHICLES            $34,176.19         Good/Fair    Truck 1       33,605    $16,359.00
     6690          6690     2019 Ford F250 - 1FT7W2BT0KEC89676                              VEHICLES            $28,450.59         Good/Fair    Truck 81      70,750    $22,240.00
     7657          7657     2019 Ford F250 - 1FT7W2BT0KEC89676 - Camper Shell               VEHICLES             $2,381.81         Good/Fair    Truck 81           0
     6691          6691     2019 Ford F250 - 1FT7W2BT2KEC89677                              VEHICLES            $29,172.73         Good/Fair    Truck 80      71,729    $22,130.00
     6692          6692     2019 Ford F250 - 1FT7W2BT4KEC89700                              VEHICLES            $28,786.59         Good/Fair    Truck 82      63,000    $23,012.00
     6694          6694     2019 Ford F250 - 1FT7W2BT9KEC44896                              VEHICLES            $27,926.80         Good/Fair    Truck 79      68,380    $22,461.00
     6886          6886     2019 Ford F250 - 1FT7W2BT9KEC44896 - rack                       VEHICLES              $444.29          Good/Fair    Truck 79           0
     6804          6804     2019 Ford F250 1FT7W2B11KEC89704                                VEHICLES            $29,769.15         Good/Fair    Truck 89      54,405    $23,991.00
     6805          6805     2019 Ford F250 1FT7W2BT1KEC89699                                VEHICLES            $30,336.88         Good/Fair    Truck 88      30,450    $26,487.00
     6798          6798     2019 Ford F250 1FT7W2BT2KEC55433                                VEHICLES            $30,824.57         Good/Fair    Truck 84      34,231    $26,085.00
     6803          6803     2019 Ford F250 1FT7W2BT2KEC62611                                VEHICLES            $31,639.37         Good/Fair    Truck 90      41,979    $25,316.00
     6801          6801     2019 Ford F250 1FT7W2BT2KEC89680                                VEHICLES            $30,824.57         Good/Fair    Truck 87      37,008    $25,780.00
     6800          6800     2019 Ford F250 1FT7W2BT3KEC89686                                VEHICLES            $30,824.57         Good/Fair    Truck 86      47,199    $24,739.00
     6568          6568     2019 Ford F250 VIN 1FT7W2B1KEC89685                             VEHICLES            $26,695.55         Good/Fair    Truck 74      57,069    $23,666.00
     6787          6787     2019 Ford F250 VIN 1FT7W2B1KEC89685 - Grill Guard & Tool Box    VEHICLES              $649.77          Good/Fair    Truck 74           0
     6693          6693     2019 Ford F250 VIN 1FT7W2BT0KED63646                            VEHICLES            $33,365.48         Good/Fair    Truck 12      34,715    $26,035.00
     6885          6885     2019 Ford F250 VIN 1FT7W2BT0KED63646 - rack                     VEHICLES              $444.29          Good/Fair    Truck 12           0
     7604          7604     2019 Ford F250 VIN 1FT7W2BT3KEC07410                            VEHICLES            $43,578.07         Good/Fair    Truck 2       57,142    $23,666.00
     6556          6556     2019 Ford F250 VIN 1FT7W2BT3KEC51620                            VEHICLES            $26,940.15         Good/Fair    Truck 70      46,196    $24,844.00
     6783          6783     2019 Ford F250 VIN 1FT7W2BT3KEC51620 - Grill Guard & Tool Box   VEHICLES              $649.78          Good/Fair    Truck 70           0
     6696          6696     2019 Ford F250 VIN 1FT7W2BT3KEC55442                            VEHICLES            $28,494.71         Good/Fair    Truck 76      52,861    $24,152.00
     6699          6699     2019 Ford F250 VIN 1FT7W2BT3KEC89705                            VEHICLES            $28,786.59         Good/Fair    Truck 83      62,049    $23,121.00
     6698          6698     2019 Ford F250 VIN 1FT7W2BT4KEC89695                            VEHICLES            $28,494.71         Good/Fair    Truck 75      46,763    $24,791.00
     6829          6829     2019 Ford F250 VIN 1FT7W2BT4KED63648                            VEHICLES            $37,654.32         Good/Fair    Truck 92      60,956    $23,285.00
     6554          6554     2019 Ford F250 VIN 1FT7W2BT5KEC23043                            VEHICLES            $28,348.15         Good/Fair    Truck 68      60,630    $23,285.00
     6887          6887     2019 Ford F250 VIN 1FT7W2BT6KED63649 - rack                     VEHICLES              $444.29          Good/Fair    Truck 23           0
     6642          6642     2019 Ford F250 VIN 1FT7W2BT6KED63649                            VEHICLES            $33,338.31         Good/Fair    Truck 23      58,599    $23,503.00
     7046          7046     2019 Ford F250 VIN 1FT7W2BT7KEF39530                            VEHICLES            $38,985.30         Good/Fair    Truck 11      45,655    $24,897.00
     6266          6266     2018 Ford F150 VIN 1FTEW1E51JKD42738                            VEHICLES             $9,013.26         Fair         Truck 53      92,275    $11,061.00
     6211          6211     2016 Ford F250 VIN 1FT7W2BT1GEC82307- Flat bed                  VEHICLES                 $0.00         Fair         Truck 27      98,000    $14,988.00
     6310          6310     2018 Ford F250 VIN 1FT7W2BT5JEC78266                            VEHICLES            $21,215.02         Fair         Truck 63      93,643    $18,721.00
     6262          6262     2017 Ford F250 VIN 1FT7W2BT1HEF34266                            VEHICLES            $10,055.32         Fair         Truck 49      57,970    $19,250.00
     6251          6251     2018 Ford F250 VIN 1FT7W2BT3JEB59504                            VEHICLES             $8,514.19         Fair         Truck 43      84,303    $19,645.00
                                                                                                               $770,853.32                                             $623,754.00

     6703          6703     2019 Big Tex Utility Trailer                                    TRAILERS              $2,103.81
                                                                                                                                                                                     Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 16 of 151




     6244          6244     Trailer                                                         TRAILERS                  $0.00
     6258          6258     Trailer GN20-14E 20" Gooseneck Deckover                         TRAILERS             $11,584.80
     6259          6259     Trailer TQP12610-90E                                            TRAILERS              $2,814.89
     6286          6286     Trailer #16VPX1623K2032896                                      TRAILERS              $3,057.40
6287   6287   Trailer #16VPX1625K2032897                           TRAILERS     $3,057.40
6294   6294   Trailer #16VPX1821K2045515                           TRAILERS     $3,204.48
6295   6295   Trailer #16VPX1626J2034169                           TRAILERS     $3,114.21
6296   6296   Trailer #16VPX1829J2010591                           TRAILERS     $3,204.48
6302   6302   Trailer #16VPX1629J2098478                           TRAILERS     $3,114.02
6303   6303   Trailer #16VPX1621J2006201                           TRAILERS     $3,114.02
6308   6308   Trailer #16VPX1822K2059858                           TRAILERS     $3,313.24
6700   6700   Gooseneck Trailer 22GN-25 VIN 16VGX2526J6025472      TRAILERS     $3,704.99
6702   6702   Gooseneck Trailer VIN 16VGX2523J6012999              TRAILERS     $3,704.99
7048   7048   Texan Trailer - 2019 Big Tex VIN 16VPX1828K2011037   TRAILERS     $4,092.12
7052   7052   Texan Trailer - VIN 16VPX1823L2035103                TRAILERS     $4,152.30
7055   7055   Texan Trailer - VIN 16VPX1825L2023258                TRAILERS     $4,152.30
7208   7208   Trailer                                              TRAILERS     $4,212.48
                                                                               $65,701.93

                                                                              $836,555.25
                                                                                            Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 17 of 151
  Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 18 of 151




                             Schedule A/B
             Part 8 – Machinery, equipment, and vehicles
Section 47 – Automobiles, vans, trucks, motorcycles, trailers, and titled
                            farm vehicles
 Line 50 – Other machinery, fixtures, and equipment (excluding farm
                    machinery and equipment)


               Forklifts                 $466,132.43
               Machines                  $991,351.18
               Rental Equipment       $15,953,425.36
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 19 of 151


              Asset Description           Asset Type   Current Net Book Value

50DA-9 HHKHFV28TH                        FORKLIFTS                 39,536.55
70D-9HHKHFA03J000                        FORKLIFTS                 56,404.26
2018 MD160D-9 #HHKHFT12HJ0000256         FORKLIFTS                121,523.76
Hyundai 70D-7A                           FORKLIFTS                  9,042.58
P680 Clark C70D                          FORKLIFTS                 41,480.35
CMP75S                                   FORKLIFTS                 28,321.97
35L-7A HHKHHL04AH                        FORKLIFTS                 31,992.57
35L-7A HHKHHL04PH                        FORKLIFTS                 31,992.57
Forklift - HHKHFA03EJ0000914             FORKLIFTS                 60,333.71
Forklift - HHKHFT23HJ0000256             FORKLIFTS                 13,720.66
Hyundai 30D-9 Serial #HHKHHN13TJ000293   FORKLIFTS                 31,783.45
                                                                466,132.43
            Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 20 of 151


                                          Asset Description                                 Current Net Book Value

30k Test Unit                                                                                     10,125.09
Overhead Crane                                                                                     2,365.20
Mazak Powermaster 3000                                                                            27,397.41
ARC Machine                                                                                        6,666.70
V5F                                                                                               18,027.67
Water Maze System                                                                                  8,075.52
EC1600YZT                                                                                         40,612.80
ST-40L                                                                                            26,617.02
WELDING MACHINE                                                                                       836.65
Wash Machine Model 10434450                                                                        6,571.27
Wash Machine Model 10434190                                                                        1,304.08
9.F90.20000 ANGLE HEAD ATC CAT                                                                        928.17
10 TON TURNING ROLLERS                                                                             1,534.99
GREASE PUMP 55 GALLON                                                                              1,495.48
Tubing Crimper                                                                                     3,035.84
185 CFM Air Compressor                                                                            11,452.32
185 CFM Air Compressor                                                                            11,452.32
Paint Booth (Complaint Paint Booths)                                                              16,332.89
Midland Paint Booth                                                                               16,646.98
Pleasenton Pain Booth                                                                             16,646.98
BOP Test Trailer 15K Pressure Unit - 2019 Big Tex Utility Trailer - VIN 16VPX1823K2097339        111,094.70
BOP Test Trailer 15K Pressure Unit - 2019 Big Tex Utility Trailer - VIN 16VPX1827K2000806        111,094.70
BOP Test Trailer 15K Pressure Unit - 2019 Big Tex Utility Trailer - VIN 16VPX1827K2095500        111,094.70
two pump 20k test system                                                                           7,039.20
Tall Test Booth-Midland                                                                           16,618.25
Pressure Washer SN:11096470-101893                                                                 7,756.42
Wash Pad Pleasenton                                                                               43,724.18
Maxcut Lathe w/ 22in diameter and 80in bed                                                        24,196.37
A-Frame Crane                                                                                      6,797.71
Breakout Machine for Assembly/Disassembly of Motors                                               33,000.00
Cart Caddy                                                                                         7,827.83
GTZ Machine - Testing Area                                                                         9,077.37
Hi Volume Test Pkg                                                                                15,279.08
JIB Crane                                                                                         15,729.20
JIB Crane A                                                                                        7,792.90
Pressure Washer - HOT-795SS 795ss 230/1 Pw 3.5@2000                                                3,746.34
Pressure Washer - HOT-795SS 795ss 230/1 Pw 3.5@2000                                                   335.34
Repair Stations                                                                                   34,636.23
Stem Polisher                                                                                      7,376.29
Torque & Test Trailer                                                                             86,250.00
Torque & Test Trailer - Trailer VIN 1W9BU122XJL364396 - Unit VIN 1J9222044KH422038               100,698.64
Upender                                                                                            2,060.35
                                                                                               991,351.18
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 21 of 151


   Name             Asset Description             Asset Type       Current Net Book Value

ACC-104 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-106 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-107 Accumulator                         RENTAL ASSETS 42 MOS         4,999.85
ACC-109 Accumulator                         RENTAL ASSETS 42 MOS         6,083.25
ACC-110 Accumulator                         RENTAL ASSETS 42 MOS         4,999.85
ACC-111 Accumulator                         RENTAL ASSETS 42 MOS         6,083.25
ACC-116 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-117 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-120 Accumulator                         RENTAL ASSETS 42 MOS         5,916.60
ACC-121 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-123 Accumulator                         RENTAL ASSETS 42 MOS         5,916.60
ACC-133 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
ACC-135 Accumulator                         RENTAL ASSETS 42 MOS         3,000.05
AD7B212B-101
          7" 10k x 2-9/16" 10k Adapter      RENTAL ASSETS 42 MOS           149.95
AD7B212B-102
          7" 10k x 2-9/16" 10k Adapter      RENTAL ASSETS 42 MOS           149.95
AD7C212C-101
          7" 15k x 2-9/16" 15k Adapter      RENTAL ASSETS 42 MOS           149.95
AD7C2C-1017 " 15k x 2" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1017 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1027 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1037 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1047 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1057 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1067 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1077 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AD7C3C-1087 " 15k x 3" 15k Adapter          RENTAL ASSETS 42 MOS           149.95
AS3C2C-1013" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 42 MOS           149.95
AS3C2C-1023" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 42 MOS           149.95
AS3C2C-1033" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 42 MOS           149.95
AS3C2C-1043" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 42 MOS           149.95
AS4A2A-1014" 5M x 2" 5M Adapter Spool       RENTAL ASSETS 42 MOS             66.80
AS4B4A-1014" 10k x 4" 5k Adapter Spool      RENTAL ASSETS 42 MOS             66.80
AS4C212C-101
          4" 15k x 2-1/2" 15k Adapter Spool RENTAL ASSETS 42 MOS           129.18
AS4C212C-102
          4" 15k x 2-1/2" 15k Adapter Spool RENTAL ASSETS 42 MOS           129.18
AS4C3C-1014" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           203.63
AS4C3C-1024" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           206.40
AS4C3C-1034" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           206.40
AS4C3C-1044" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           208.82
AS4C3C-1054" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           208.82
AS4C3C-1064" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           208.82
AS4C3C-1074" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           217.14
AS4C3C-1084" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1094" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1104" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1114" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1124" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1134" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
AS4C3C-1144" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 42 MOS           222.33
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 22 of 151


AS4C3C-1154" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C3C-1164" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C3C-1174" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C3C-1184" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C3C-1204" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C3C-1214" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 42 MOS   222.33
AS4C4B-1014" 15k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS   120.90
AS4C4B-1024" 15k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS   120.90
AS4C4B-1034" 15k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS   120.90
AS5B4B-1015" 10k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS    66.80
AS7A4B-1027" 5k x 4" 10k Adapter Spool    RENTAL ASSETS 42 MOS    99.85
AS7A4B-1037" 5k x 4" 10k Adapter Spool    RENTAL ASSETS 42 MOS    99.85
AS7B4B-1017" 10k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS    99.85
AS7B4B-1027" 10k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS    99.85
AS7B4B-1037" 10k x 4" 10k Adapter Spool   RENTAL ASSETS 42 MOS    99.85
AS7B5B-1017" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 42 MOS   138.41
AS7B7A-1017" 10k x 7" 5k Adapter Spool    RENTAL ASSETS 42 MOS    50.10
AS7B7A-1027" 10k x 7" 5k Adapter Spool    RENTAL ASSETS 42 MOS    50.10
AS7B7A-1037" 10k x 7" 5k Adapter Spool    RENTAL ASSETS 42 MOS    50.10
AS7C4C-1017" 15k x 4" 15k Adapter Spool   RENTAL ASSETS 42 MOS   178.86
AS7C7B-1017" 15k x 7" 10k Adapter Spool   RENTAL ASSETS 42 MOS   326.68
AS7C7B-1027" 15k x 7" 10k Adapter Spool   RENTAL ASSETS 42 MOS   260.10
BF11A-101 11" 5k Blind Flange             RENTAL ASSETS 42 MOS    58.45
BF11B-101 11" 10k Blind Flange            RENTAL ASSETS 42 MOS    58.45
BF2A-101 2" 5k Blind Flange               RENTAL ASSETS 42 MOS     8.35
BF2B-101 2" 10k Blind Flange              RENTAL ASSETS 42 MOS     8.35
BF2B-102 2" 10k Blind Flange              RENTAL ASSETS 42 MOS     8.35
BF3C-101 3" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.60
BF4B-101 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-102 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-103 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-104 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-105 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-106 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-107 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-108 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4B-110 4" 10k Blind Flange              RENTAL ASSETS 42 MOS    26.26
BF4C-104 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    44.80
BF4C-105 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    44.80
BF4C-106 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-107 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-108 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-109 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-110 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-111 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-112 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-113 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
BF4C-114 4" 15k Blind Flange              RENTAL ASSETS 42 MOS    60.85
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 23 of 151


BF4C-115   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-116   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-117   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-118   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-119   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-120   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-121   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-122   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-123   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    60.85
BF4C-124   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    57.82
BF4C-125   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    57.82
BF4C-126   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    57.82
BF4C-127   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    57.82
BF4C-128   4" 15k Blind Flange      RENTAL ASSETS 42 MOS    57.82
BF7A-101   7" 5k Blind Flange       RENTAL ASSETS 42 MOS    33.40
BF7A-102   7" 5k Blind Flange       RENTAL ASSETS 42 MOS    33.40
BF7A-104   7" 5k Blind Flange       RENTAL ASSETS 42 MOS    33.40
BF7A-105   7" 5k Blind Flange       RENTAL ASSETS 42 MOS    33.40
BF7A-106   7" 5k Blind Flange       RENTAL ASSETS 42 MOS    33.40
BF7B-101   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    73.19
BF7B-103   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    75.15
BF7B-104   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    75.15
BF7B-105   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    75.15
BF7B-106   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    75.15
BF7B-107   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    75.15
BF7B-108   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-109   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-110   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-111   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-112   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-113   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    73.19
BF7B-114   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    73.19
BF7B-115   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-116   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-117   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-118   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    78.73
BF7B-120   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    82.31
BF7B-121   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    82.31
BF7B-123   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    82.31
BF7B-124   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    82.31
BF7B-125   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    82.31
BF7B-126   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    83.92
BF7B-127   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    83.92
BF7B-128   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    83.92
BF7B-129   7" 10k Blind Flange      RENTAL ASSETS 42 MOS    83.92
BF7C-101   7" 15k Blind Flange      RENTAL ASSETS 42 MOS   152.62
BF7C-108   7" 15k Blind Flange      RENTAL ASSETS 42 MOS   164.55
BF7C-109   7" 15k Blind Flange      RENTAL ASSETS 42 MOS   164.55
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 24 of 151


BF7C-110 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   164.55
BF7C-111 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-112 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   164.55
BF7C-113 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   164.55
BF7C-114 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   164.55
BF7C-115 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-116 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-117 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-118 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-119 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   166.65
BF7C-130 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
BF7C-131 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
BF7C-132 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
BF7C-133 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
BF7C-134 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
BF7C-135 7" 15k Blind Flange              RENTAL ASSETS 42 MOS   158.58
C212B-101 2-9/16" 10k Cross               RENTAL ASSETS 42 MOS     8.35
C6W7B4B-101
          7" 10K X 4" 10K cross (6 way)   RENTAL ASSETS 42 MOS    25.05
C6W7B4B-102
          7" 10K X 4" 10K cross (6 way)   RENTAL ASSETS 42 MOS    25.05
C6W7C4C-101
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-102
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-103
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-104
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-105
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-106
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-107
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-108
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-109
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C6W7C4C-110
          7" 15k x 4" 15k Cross (6 Way)   RENTAL ASSETS 42 MOS   108.20
C7B-101 7" 10k Cross                      RENTAL ASSETS 42 MOS    99.85
C7B-102 7" 10k Cross                      RENTAL ASSETS 42 MOS    99.85
C7B-103 7" 10k Cross                      RENTAL ASSETS 42 MOS    99.85
C7B4B-103 7" 10k x 4" 10k Cross           RENTAL ASSETS 42 MOS   474.90
C7C4C-104 7" 15k x 4" 15k Cross           RENTAL ASSETS 42 MOS   976.04
CB1B-101 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   116.62
CB1B-102 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   116.62
CB1B-103 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   160.95
CB1B-104 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   160.95
CB1B-105 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   160.95
CB1B-106 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   143.90
CB1B-107 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   143.90
CB1B-108 1-13/16" 10k Choke Body          RENTAL ASSETS 42 MOS   143.90
CB212B-1012-9/16" 10k Choke Body          RENTAL ASSETS 42 MOS   168.25
CB212B-1022-9/16" 10k Choke Body          RENTAL ASSETS 42 MOS    89.11
CB2B-101 2" 10k Choke Body                RENTAL ASSETS 42 MOS   161.75
CB2B-102 2" 10k Choke Body                RENTAL ASSETS 42 MOS   161.75
CB2B-103 2" 10k Choke Body                RENTAL ASSETS 42 MOS   161.75
CB2B-104 2" 10k Choke Body                RENTAL ASSETS 42 MOS   161.75
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 25 of 151


CB2B-105 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-106 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-107 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-108 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-109 2" 10k Choke Body                 RENTAL ASSETS 42 MOS    72.80
CB2B-110 2" 10k Choke Body                 RENTAL ASSETS 42 MOS    72.80
CB2B-111 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   162.87
CB2B-112 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   162.87
CB2B-113 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-114 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-115 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-116 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-117 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-118 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-119 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-120 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-121 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-122 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-123 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-124 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   161.75
CB2B-125 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-126 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-127 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-128 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-129 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-130 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-131 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-132 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-133 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-134 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-135 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-136 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-137 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-138 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-139 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-140 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-141 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB2B-142 2" 10k Choke Body                 RENTAL ASSETS 42 MOS   157.51
CB3C-101 3" 15k Choke Body                 RENTAL ASSETS 42 MOS   331.83
CB3C-102 3" 15k Choke Body                 RENTAL ASSETS 42 MOS   331.83
CF1B2LP-101
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-102
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-103
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-104
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-105
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-106
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF1B2LP-110
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 42 MOS     5.15
CF212A278-101
          2-9/16" 5k x 2-7/8" Companion Flange
                                           RENTAL ASSETS 42 MOS     4.00
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 26 of 151


CF212B278-101
          2-9/16" 10k x 2-7/8" Companion Flange
                                             RENTAL ASSETS 42 MOS     4.00
CF2A2LP-101
          2" 5k x 2" LP Companion Flange RENTAL ASSETS 42 MOS         5.15
CF2A2LP-102
          2" 5k x 2" LP Companion Flange RENTAL ASSETS 42 MOS         5.15
CF2A2LP-103
          2" 5k x 2" LP Companion Flange RENTAL ASSETS 42 MOS         5.15
CF2A2LP-104
          2" 5k x 2" LP Companion Flange RENTAL ASSETS 42 MOS         5.15
CF2A2LP-105
          2" 5k x 2" LP Companion Flange RENTAL ASSETS 42 MOS         5.15
CF2B2LP-101
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-102
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-103
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-104
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-105
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-106
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-107
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-108
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-110
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-111
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-112
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-113
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-114
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-115
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-116
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-117
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-118
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-119
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-120
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-121
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-122
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-123
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-123
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CF2B2LP-125
          2" 10k x 2" LP Companion Flange RENTAL ASSETS 42 MOS        5.77
CS11A-101 11" 5K x 11" 5K Casing Spool (C-22)RENTAL ASSETS 42 MOS    54.10
DC11A-101 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DC11A-102 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DC11A-103 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DC11A-104 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DC11A-105 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DC11A-106 11" 5k Drilling Cap                RENTAL ASSETS 42 MOS    70.80
DS11A11A-101
          11" 5k x 11" 5k Drilling Spool     RENTAL ASSETS 42 MOS   288.88
DSA11375-101
          11" 3k x 7" 5k DSA                 RENTAL ASSETS 42 MOS   146.65
DSA11A113-101
          11" 5k x 11" 3k DSA                RENTAL ASSETS 42 MOS    70.80
DSA11B11A-101
          11" 10k x 11" 5k DSA               RENTAL ASSETS 42 MOS    67.60
DSA11B7B-101
          11" 10k x 7" 10k DSA               RENTAL ASSETS 42 MOS    61.65
DSA11B7B-102
          11" 10k x 7" 10k DSA               RENTAL ASSETS 42 MOS    61.65
DSA13A11A-101
          13-5/8" 5k x 11" 5k DSA            RENTAL ASSETS 42 MOS    33.40
DSA13B7A-101
          13-5/8" 10k x 7" 5k DSA            RENTAL ASSETS 42 MOS    33.40
DSA212B212A-101
          2-1/2" 10k x 2-1/2" 5k DSA         RENTAL ASSETS 42 MOS    33.40
DSA3C212C-101
          3" 15k x 2-1/2" 15k DSA            RENTAL ASSETS 42 MOS    33.40
DSA4B212B-101
          4" 10k x 2-9/16" 10k DSA           RENTAL ASSETS 42 MOS    33.40
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 27 of 151


DSA7A4A-101
          7" 5k x 4" 5k DSA             RENTAL ASSETS 42 MOS     33.40
DSA7A4A-102
          7" 5k x 4" 5k DSA             RENTAL ASSETS 42 MOS     33.40
DSA7A4A-103
          7" 5k x 4" 5k DSA             RENTAL ASSETS 42 MOS     33.40
DSA7A73-101
          7" 5k x 7" 3k DSA             RENTAL ASSETS 42 MOS     66.80
DSA7B212A-101
          7" 10k x 2-1/2" 5k DSA        RENTAL ASSETS 42 MOS     66.80
DSA7B5B-101
          7" 10k x 5" 10k DSA           RENTAL ASSETS 42 MOS     50.10
DSA7C73-101
          7" 15k x 7" 3k DSA            RENTAL ASSETS 42 MOS     50.10
FC4B1B-1014" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1024" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1034" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1044" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1054" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1064" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B1B-1074" 10k x 1-13/16" 10k Cross   RENTAL ASSETS 42 MOS     66.80
FC4B2B-1014" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    122.09
FC4B2B-1024" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    122.09
FC7A2A-1017" 5k x 2" 5k Flow Cross      RENTAL ASSETS 42 MOS    196.47
FC7A2A-1027" 5k x 2" 5k Flow Cross      RENTAL ASSETS 42 MOS    196.47
FC7A2A-1037" 5k x 2" 5k Flow Cross      RENTAL ASSETS 42 MOS    196.47
FC7A2A-1047" 5k x 2" 5k Flow Cross      RENTAL ASSETS 42 MOS    196.47
FC7A4A-1017" 5k x 4" 5k Flow Cross      RENTAL ASSETS 42 MOS    291.55
FC7B2B-1017" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    150.25
FC7B2B-1027" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    150.25
FC7B2B-1037" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    150.25
FC7B2B-1047" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    150.25
FC7B2B-1057" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1067" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1077" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1087" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1097" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1107" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1117" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1127" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    225.56
FC7B2B-1137" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    271.65
FC7B2B-1147" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    271.65
FC7B2B-1157" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    271.65
FC7B2B-1167" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    271.65
FC7B2B-1177" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1187" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1197" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1207" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1217" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1227" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1237" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1247" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7B2B-1257" 10k x 2" 10k Flow Cross    RENTAL ASSETS 42 MOS    219.58
FC7C3C-1017" 15k x 3" 15k Flow Cross    RENTAL ASSETS 42 MOS    490.02
FC7C3C-1127" 15k x 3" 15k Flow Cross    RENTAL ASSETS 42 MOS   1,916.65
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 28 of 151


FC7C4C-1017" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    595.66
FC7C4C-1027" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    595.66
FC7C4C-1037" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    595.66
FC7C4C-1047" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    603.48
FC7C4C-1057" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    603.48
FC7C4C-1067" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    603.48
FC7C4C-1077" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    603.48
FC7C4C-1087" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    603.48
FC7C4C-1097" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1107" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1137" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1147" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1157" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1197" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FC7C4C-1207" 15k x 4" 15k Flow Cross        RENTAL ASSETS 42 MOS    976.04
FH4B4B-1014" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS    561.87
FH4B4B-1024" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS    590.12
FH4B4B-1034" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS    590.12
FH4C3C-1014" 15k x 3" 15k Frac Head         RENTAL ASSETS 42 MOS    116.55
FH7A4A-1017" 5k x 4" 5k Frac Head           RENTAL ASSETS 42 MOS   1,583.35
FH7B4B-1017" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1027" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1037" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1047" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1057" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1067" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1077" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1087" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1097" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1107" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1117" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1127" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1137" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1147" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1157" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1167" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1177" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1187" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1197" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1207" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1217" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1227" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1237" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,180.06
FH7B4B-1247" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,422.14
FH7B4B-1257" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,543.18
FH7B4B-1267" 10k x 4" 10k Frac Head         RENTAL ASSETS 42 MOS   1,543.18
FH7C3C-1017" 15k x 3" 1502 Frac Head (6 Way)RENTAL ASSETS 42 MOS    649.90
FH7C3C-1027" 15k x 3" 1502 Frac Head (6 Way)RENTAL ASSETS 42 MOS    649.90
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 29 of 151


FH7C3C-1037" 15k x 3" 1502 Frac Head (6 Way)RENTAL ASSETS 42 MOS    649.90
FH7C4C-1017" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   1,839.75
FH7C4C-1027" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   1,839.75
FH7C4C-1037" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1047" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1057" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,291.98
FH7C4C-1067" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,322.08
FH7C4C-1077" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1087" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1097" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1107" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1117" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1127" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1137" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1147" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1207" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1217" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1227" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1237" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1257" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1267" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FH7C4C-1437" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,472.95
FH7C4C-1447" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   1,250.05
FH7C4C-1467" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   1,250.05
FH7C4C-1477" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   1,250.05
FH7C4C-1487" 15k x 4" 15k Frac Head (6 Way) RENTAL ASSETS 42 MOS   2,533.50
FV5B-101 5" 15k Frac Valve                  RENTAL ASSETS 42 MOS    768.70
FV7A-102 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-103 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-104 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-105 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-106 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-107 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-109 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-110 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-111 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7A-112 7" 5k Frac Valve                   RENTAL ASSETS 42 MOS    536.93
FV7B-101 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-102 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-103 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-104 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-105 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-106 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-107 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,663.69
FV7B-108 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,791.75
FV7B-109 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,791.75
FV7B-110 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,791.75
FV7B-111 7" 10k Frac Valve                  RENTAL ASSETS 42 MOS   1,791.75
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 30 of 151


FV7B-112   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,791.75
FV7B-113   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-114   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-115   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-116   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-117   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,663.69
FV7B-118   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-119   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-120   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-121   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-122   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-123   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-124   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-125   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-126   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-127   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-128   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-129   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-130   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-131   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-132   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-133   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-134   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-135   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-136   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-137   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   1,877.00
FV7B-138   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-139   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-140   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-141   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-142   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-143   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   3,540.70
FV7B-144   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,005.06
FV7B-145   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,005.06
FV7B-146   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,005.06
FV7B-147   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,000.15
FV7B-148   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,000.15
FV7B-149   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,000.15
FV7B-150   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,000.15
FV7B-151   7" 10k Frac Valve        RENTAL ASSETS 42 MOS   2,000.15
FV7C-101   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,857.16
FV7C-102   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,857.16
FV7C-103   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,857.16
FV7C-104   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,857.16
FV7C-105   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   1,523.71
FV7C-106   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,285.74
FV7C-107   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,285.74
FV7C-108   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,380.81
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 31 of 151


FV7C-109   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,428.53
FV7C-110   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,904.62
FV7C-111   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,904.62
FV7C-112   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   2,904.62
FV7C-113   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-114   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-115   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-116   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-117   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-118   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,523.86
FV7C-119   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,571.57
FV7C-120   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-121   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-122   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-123   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-124   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-125   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-126   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,618.94
FV7C-127   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-128   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-129   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-130   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-131   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-132   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,666.65
FV7C-133   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-134   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-135   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-136   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-137   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-138   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-139   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-140   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-141   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-142   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-143   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-144   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-145   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-146   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-154   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-155   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-157   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-158   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-160   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-161   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-162   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-163   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-164   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
FV7C-171   7" 15k Frac Valve        RENTAL ASSETS 42 MOS   3,904.87
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 32 of 151


FV7C-172 7" 15k Frac Valve          RENTAL ASSETS 42 MOS   3,904.87
FV7C-207 7" 15k Frac Valve          RENTAL ASSETS 42 MOS   2,000.15
GB-101    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GB-102    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GB-103    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GB-104    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GB-105    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GB-106    Gas Buster                RENTAL ASSETS 42 MOS    155.10
GV212A-1012 -9/16" 5k Gate Valve    RENTAL ASSETS 42 MOS     64.45
GV212A-1022 -9/16" 5k Gate Valve    RENTAL ASSETS 42 MOS     64.45
GV212A-1042 -9/16" 5k Gate Valve    RENTAL ASSETS 42 MOS     64.45
GV212B-1012 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1022 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1032 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1042 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1052 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1062 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1072 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1082 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1092 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1102 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1112 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212B-1122 -9/16" 10k Gate Valve   RENTAL ASSETS 42 MOS     79.15
GV212C-1012 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1022 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1042 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1052 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1062 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1072 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV212C-1082 -9/16" 15k Gate Valve   RENTAL ASSETS 42 MOS    450.52
GV2A-101 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-102 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-103 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-104 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-105 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-106 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-107 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-108 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-109 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-110 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-111 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-112 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-113 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2A-114 2" 5k Gate Valve           RENTAL ASSETS 42 MOS     33.40
GV2B-101 2" 10k Gate Valve          RENTAL ASSETS 42 MOS    141.37
GV2B-102 2" 10k Gate Valve          RENTAL ASSETS 42 MOS    141.37
GV2B-103 2" 10k Gate Valve          RENTAL ASSETS 42 MOS    141.37
GV2B-104 2" 10k Gate Valve          RENTAL ASSETS 42 MOS    141.37
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 33 of 151


GV2B-105   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-106   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-107   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-108   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-109   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-110   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-111   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-112   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-113   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-114   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-115   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-116   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-117   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-118   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-119   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-120   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-121   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-122   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-123   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-124   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-125   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-126   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-127   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-128   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-129   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-130   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-131   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-132   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-133   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-134   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-135   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-136   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-137   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-138   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-139   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-140   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-141   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-142   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-143   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-144   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-145   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-146   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-147   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-148   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-149   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-150   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-151   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-152   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 34 of 151


GV2B-153   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-154   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-155   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-156   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-157   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-158   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-159   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-160   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-161   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-162   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-163   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-164   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-165   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-166   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-167   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-168   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-169   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-170   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-171   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-172   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-173   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-174   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-175   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-176   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-177   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-178   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   141.37
GV2B-179   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-180   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-181   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-182   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-183   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-184   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-185   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-186   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-187   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-188   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-189   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-193   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2B-194   2" 10k Gate Valve        RENTAL ASSETS 42 MOS   170.28
GV2C-101   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV2C-117   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV2C-118   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV2C-119   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV2C-120   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV2C-121   2" 15k Gate Valve        RENTAL ASSETS 42 MOS   200.05
GV3B-101   3" 10k Gate Valve        RENTAL ASSETS 42 MOS   199.80
GV3C-101   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   483.64
GV3C-102   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   483.64
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 35 of 151


GV3C-103   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   490.13
GV3C-104   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   490.13
GV3C-105   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   490.13
GV3C-106   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   490.13
GV3C-107   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-108   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-109   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-110   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-111   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-112   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-113   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-114   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-115   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-116   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   496.62
GV3C-117   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-118   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-119   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-120   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-121   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-122   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-123   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-124   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   509.25
GV3C-125   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-126   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-127   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-128   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-129   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-130   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-131   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-132   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-133   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-134   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-135   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-136   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-137   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-138   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-139   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-140   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-141   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-142   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-143   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-144   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-145   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-146   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-147   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-148   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-149   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
GV3C-150   3" 15k Gate Valve        RENTAL ASSETS 42 MOS   528.72
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 36 of 151


GV3C-151 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-152 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-153 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-154 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-155 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-156 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    528.72
GV3C-229 3" 15k Gate Valve              RENTAL ASSETS 42 MOS    999.90
GV3C-245 3" 15k Gate Valve              RENTAL ASSETS 42 MOS      0.00
GV3C-246 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-247 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-248 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-249 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-250 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-251 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-252 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-253 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-254 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-255 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-256 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-257 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-258 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-259 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-260 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-261 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-262 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-263 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-264 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV3C-265 3" 15k Gate Valve              RENTAL ASSETS 42 MOS   3,047.22
GV4A-101 4" 5M Gate Valve               RENTAL ASSETS 42 MOS     61.12
GV4A-102 4" 5M Gate Valve               RENTAL ASSETS 42 MOS     61.12
GV4B-101 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    314.21
GV4B-107 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    250.15
GV4B-108 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    335.69
GV4B-109 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    335.69
GV4B-110 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    416.80
GV4B-111 4" 10k Gate Valve              RENTAL ASSETS 42 MOS    416.80
GV4C-120 4" 15k Gate Valve              RENTAL ASSETS 42 MOS    499.95
HFV7B-101 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,080.78
HFV7B-102 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,080.78
HFV7B-103 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,080.78
HFV7B-104 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,080.78
HFV7B-105 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,347.46
HFV7B-106 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,347.46
HFV7B-107 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,347.46
HFV7B-108 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,347.46
HFV7B-109 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,454.28
HFV7B-110 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,454.28
HFV7B-111 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,454.28
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 37 of 151


HFV7B-112 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,507.34
HFV7B-113 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,507.34
HFV7B-114 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,507.34
HFV7B-115 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,507.34
HFV7B-116 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,507.34
HFV7B-117 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   2,000.15
HFV7C-101 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-102 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-103 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-104 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-105 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-106 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,817.51
HFV7C-107 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,869.09
HFV7C-108 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,920.66
HFV7C-109 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,920.66
HFV7C-110 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,920.66
HFV7C-111 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,920.66
HFV7C-112 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-113 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-114 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-115 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-116 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-117 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   3,972.23
HFV7C-118 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-119 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-120 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-121 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-122 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-123 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,178.53
HFV7C-124 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-125 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-126 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-127 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-128 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-129 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-130 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-131 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-132 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-133 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-134 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-135 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-141 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-142 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-143 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-144 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-145 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-146 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HFV7C-147 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 38 of 151


HFV7C-164 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 42 MOS   4,230.10
HV3C-113 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    868.01
HV3C-114 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    868.01
HV3C-115 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    456.43
HV3C-116 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    456.43
HV3C-117 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    456.43
HV3C-118 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    456.43
HV3C-119 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    834.64
HV3C-120 3" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS    834.64
HV4B-101 4" 10k Hydraulic Valve         RENTAL ASSETS 42 MOS    444.52
HV4B-102 4" 10k Hydraulic Valve         RENTAL ASSETS 42 MOS    486.27
HV4B-103 4" 10k Hydraulic Valve         RENTAL ASSETS 42 MOS    569.42
HV4B-104 4" 10k Hydraulic Valve         RENTAL ASSETS 42 MOS    569.42
HV4B-105 4" 10k Hydraulic Valve         RENTAL ASSETS 42 MOS    569.42
HV4C-106 4" 15k Hydraulic Valve         RENTAL ASSETS 42 MOS   1,342.32
SS11A-101 11" 5K Spacer Spool           RENTAL ASSETS 42 MOS     83.50
SS13B-101 13-5/8" 10K SPACER SPOOL      RENTAL ASSETS 42 MOS     91.50
SS4B-101 4" 10K Spacer Spool            RENTAL ASSETS 42 MOS     66.80
SS4B-102 4" 10K Spacer Spool            RENTAL ASSETS 42 MOS     66.80
SS4B-103 4" 10K Spacer Spool            RENTAL ASSETS 42 MOS     66.80
SS4B-104 4" 10K Spacer Spool            RENTAL ASSETS 42 MOS     66.80
SS7A-101 7" 5K Spacer Spool             RENTAL ASSETS 42 MOS    135.88
SS7B-101 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-102 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-103 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-104 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-105 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-106 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-107 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-108 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-109 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-110 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-111 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-112 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-113 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-114 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-115 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-116 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-117 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-118 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-119 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-120 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-121 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-122 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-123 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-124 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-125 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
SS7B-126 7" 10K Spacer Spool            RENTAL ASSETS 42 MOS    247.76
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 39 of 151


SS7B-127   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-128   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-129   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-130   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-131   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-132   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-133   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-134   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-135   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-136   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-137   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-138   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   165.18
SS7B-139   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-140   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-141   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-142   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-143   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-144   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   247.76
SS7B-145   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-146   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-147   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-148   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-149   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-150   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-151   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-152   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-153   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-154   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-155   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-156   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-157   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-158   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-159   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-160   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   254.01
SS7B-161   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   260.25
SS7B-162   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   260.25
SS7B-163   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   260.25
SS7B-164   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   260.25
SS7B-165   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   260.25
SS7B-166   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-167   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-168   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-169   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-170   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-171   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-172   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-173   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   266.50
SS7B-174   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   292.18
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 40 of 151


SS7B-175   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   292.18
SS7B-176   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   292.18
SS7B-177   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   298.43
SS7B-178   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   298.43
SS7B-179   7" 10K Spacer Spool      RENTAL ASSETS 42 MOS   298.43
SS7C-101   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   229.10
SS7C-102   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   298.57
SS7C-103   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   298.57
SS7C-104   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   298.57
SS7C-105   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   298.57
SS7C-106   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   333.30
SS7C-107   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   333.30
SS7C-108   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   347.33
SS7C-109   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   347.33
SS7C-110   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   354.00
SS7C-111   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   354.00
SS7C-112   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   354.00
SS7C-113   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-114   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-115   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-116   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-117   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-118   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-119   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-120   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   506.97
SS7C-121   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-122   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-123   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-124   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-125   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-126   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-127   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-128   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-129   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-130   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-131   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-132   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   513.98
SS7C-133   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   521.00
SS7C-134   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   521.00
SS7C-135   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   521.00
SS7C-136   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   521.00
SS7C-137   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-138   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-139   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-140   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-141   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-142   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-143   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 41 of 151


SS7C-144   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-145   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-146   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   527.67
SS7C-147   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-148   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-149   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-150   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-151   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-152   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-153   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-154   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-155   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-156   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-157   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-158   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-159   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-167   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-168   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-169   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   534.68
SS7C-170   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-171   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-172   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-173   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-174   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-175   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-176   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-177   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-178   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-179   7" 15K Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-180   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-181   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-182   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-183   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-184   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-185   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-186   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-187   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-188   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-189   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-190   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-191   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-192   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-193   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-194   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-206   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-207   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-208   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
SS7C-209   7" 15k Spacer Spool      RENTAL ASSETS 42 MOS   569.42
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 42 of 151


SS7C-210 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-211 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-212 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-213 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-214 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-215 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-216 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-217 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-218 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-219 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-220 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-221 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-222 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-223 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-224 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
SS7C-225 7" 15k Spacer Spool               RENTAL ASSETS 42 MOS    569.42
T212A212A-101
          2-1/2" 5k x 2-1/2" 5k Tee        RENTAL ASSETS 42 MOS     25.05
T212B212B-101
          2-1/2" 10k x 2-1/2" 10k Tee      RENTAL ASSETS 42 MOS     25.05
T4B4B-101 4" 10k x 4" 10k Tee              RENTAL ASSETS 42 MOS     41.75
WA4B-101 4" 10k Wireline Adapter           RENTAL ASSETS 42 MOS    183.35
WA7B-101 7" 10k Wireline Adapter           RENTAL ASSETS 42 MOS    258.50
WA7B-102 7" 10k Wireline Adapter           RENTAL ASSETS 42 MOS    258.50
WA7B-103 7" 10k Wireline Adapter           RENTAL ASSETS 42 MOS    258.50
WA7B-104 7" 10k Wireline Adapter           RENTAL ASSETS 42 MOS    258.50
WFT212B3C-103
          2-9/16" 10k x 3" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS    73.99
WFT212C2C-101
          2-9/16" 15k x 2" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS    66.80
WFT212C2C-104
          2-9/16" 15k x 2" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS    66.80
WFT212C2C-105
          2-9/16" 15k x 2" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS    66.80
WFT212C3C-101
          2-9/16" 15k x 3" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS   219.42
WFT212C3C-102
          2-9/16" 15k x 3" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS   219.42
WFT212C3C-103
          2-9/16" 15k x 3" 1502 Weco FlangeRENTAL
                                             (Thread)
                                                   ASSETS 42 MOS   219.42
WFT2A2C-101
          2" 5k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     15.15
WFT2B2C-101
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     43.10
WFT2B2C-102
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     43.10
WFT2B2C-103
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     43.10
WFT2B2C-104
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     43.10
WFT2B2C-105
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     43.10
WFT2B2C-106
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     33.68
WFT2B2C-107
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     33.68
WFT2B2C-108
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     33.68
WFT2B2C-109
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     33.68
WFT2B2C-110
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-111
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-112
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-113
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-114
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-115
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
WFT2B2C-116
          2" 10k x 2" 1502 Weco Flange (Thread)
                                           RENTAL ASSETS 42 MOS     35.13
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 43 of 151


WFT2B2C-117
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   35.13
WFT2B2C-118
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-119
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-120
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-121
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-122
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-123
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   63.38
WFT2B2C-125
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   66.80
WFT3B3C-101
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   46.52
WFT3B3C-102
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   46.52
WFT3B3C-103
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   46.52
WFT3C2C-101
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-102
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-103
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-104
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-135
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-136
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   86.59
WFT3C2C-137
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   58.26
WFT3C2C-138
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   58.26
WFT3C3C-101
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-102
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-103
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-104
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-105
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-106
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-107
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-108
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-109
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-110
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-111
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-113
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-114
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-115
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-116
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-117
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-118
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-119
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   28.78
WFT3C3C-120
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   28.78
WFT3C3C-121
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   28.78
WFT3C3C-122
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   66.93
WFT3C3C-123
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   66.93
WFT3C3C-124
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   66.93
WFT3C3C-125
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   66.93
WFT3C3C-126
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-127
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   73.00
WFT3C3C-128
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   75.08
WFT3C3C-129
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   75.08
WFT3C3C-130
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   75.08
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 44 of 151


WFT3C3C-131
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-132
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-133
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-134
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-135
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-136
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-137
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    75.08
WFT3C3C-165
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    73.00
WFT3C4B-101
         3" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT3C4B-102
         3" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT3C4B-103
         3" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT3C4C-101
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   178.01
WFT3C4C-102
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   178.01
WFT3C4C-103
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   178.01
WFT3C4C-104
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   178.01
WFT3C4C-105
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   194.66
WFT3C4C-106
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   194.66
WFT3C4C-107
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   194.66
WFT4A3C-101
         4" 5k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    42.56
WFT4A3C-102
         4" 5k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    42.56
WFT4A4B-101
         4" 5k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    41.75
WFT4A4B-102
         4" 5k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    41.75
WFT4A4B-103
         4" 5k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    41.75
WFT4A4B-104
         4" 5k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    41.75
WFT4A4B-105
         4" 5k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    41.75
WFT4B2C-101
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    77.98
WFT4B2C-102
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    77.98
WFT4B2C-103
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    77.98
WFT4B2C-104
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    77.98
WFT4B2C-105
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    77.98
WFT4B2C-108
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B2C-109
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B2C-110
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B2C-111
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B2C-112
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B2C-113
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    59.87
WFT4B3C-101
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-102
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-103
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-104
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-105
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-106
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-107
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-108
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-109
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-110
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-111
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-112
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 45 of 151


WFT4B3C-113
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-114
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-115
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-116
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-117
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-118
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-119
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-120
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-121
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-122
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-123
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-124
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-125
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-126
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-127
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-128
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-129
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.63
WFT4B3C-130
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    34.19
WFT4B3C-131
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-132
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-133
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-134
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-135
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-136
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-137
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-138
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-139
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-140
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    45.08
WFT4B3C-141
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-142
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-143
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-144
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-145
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-146
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-147
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-148
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-149
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-150
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-151
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    86.81
WFT4B3C-152
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-153
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-154
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-155
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-156
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-157
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-158
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-159
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B3C-160
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 46 of 151


WFT4B3C-161
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   104.62
WFT4B4B-101
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-102
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-103
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-104
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-105
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-106
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-107
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-108
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-109
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-110
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-111
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-112
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-113
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-114
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-115
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-116
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-117
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-118
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-119
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-120
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    78.78
WFT4B4B-121
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    48.77
WFT4B4B-122
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-123
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-124
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-125
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-126
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-127
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-128
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-129
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-130
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-131
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-132
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-133
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-134
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-137
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-138
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-139
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-140
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-141
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-142
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4B-143
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    80.36
WFT4B4C-101
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    84.73
WFT4B4C-102
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   176.39
WFT4B4C-103
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   176.39
WFT4C2C-101
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   144.99
WFT4C2C-102
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   144.99
WFT4C2C-103
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    91.66
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 47 of 151


WFT4C2C-104
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    91.66
WFT4C2C-105
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   176.39
WFT4C2C-106
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   180.77
WFT4C2C-107
         4" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   180.77
WFT4C3C-101
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-102
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-103
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-104
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-105
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-106
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-107
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-108
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-109
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-110
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-111
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-112
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-114
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-115
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-116
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-117
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-118
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-119
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-147
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-148
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-149
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-150
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-151
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-152
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-162
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-166
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-167
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-168
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-169
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-170
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-171
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   136.21
WFT4C3C-172
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-173
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-174
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-175
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-176
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-177
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-178
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-179
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-180
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-181
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   172.00
WFT4C3C-238
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-239
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-240
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 48 of 151


WFT4C3C-241
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-242
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-243
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-244
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-245
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-246
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-247
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-248
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-249
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-250
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-251
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-252
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   187.35
WFT4C3C-347
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    99.05
WFT4C3C-348
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    99.05
WFT4C4B-102
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-103
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-104
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-105
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-106
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-107
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-108
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-109
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-110
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-111
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-112
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-113
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-114
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-115
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-116
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-117
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4B-118
         4" 15k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    66.80
WFT4C4C-102
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    61.76
WFT4C4C-103
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    61.76
WFT4C4C-104
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    61.76
WFT4C4C-105
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-106
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-107
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-108
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-109
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-110
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-111
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-112
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-113
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-114
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-115
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    85.92
WFT4C4C-116
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-117
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-118
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 49 of 151


WFT4C4C-119
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-120
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-121
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-122
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   132.12
WFT4C4C-123
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-124
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-125
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-126
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-127
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-128
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-130
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-131
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-132
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-133
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-134
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-135
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.13
WFT4C4C-136
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-137
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-138
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-139
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-140
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-141
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   131.64
WFT4C4C-142
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-143
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-144
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-145
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-146
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-147
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   116.36
WFT4C4C-148
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   152.72
WFT4C4C-149
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   152.72
WFT4C4C-150
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   152.72
WFT4C4C-151
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   152.72
WFT4C4C-159
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-160
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-161
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-162
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-163
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-164
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-165
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-166
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-167
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-168
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-169
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-170
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   119.27
WFT4C4C-171
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.60
WFT4C4C-172
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.60
WFT4C4C-173
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.60
WFT4C4C-174
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS   106.60
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 50 of 151


WFT4C4C-175
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-176
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-177
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-178
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-179
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-180
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-181
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-206
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-207
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-208
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-209
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-210
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-211
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFT4C4C-212
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 42 MOS    106.60
WFW1B2C-101
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    15.10
WFW1B2C-102
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    15.10
WFW1B2C-103
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    15.70
WFW1B2C-104
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    15.70
WFW1B2C-105
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    18.65
WFW1B2C-106
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    18.65
WFW1B2C-107
         1-13/16" 10k x 2" 1502 Weco Flange
                                          RENTAL
                                             (Wing)
                                                  ASSETS 42 MOS    18.65
WFW212B2C-101
         2-9/16" 10k x 2" 1502 Weco FlangeRENTAL
                                            (Wing)ASSETS 42 MOS    33.40
WFW212B2C-102
         2-9/16" 10k x 2" 1502 Weco FlangeRENTAL
                                            (Wing)ASSETS 42 MOS    33.40
WFW2A2C-101
         2" 5k x 2" 1502 Weco Flange (Wing)RENTAL ASSETS 42 MOS    24.00
WFW2A2C-102
         2" 5k x 2" 1502 Weco Flange (Wing)RENTAL ASSETS 42 MOS    24.00
WFW2B2C-102
         2" 10k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS     19.47
WFW2B2C-103
         2" 10k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS     19.47
WFW3B3C-101
         3" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS     67.50
WFW3B3C-103
         3" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS     67.50
WFW3C2C-101
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    125.43
WFW3C2C-102
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    125.43
WFW3C4C-101
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-102
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-103
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-104
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-105
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-106
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW3C4C-107
         3" 15k x 4" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    186.05
WFW4B2C-101
         4" 10k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS     34.19
WFW4B3C-101
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    152.10
WFW4B3C-102
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    152.10
WFW4B3C-103
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    112.96
WFW4B3C-104
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    112.96
WFW4B3C-105
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    112.96
WFW4B3C-106
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    220.75
WFW4B3C-107
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    220.75
WFW4B3C-108
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    220.75
WFW4B3C-109
         4" 10k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 42 MOS    220.75
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 51 of 151


WFW4B3C-110
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-111
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-112
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-113
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-114
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-115
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   220.75
WFW4B3C-116
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-117
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-118
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-119
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-120
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-121
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-122
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-123
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-124
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-125
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-126
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B3C-127
        4" 10k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   241.94
WFW4B4B-101
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-102
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-103
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-104
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-105
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-106
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-107
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-108
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-109
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-110
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-111
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-112
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-113
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-114
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-115
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-116
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-117
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-118
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-119
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   134.32
WFW4B4B-120
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-121
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-122
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-123
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-124
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-125
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   119.07
WFW4B4B-126
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4B4B-127
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4B4B-128
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4B4B-129
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4B4B-130
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 52 of 151


WFW4B4B-131
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4B4B-133
        4" 10k x 4" 1002 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   146.31
WFW4C2C-101
        4" 15k x 2" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    41.75
WFW4C2C-102
        4" 15k x 2" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    41.75
WFW4C3C-101
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-102
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-103
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-104
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-105
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-106
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-107
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-108
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-109
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-110
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-111
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-112
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-113
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-114
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-115
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C3C-116
        4" 15k x 3" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    61.89
WFW4C4C-101
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-102
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-103
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-104
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-105
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-106
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-107
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-108
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-109
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-110
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-111
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-112
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-113
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-114
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-115
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-116
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS    72.12
WFW4C4C-117
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   116.00
WFW4C4C-118
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   116.00
WFW4C4C-119
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   116.00
WFW4C4C-120
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   116.00
WFW4C4C-121
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   123.83
WFW4C4C-122
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   123.83
WFW4C4C-123
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   126.89
WFW4C4C-124
        4" 15k x 4" 1502 Weco Flange (Wing)
                                         RENTAL ASSETS 42 MOS   126.89
XO3CW2CT-101
        3" 1502 M X 2" 1502 F Crossover RENTAL ASSETS 42 MOS     33.00
XO4BT3CW-101
        4" 1002 F X 3" 1502 M Crossover RENTAL ASSETS 42 MOS     18.68
XO4BT3CW-102
        4" 1002 F X 3" 1502 M Crossover RENTAL ASSETS 42 MOS     18.68
XO4BT3CW-103
        4" 1002 F X 3" 1502 M Crossover RENTAL ASSETS 42 MOS     18.68
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 53 of 151


XO4BT3CW-104
           4" 1002 F X 3" 1502 M Crossover RENTAL ASSETS 42 MOS       18.68
XO4BW4CT-101
           4" 1002 M X 4" 1502 F Crossover RENTAL ASSETS 42 MOS       33.40
XO4BW4CT-102
           4" 1002 M X 4" 1502 F Crossover RENTAL ASSETS 42 MOS       33.40
XO4BW4CT-103
           4" 1002 M X 4" 1502 F Crossover RENTAL ASSETS 42 MOS       33.40
XO4BW4CT-107
           4" 1002 M X 4" 1502 F Crossover RENTAL ASSETS 42 MOS       33.40
XO4CW3CW-101
           4" 1502 M X 3" 1502 M Crossover RENTAL ASSETS 42 MOS       40.07
XO4CW3CW-102
           4" 1502 M X 3" 1502 M Crossover RENTAL ASSETS 42 MOS       40.07
XO4CW3CW-103
           4" 1502 M X 3" 1502 M Crossover RENTAL ASSETS 42 MOS       40.07
25-Leasehold
           Leasehold-FW-RC
             Improvements -A-1
                             FortQuality
                                  WorthFenceRENTAL ASSETS 84 MOS        0.00
ACC-101 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-102 Accumulator                         RENTAL ASSETS 84 MOS   22,595.36
ACC-102a Accumulator                        RENTAL ASSETS 84 MOS   23,228.20
ACC-103 Accumulator                         RENTAL ASSETS 84 MOS   22,595.36
ACC-105 Accumulator                         RENTAL ASSETS 84 MOS   23,464.40
ACC-108 Accumulator                         RENTAL ASSETS 84 MOS   23,464.40
ACC-112 Accumulator                         RENTAL ASSETS 84 MOS   23,464.40
ACC-113 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-114 Accumulator                         RENTAL ASSETS 84 MOS   23,029.88
ACC-115 Accumulator                         RENTAL ASSETS 84 MOS   23,029.88
ACC-118 Accumulator                         RENTAL ASSETS 84 MOS   22,160.84
ACC-119 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-122 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-124 Accumulator                         RENTAL ASSETS 84 MOS   22,160.84
ACC-125 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-126 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-127 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-128 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-129 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-130 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-131 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-132 Accumulator                         RENTAL ASSETS 84 MOS    3,035.84
ACC-134 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-136 Accumulator                         RENTAL ASSETS 84 MOS   23,464.40
ACC-137 Accumulator                         RENTAL ASSETS 84 MOS   23,678.43
ACC-138 Accumulator                         RENTAL ASSETS 84 MOS   28,269.10
ACC-139 Accumulator                         RENTAL ASSETS 84 MOS   28,269.10
ACC-140 Accumulator                         RENTAL ASSETS 84 MOS   28,269.10
ACC-141 Accumulator                         RENTAL ASSETS 84 MOS   28,269.10
ACC-142 Accumulator                         RENTAL ASSETS 84 MOS   28,269.10
ACC-143 Accumulator                         RENTAL ASSETS 84 MOS   28,725.05
ACC-144 Accumulator                         RENTAL ASSETS 84 MOS   28,725.05
ACC-145 Accumulator                         RENTAL ASSETS 84 MOS   28,725.05
ACC-146 Accumulator                         RENTAL ASSETS 84 MOS   28,725.05
ACC-147 Accumulator                         RENTAL ASSETS 84 MOS   28,725.05
ACC-148 Accumulator                         RENTAL ASSETS 84 MOS   29,636.95
ACC-149 Accumulator                         RENTAL ASSETS 84 MOS   29,636.95
ACC-150 Accumulator                         RENTAL ASSETS 84 MOS   29,636.95
ACC-151 Accumulator                         RENTAL ASSETS 84 MOS   29,636.95
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 54 of 151


ACC-152 Accumulator                         RENTAL ASSETS 84 MOS   29,636.95
ACC-153 Accumulator (6 Stage)               RENTAL ASSETS 84 MOS   41,566.54
ACC-154 Accumulator (6 Stage)               RENTAL ASSETS 84 MOS   41,566.54
ACC-155 Accumulator (6 Stage)               RENTAL ASSETS 84 MOS   41,566.54
ACC-156 Accumulator (6 Stage)               RENTAL ASSETS 84 MOS   41,566.54
ACC-157 Accumulator (6 Stage)               RENTAL ASSETS 84 MOS   41,566.54
ACC-158 Accumulator                         RENTAL ASSETS 84 MOS   39,541.63
ACC-159 Accumulator                         RENTAL ASSETS 84 MOS   39,541.63
ACC-160 Accumulator                         RENTAL ASSETS 84 MOS   39,541.63
ACC-160a Accumulator - fittings             RENTAL ASSETS 84 MOS    3,182.48
AD7C3C-1097 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1107 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1117 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1127 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.24
AD7C3C-1137 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1147 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1157 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.23
AD7C3C-1167 " 15k x 3" 15k Adapter          RENTAL ASSETS 84 MOS     985.24
AS2A1B-1012" 5k x 1-13/16" 1k Adapter Spool RENTAL ASSETS 84 MOS     546.42
AS3C2C-1053" 15k x 2" 15k Adapter Spool (30"RENTAL
                                            lg)    ASSETS 84 MOS    1,057.37
AS3C2C-1063" 15k x 2" 15k Adapter Spool (30"RENTAL
                                            lg)    ASSETS 84 MOS    1,057.37
AS3C2C-1073" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     464.34
AS3C2C-1083" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     464.34
AS4B212B-103
          4" 10k x 2-9/16" 10k Adapter SpoolRENTAL ASSETS 84 MOS     261.04
AS4B212B-104
          4" 10k x 2-9/16" 10k Adapter SpoolRENTAL ASSETS 84 MOS     261.04
AS4B2B-1014" 10k x 2" 10k Adapter Spool     RENTAL ASSETS 84 MOS     288.85
AS4B2B-1024" 10k x 2" 10k Adapter Spool     RENTAL ASSETS 84 MOS     288.85
AS4B2B-1054" 10k x 2" 10k Adapter Spool     RENTAL ASSETS 84 MOS     679.10
AS4B2B-1064" 10k x 2" 10k Adapter Spool     RENTAL ASSETS 84 MOS     679.10
AS4B3B-1014" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     471.36
AS4B3B-1024" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     471.36
AS4B3B-1034" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     611.95
AS4B3B-1044" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     611.95
AS4B3B-1054" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     764.20
AS4B3B-1064" 10k x 3" 10k Adapter Spool     RENTAL ASSETS 84 MOS     764.20
AS4C212C-103
          4" 15k x 2-1/2" 15k Adapter Spool RENTAL ASSETS 84 MOS    1,525.19
AS4C212C-104
          4" 15k x 2-1/2" 15k Adapter Spool RENTAL ASSETS 84 MOS    1,525.20
AS4C212C-105
          4" 15k x 2-1/2" 15k Adapter Spool RENTAL ASSETS 84 MOS    1,525.20
AS4C2C-1014" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1024" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1034" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1044" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1054" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1064" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     379.25
AS4C2C-1074" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     300.04
AS4C2C-1084" 15k x 2" 15k Adapter Spool     RENTAL ASSETS 84 MOS     300.04
AS4C3C-1194" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 84 MOS     753.87
AS4C3C-1224" 15k x 3" 15k Adapter Spool     RENTAL ASSETS 84 MOS     610.70
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 55 of 151


AS4C3C-1234" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1244" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1254" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1264" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1274" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1284" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1294" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS    610.70
AS4C3C-1304" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,380.94
AS4C3C-1314" 15k x 3" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,380.94
AS4C4B-1044" 15k x 4" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,596.46
AS5C4B-1015" 15k x 4" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,321.40
AS5C5B-1015" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,104.80
AS5C5B-1025" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,104.80
AS5C5B-1035" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,349.99
AS5C5B-1045" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,349.99
AS5C5B-1055" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,349.99
AS5C5B-1065" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,349.99
AS5C5B-1075" 15k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,349.99
AS7A7B-1017" 5k x 7" 10k Adapter Spool    RENTAL ASSETS 84 MOS   1,183.08
AS7B5B-1027" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,453.60
AS7B5B-1037" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,453.60
AS7B5B-1047" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,513.00
AS7B5B-1057" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,513.00
AS7B5B-1067" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,453.60
AS7B5B-1077" 10k x 5" 10k Adapter Spool   RENTAL ASSETS 84 MOS   1,453.60
AS7B5C-1017" 10k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,761.90
AS7B7A-1047" 10k x 7" 5k Adapter Spool    RENTAL ASSETS 84 MOS   1,500.00
AS7B7A-1057" 10k x 7" 5k Adapter Spool    RENTAL ASSETS 84 MOS   1,255.46
AS7B7A-106                                RENTAL ASSETS 84 MOS   1,335.76
AS7C4C-1027" 15k x 4" 15k Adapter Spool   RENTAL ASSETS 84 MOS    626.51
AS7C4C-1037" 15k x 4" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,700.08
AS7C4C-1047" 15k x 4" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,328.54
AS7C5C-1017" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1027" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1037" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1047" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1057" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1067" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,382.00
AS7C5C-1077" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,575.00
AS7C5C-1087" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1097" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1107" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1117" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1127" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1137" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,600.00
AS7C5C-1147" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,754.77
AS7C5C-1157" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,754.77
AS7C5C-1167" 15k x 5" 15k Adapter Spool   RENTAL ASSETS 84 MOS   1,754.77
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 56 of 151


AS7C5C-1177" 15k x 5" 15k Adapter Spool     RENTAL ASSETS 84 MOS   1,754.77
AS7C5C-1187" 15k x 5" 15k Adapter Spool     RENTAL ASSETS 84 MOS   1,754.77
AS7C5C-1197" 15k x 5" 15k Adapter Spool     RENTAL ASSETS 84 MOS   1,754.77
AS7C7A-1017" 15k x 7" 5k Adapter Spool      RENTAL ASSETS 84 MOS   1,630.55
AS7C7A-1027" 15k x 7" 5k Adapter Spool      RENTAL ASSETS 84 MOS   1,630.55
AS7C7B-1037" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,123.34
AS7C7B-1047" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,123.34
AS7C7B-1057" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS      0.00
AS7C7B-1067" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS      0.00
AS7C7B-1077" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.72
AS7C7B-1087" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.72
AS7C7B-1097" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.72
AS7C7B-1107" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.72
AS7C7B-1117" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.73
AS7C7B-1127" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.73
AS7C7B-1137" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,718.73
AS7C7B-1147" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS      0.00
AS7C7B-1157" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS      0.00
AS7C7B-1167" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,982.10
AS7C7B-1177" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,982.10
AS7C7B-1187" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,982.10
AS7C7B-1197" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,982.10
AS7C7B-1207" 15k x 7" 10k Adapter Spool     RENTAL ASSETS 84 MOS   1,982.10
BC-101    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-102    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-103    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-104    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-105    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-106    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-107    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-108    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-109    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-110    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-111    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-112    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-113    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-114    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-115    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-116    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-117    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-118    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     97.65
BC-119    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     85.68
BC-120    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS     85.68
BC-121    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS    270.77
BC-122    Blanking Cap (Nut & Plug)         RENTAL ASSETS 84 MOS    270.77
BC-123    Blanking Cap (Nut & Plug) 2" 1502 RENTAL ASSETS 84 MOS     51.48
BF2C-101 2" 15k Blind Flange                RENTAL ASSETS 84 MOS     92.10
BF2C-102 2" 15k Blind Flange                RENTAL ASSETS 84 MOS     92.10
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 57 of 151


BF2C-103   2" 15k Blind Flange      RENTAL ASSETS 84 MOS    92.10
BF2C-104   2" 15k Blind Flange      RENTAL ASSETS 84 MOS    92.10
BF2C-105   2" 15k Blind Flange      RENTAL ASSETS 84 MOS    96.30
BF2C-106   2" 15k Blind Flange      RENTAL ASSETS 84 MOS    96.30
BF2C-107   2" 15k Blind Flange      RENTAL ASSETS 84 MOS   102.10
BF2C-108   2" 15k Blind Flange      RENTAL ASSETS 84 MOS   102.10
BF3C-102   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   149.96
BF3C-103   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   149.96
BF3C-104   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   237.73
BF3C-105   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   237.73
BF3C-106   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   237.73
BF3C-107   3" 15k Blind Flange      RENTAL ASSETS 84 MOS   237.74
BF4B-111   4" 10k Blind Flange      RENTAL ASSETS 84 MOS   316.48
BF4C-101   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   185.76
BF4C-102   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   185.76
BF4C-103   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   185.76
BF4C-129   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.98
BF4C-130   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.98
BF4C-131   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.98
BF4C-132   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.99
BF4C-133   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.99
BF4C-134   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.99
BF4C-135   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   369.99
BF5B-101   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   216.56
BF5B-102   4" 15k Blind Flange      RENTAL ASSETS 84 MOS   216.56
BF5C-101   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-102   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-103   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-104   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-105   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-106   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   413.82
BF5C-107   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   278.48
BF5C-108   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-109   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-110   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-111   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-112   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-113   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-114   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-115   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-116   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-117   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   321.50
BF5C-118   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   337.50
BF5C-119   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   337.50
BF5C-120   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   337.50
BF5C-121   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   337.50
BF5C-122   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   318.16
BF5C-123   5" 15k Blind Flange      RENTAL ASSETS 84 MOS   318.16
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 58 of 151


BF7A-107 7" 5k Blind Flange         RENTAL ASSETS 84 MOS   349.64
BF7A-108 7" 5k Blind Flange         RENTAL ASSETS 84 MOS   349.64
BF7B-130 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   785.59
BF7B-131 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   785.59
BF7B-132 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   556.52
BF7B-133 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   417.72
BF7B-134 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   417.72
BF7B-135 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   501.17
BF7B-136 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   501.17
BF7B-137 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   501.17
BF7B-138 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7B-139 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7B-140 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7B-141 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7B-142 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7B-143 7" 10k Blind Flange        RENTAL ASSETS 84 MOS   490.08
BF7C-102 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-103 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-104 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-105 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-106 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-107 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   482.72
BF7C-120 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   516.04
BF7C-121 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   516.04
BF7C-122 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-123 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-124 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-125 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-126 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-127 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-128 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-129 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   431.15
BF7C-136 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-137 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-138 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-139 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-140 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-141 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-142 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   562.40
BF7C-143 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   445.76
BF7C-144 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   445.76
BF7C-145 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   807.98
BF7C-146 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   807.98
BF7C-151 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   607.35
BF7C-152 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   607.35
BF7C-159 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   650.49
BF7C-160 7" 15k Blind Flange        RENTAL ASSETS 84 MOS   650.49
C212A2A-101
         2-9/16" 5k x 2" 5k Cross   RENTAL ASSETS 84 MOS   412.90
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 59 of 151


C212A2A-102
          2-9/16" 5k x 2" 5k Cross         RENTAL ASSETS 84 MOS     412.90
C212A2A-103
          2-9/16" 5k x 2" 5k Cross         RENTAL ASSETS 84 MOS     412.91
C212A2A-104
          2-9/16" 5k x 2" 5k Cross         RENTAL ASSETS 84 MOS     412.91
C212A2A-105
          2-9/16" 5k x 2" 5k Cross         RENTAL ASSETS 84 MOS     412.91
C212A2A-106
          2-9/16" 5k x 2" 5k Cross         RENTAL ASSETS 84 MOS     412.91
C212C-101 2-9/16" 15k Cross                RENTAL ASSETS 84 MOS     802.29
C212C-102 2-9/16" 15k Cross                RENTAL ASSETS 84 MOS     802.29
C2B-101 2" 10k Cross                       RENTAL ASSETS 84 MOS     507.25
C2C-101 2" 15k Cross                       RENTAL ASSETS 84 MOS     565.46
C5W2B1B-101
          2" 10k x 1-13/16" 10k Cross (5 Way)
                                           RENTAL ASSETS 84 MOS    1,030.70
C5W2C-1012" 15k Cross (5 Way)              RENTAL ASSETS 84 MOS     654.60
C5W2C-1022" 15k Cross (5 Way)              RENTAL ASSETS 84 MOS     488.87
C5W2C-1032" 15k Cross (5 Way)              RENTAL ASSETS 84 MOS     488.87
C5W2C-1042" 15k Cross (5 Way)              RENTAL ASSETS 84 MOS     612.12
C5W2C-1052" 15k Cross (5 Way)              RENTAL ASSETS 84 MOS     583.38
C5W3C2C-101
          3" 15k x 2" 15k Cross (5 Way)    RENTAL ASSETS 84 MOS    1,659.87
C5W3C2C-102
          3" 15k x 2" 15k Cross (5 Way)    RENTAL ASSETS 84 MOS    1,659.87
C7C-104 7" 15k Cross                       RENTAL ASSETS 84 MOS    4,821.30
C7C-105 7" 15k Cross                       RENTAL ASSETS 84 MOS    4,821.30
C7C-106 7" 15k Cross                       RENTAL ASSETS 84 MOS    4,821.30
C7C4C-101 7" 15k x 4" 15k Cross            RENTAL ASSETS 84 MOS    2,166.56
C7C4C-102 7" 15k x 4" 15k Cross            RENTAL ASSETS 84 MOS    2,166.56
C7C4C-103 7" 15k x 4" 15k Cross            RENTAL ASSETS 84 MOS    2,166.56
CC-101    Command Center                   RENTAL ASSETS 84 MOS   81,463.81
CC-101a Command Center                     RENTAL ASSETS 84 MOS   75,000.33
CC-102    Command Center                   RENTAL ASSETS 84 MOS   79,436.01
CC-102a Command Center                     RENTAL ASSETS 84 MOS   75,208.65
CC-103    Command Center                   RENTAL ASSETS 84 MOS   78,244.52
CC-103a Command Center                     RENTAL ASSETS 84 MOS    9,329.36
CC-104    Command Center                   RENTAL ASSETS 84 MOS   65,714.24
CC-105    Command Center                   RENTAL ASSETS 84 MOS   65,714.24
CF1B2LP-111
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 84 MOS      72.14
CF1B2LP-112
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 84 MOS      72.14
CF1B2LP-113
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 84 MOS      72.14
CF1B2LP-114
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 84 MOS      72.15
CF1B2LP-115
          1-13/16" 10k x 2" LP Companion Flange
                                           RENTAL ASSETS 84 MOS      72.15
COM-101 Compressor                         RENTAL ASSETS 84 MOS   11,596.46
COM-102 Compressor                         RENTAL ASSETS 84 MOS   12,960.74
COM-103 Compressor                         RENTAL ASSETS 84 MOS   12,960.74
COM-104 Compressor                         RENTAL ASSETS 84 MOS   11,596.46
COM-105 Compressor                         RENTAL ASSETS 84 MOS   11,596.46
COM-106 Compressor                         RENTAL ASSETS 84 MOS   15,196.40
COM-107 Compressor                         RENTAL ASSETS 84 MOS   15,541.72
COM-108 Compressor                         RENTAL ASSETS 84 MOS   16,207.78
COM-109 Compressor                         RENTAL ASSETS 84 MOS   16,429.80
COM-110 Compressor                         RENTAL ASSETS 84 MOS   16,429.80
CP-101    Choke Panel                      RENTAL ASSETS 84 MOS   17,261.84
CP-102    Choke Panel                      RENTAL ASSETS 84 MOS   17,261.84
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 60 of 151


CP-103    Choke Panel                  RENTAL ASSETS 84 MOS   17,261.84
CP-104    Choke Panel                  RENTAL ASSETS 84 MOS   17,261.84
CP-105    Choke Panel                  RENTAL ASSETS 84 MOS   21,428.64
CP-106    Choke Panel                  RENTAL ASSETS 84 MOS   21,428.64
CP-107    Choke Panel                  RENTAL ASSETS 84 MOS   21,428.64
CP-108    Choke Panel                  RENTAL ASSETS 84 MOS   21,428.64
DSA4A2A-101
          4" 5k x 2" 5k DSA            RENTAL ASSETS 84 MOS     266.72
FC5C3C-1015" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C3C-1025" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C3C-1035" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C3C-1045" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C3C-1055" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C3C-1065" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,339.14
FC5C4C-1015" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,392.72
FC5C4C-1025" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,392.72
FC5C4C-1035" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,392.72
FC5C4C-1045" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    1,392.72
FC5C4C-1055" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,249.90
FC5C4C-1065" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,249.90
FC5C4C-1075" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,249.90
FC5C4C-1085" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,249.90
FC5C4C-1095" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,224.95
FC5C4C-1105" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,224.95
FC5C4C-1115" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,224.95
FC5C4C-1125" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,224.95
FC5C4C-1135" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,423.25
FC5C4C-1145" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,423.25
FC5C4C-1155" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,423.25
FC5C4C-1165" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,423.25
FC7B4B-1017" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,571.40
FC7B4B-1027" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,571.40
FC7B4B-1037" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,571.40
FC7B4B-1047" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,683.23
FC7B4B-1057" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,683.23
FC7B4B-1067" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,683.23
FC7B4B-1077" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,767.92
FC7B4B-1087" 10k x 4" 10k Flow Cross   RENTAL ASSETS 84 MOS    2,767.92
FC7C3C-1027" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,334.45
FC7C3C-1037" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,334.45
FC7C3C-1047" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,334.45
FC7C3C-1057" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,334.45
FC7C3C-1067" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C3C-1077" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C3C-1087" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C3C-1097" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C3C-1107" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C3C-1117" 15k x 3" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,523.78
FC7C4C-1117" 15k x 4" 15k Flow Cross   RENTAL ASSETS 84 MOS    2,208.23
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 61 of 151


FC7C4C-1127" 15k x 4" 15k Flow Cross          RENTAL ASSETS 84 MOS   2,208.23
FC7C4C-1167" 15k x 4" 15k Flow Cross          RENTAL ASSETS 84 MOS   2,208.23
FC7C4C-1177" 15k x 4" 15k Flow Cross          RENTAL ASSETS 84 MOS   2,208.23
FC7C4C-1187" 15k x 4" 15k Flow Cross          RENTAL ASSETS 84 MOS   2,208.23
FH5C4C-1015" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,142.76
FH5C4C-1025" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,142.76
FH5C4C-1035" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   6,190.40
FH5C4C-1045" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   6,190.40
FH5C4C-1055" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   6,190.40
FH5C4C-1065" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   6,190.40
FH5C4C-1075" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,440.46
FH5C4C-1085" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,440.46
FH5C4C-1095" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,428.48
FH5C4C-1105" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,440.46
FH5C4C-1125" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,440.46
FH5C4C-1135" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,164.30
FH5C4C-1145" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,164.30
FH5C4C-1155" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,164.30
FH5C4C-1165" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,164.30
FH5C4C-1175" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,714.20
FH5C4C-1185" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,714.20
FH5C4C-1195" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,007.20
FH5C4C-1205" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   7,007.20
FH5C4C-1215" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,354.90
FH5C4C-1225" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,354.90
FH5C4C-1235" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,354.90
FH5C4C-1245" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,354.90
FH5C4C-1255" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,779.75
FH5C4C-1265" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,779.75
FH5C4C-1275" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,779.75
FH5C4C-1285" 15k x 4" 15k Frac Head           RENTAL ASSETS 84 MOS   8,779.75
FH7B4B-1277" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   7,226.67
FH7B4B-1287" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   7,226.67
FH7B4B-1297" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   7,226.67
FH7B4B-1307" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   7,226.67
FH7B4B-1317" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   6,862.50
FH7B4B-1327" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   6,862.50
FH7B4B-1337" 10k x 4" 10k Frac Head           RENTAL ASSETS 84 MOS   6,862.50
FH7C4C-1157" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,571.34
FH7C4C-1167" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,571.34
FH7C4C-1177" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,571.34
FH7C4C-1187" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,571.34
FH7C4C-1197" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   7,571.34
FH7C4C-1247" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   9,642.90
FH7C4C-1277" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   9,964.40
FH7C4C-1287" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   9,642.90
FH7C4C-1297" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   9,642.90
FH7C4C-1307" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS   9,642.90
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 62 of 151


FH7C4C-1317" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1327" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1337" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1347" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1357" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1367" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1377" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1387" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1397" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1407" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,642.90
FH7C4C-1417" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    9,821.47
FH7C4C-1427" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    8,035.70
FH7C4C-1497" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    8,999.94
FH7C4C-1507" 15k x 4" 15k Frac Head (6 Way)   RENTAL ASSETS 84 MOS    8,999.94
FIB-101   Flow Iron Basket                    RENTAL ASSETS 84 MOS   64,590.40
FIB-102   Flow Iron Basket                    RENTAL ASSETS 84 MOS   58,972.14
FIB-103   Flow Iron Basket                    RENTAL ASSETS 84 MOS   58,972.14
FIB-104   Flow Iron Basket                    RENTAL ASSETS 84 MOS   58,972.14
FIB-104a Flow Iron Basket                     RENTAL ASSETS 84 MOS   15,233.71
FIB-105   Flow Iron Basket                    RENTAL ASSETS 84 MOS   ######
FIB-105a Flow Iron Basket                     RENTAL ASSETS 84 MOS   16,317.02
FIB-106   Flow Iron Basket                    RENTAL ASSETS 84 MOS   70,779.15
FIB-107   Flow Iron Basket                    RENTAL ASSETS 84 MOS   98,722.58
FIB-108   Flow Iron Basket                    RENTAL ASSETS 84 MOS   60,781.44
FPC4-101 Flanged Plug Catcher                 RENTAL ASSETS 84 MOS   42,277.99
FPC4-102 Flanged Plug Catcher                 RENTAL ASSETS 84 MOS   42,277.99
FV5C-101 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-102 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-103 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-104 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS    9,285.76
FV5C-105 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS    9,285.76
FV5C-106 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS    9,285.76
FV5C-107 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS    9,285.76
FV5C-108 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS    9,285.76
FV5C-109 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-110 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-111 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-112 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-113 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-114 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-115 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-116 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-117 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-118 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-119 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-120 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-122 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   11,859.58
FV5C-123 5" 15k Frac Valve                    RENTAL ASSETS 84 MOS   12,804.60
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 63 of 151


FV5C-124   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-125   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-126   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-127   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-128   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-129   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-130   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-131   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-132   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-133   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-134   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   12,804.60
FV5C-135   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   14,379.25
FV5C-136   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   14,379.25
FV5C-137   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   14,379.25
FV5C-138   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   14,379.25
FV5C-139   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-140   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-141   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-142   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-143   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-144   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-145   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-146   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-147   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV5C-148   5" 15k Frac Valve        RENTAL ASSETS 84 MOS   13,188.55
FV7C-147   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-148   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-149   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-150   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-151   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-152   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-153   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-156   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-159   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-165   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-166   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-167   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-168   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-170   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-173   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-174   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-175   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-176   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-177   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-178   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-179   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-180   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
FV7C-181   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,142.99
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 64 of 151


FV7C-182   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-183   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-184   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-185   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-186   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,428.70
FV7C-187   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,428.70
FV7C-188   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,428.70
FV7C-189   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,428.70
FV7C-190   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-191   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-192   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-193   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-194   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-195   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-196   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-197   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-198   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-199   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-200   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-201   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,476.16
FV7C-202   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,476.16
FV7C-203   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,476.16
FV7C-204   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,476.16
FV7C-205   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   15,476.16
FV7C-206   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   14,500.00
FV7C-208   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-209   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-210   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-211   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   17,559.50
FV7C-212   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-213   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   16,571.54
FV7C-214   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   11,999.92
FV7C-215   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   11,999.92
FV7C-216   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   11,999.92
FV7C-217   7" 15k Frac Valve        RENTAL ASSETS 84 MOS   11,999.92
GB-107     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-108     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-109     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-110     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-111     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-112     Gas Buster               RENTAL ASSETS 84 MOS     662.02
GB-113     Gas Buster               RENTAL ASSETS 84 MOS     690.60
GB-114     Gas Buster               RENTAL ASSETS 84 MOS     690.60
GB-115     Gas Buster               RENTAL ASSETS 84 MOS     690.60
GB-116     Gas Buster               RENTAL ASSETS 84 MOS     690.60
GEN-101    Generators               RENTAL ASSETS 84 MOS   15,556.60
GEN-102    Generators               RENTAL ASSETS 84 MOS   15,556.60
GEN-103    Generators               RENTAL ASSETS 84 MOS   16,708.92
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 65 of 151


GEN-104 Generators                     RENTAL ASSETS 84 MOS   16,708.92
GEN-105 Generators                     RENTAL ASSETS 84 MOS   18,743.25
GEN-105a Generators                    RENTAL ASSETS 84 MOS     757.73
GEN-106 Generators                     RENTAL ASSETS 84 MOS   18,743.25
GEN-106a Generators                    RENTAL ASSETS 84 MOS     757.73
GM15-101 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   87,976.36
GM15-102 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   87,976.36
GM15-103 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   87,544.26
GM15-104 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   85,480.89
GM15-105 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   85,480.89
GM15-106 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   76,663.49
GM15-107 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   63,179.72
GM15-107aGrease Manifold, 15 station   RENTAL ASSETS 84 MOS   20,053.40
GM15-108 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   63,179.72
GM15-108aGrease Manifold, 15 station   RENTAL ASSETS 84 MOS   20,053.41
GM15-109 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   63,179.72
GM15-109aGrease Manifold, 15 station   RENTAL ASSETS 84 MOS   20,053.41
GM15-110 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   89,691.10
GM15-110aGrease Manifold, 15 station   RENTAL ASSETS 84 MOS   21,870.38
GM15-111 Grease Manifold, 15 station   RENTAL ASSETS 84 MOS   89,691.10
GM15-111aGrease Manifold, 15 station   RENTAL ASSETS 84 MOS   21,870.38
GPM-101 Grease & Pressure Monitor      RENTAL ASSETS 84 MOS   28,901.79
GPM-102 Grease & Pressure Monitor      RENTAL ASSETS 84 MOS   28,901.79
GU-101   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-102   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-103   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-104   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-105   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-106   Grease Unit                   RENTAL ASSETS 84 MOS    6,594.31
GU-107   Grease Unit                   RENTAL ASSETS 84 MOS    6,960.64
GU-108   Grease Unit                   RENTAL ASSETS 84 MOS    6,960.64
GU-109   Grease Unit                   RENTAL ASSETS 84 MOS    6,960.64
GU-110   Grease Unit                   RENTAL ASSETS 84 MOS    6,960.64
GU-111   Grease Unit                   RENTAL ASSETS 84 MOS    6,960.64
GV1B-101 1-13/16" 10k Gate Valve       RENTAL ASSETS 84 MOS     886.72
GV1B-102 1-13/16" 10k Gate Valve       RENTAL ASSETS 84 MOS     886.73
GV1B-103 1-13/16" 10k Gate Valve       RENTAL ASSETS 84 MOS     886.73
GV1B-104 1-13/16" 10k Gate Valve       RENTAL ASSETS 84 MOS     886.73
GV1B-105 1-13/16" 10k Gate Valve       RENTAL ASSETS 84 MOS     886.73
GV2C-102 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-103 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-104 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-105 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-106 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-107 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-108 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-109 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
GV2C-110 2" 15k Gate Valve             RENTAL ASSETS 84 MOS    1,339.14
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 66 of 151


GV2C-111   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    773.68
GV2C-112   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    773.68
GV2C-113   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    773.68
GV2C-114   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    773.68
GV2C-115   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,339.14
GV2C-116   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,339.14
GV2C-122   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-124   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-125   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-126   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-127   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-128   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,157.10
GV2C-129   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,264.25
GV2C-131   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,188.54
GV2C-132   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,264.25
GV2C-133   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,264.25
GV2C-134   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,264.25
GV2C-135   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    750.10
GV2C-136   2" 15k Gate Valve        RENTAL ASSETS 84 MOS    750.10
GV2C-137   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,084.26
GV2C-138   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,084.26
GV2C-139   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,084.26
GV2C-140   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,084.26
GV2C-141   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,084.26
GV2C-142   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,296.48
GV2C-143   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,296.48
GV2C-144   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,296.48
GV2C-145   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-146   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-147   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-148   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-149   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-150   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-151   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-152   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV2C-153   2" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,477.36
GV3B-102   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,967.82
GV3B-103   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,967.82
GV3B-104   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,967.82
GV3B-105   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,967.82
GV3B-106   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,633.83
GV3B-107   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,633.83
GV3B-108   3" 10k Gate Valve        RENTAL ASSETS 84 MOS   1,633.83
GV3C-157   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-158   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-159   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-160   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-161   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 67 of 151


GV3C-162   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-163   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-164   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-165   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-166   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-167   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,934.54
GV3C-168   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-169   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-170   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-171   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-172   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-173   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-174   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-175   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-176   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,904.60
GV3C-177   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-178   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-179   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-180   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-181   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-182   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-183   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-184   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-185   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-186   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-187   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-188   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,303.05
GV3C-189   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-190   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-191   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-192   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-193   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-194   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-195   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-196   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-197   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-198   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-199   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-200   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-201   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-202   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-203   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-204   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-205   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-206   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-207   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-208   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-209   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 68 of 151


GV3C-210   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-211   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-212   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-213   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-214   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-215   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-216   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-217   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-218   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-219   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-220   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-221   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-222   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-223   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-224   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-225   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-226   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-227   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-228   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   2,311.00
GV3C-233   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-234   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-235   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-236   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-237   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-238   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-239   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-240   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   1,933.44
GV3C-241   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,745.50
GV3C-242   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,745.50
GV3C-243   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,808.98
GV3C-244   3" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,808.98
GV4B-102   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,314.20
GV4B-103   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,314.20
GV4B-104   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,314.20
GV4B-105   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,314.20
GV4B-106   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,314.20
GV4B-114   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,904.74
GV4B-115   4" 10k Gate Valve        RENTAL ASSETS 84 MOS   2,904.74
GV4C-101   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,714.24
GV4C-102   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,714.24
GV4C-103   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,714.24
GV4C-104   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,714.24
GV4C-105   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,714.24
GV4C-106   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,528.48
GV4C-107   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,528.48
GV4C-108   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,528.48
GV4C-109   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,528.48
GV4C-110   4" 15k Gate Valve        RENTAL ASSETS 84 MOS   3,528.48
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 69 of 151


GV4C-111 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   3,528.48
GV4C-112 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-113 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-114 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-115 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-116 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-117 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,571.52
GV4C-118 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,678.66
GV4C-119 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,678.66
GV4C-121 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-122 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-123 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-124 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-125 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-126 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,785.80
GV4C-127 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,023.75
GV4C-128 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,023.75
GV4C-129 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,023.75
GV4C-130 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,023.75
GV4C-131 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   8,343.83
GV4C-132 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   8,343.83
GV4C-133 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   8,343.83
GV4C-134 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,380.90
GV4C-135 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,380.90
GV4C-136 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,380.90
GV4C-137 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,380.90
GV4C-138 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-138a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,722.20
GV4C-139 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-139a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,299.68
GV4C-140 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-140a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,299.68
GV4C-141 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-141a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   4,597.62
GV4C-142 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-142a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,299.68
GV4C-143 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-143a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,722.20
GV4C-144 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-144a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,299.68
GV4C-145 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   5,166.74
GV4C-145a 4" 15k Gate Valve        RENTAL ASSETS 84 MOS   5,299.68
GV4C-146 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,499.95
GV4C-147 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,499.95
GV4C-148 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   4,499.97
GV4C-149 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   4,499.97
GV4C-150 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,619.00
GV4C-151 4" 15k Gate Valve         RENTAL ASSETS 84 MOS   7,619.00
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 70 of 151


HC2C3C-1012 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1022 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1032 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1042 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1052 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1062 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1072 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1082 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1092 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1102 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1112 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1122 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1132 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1142 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1152 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1162 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,943.27
HC2C3C-1172 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-117a
          2" 15k x 3" 15k Hydraulic Choke    RENTAL ASSETS 84 MOS    8,520.78
HC2C3C-1182 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-118a
          2" 15k x 3" 15k Hydraulic Choke    RENTAL ASSETS 84 MOS    8,520.78
HC2C3C-1192 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-119a
          2" 15k x 3" 15k Hydraulic Choke    RENTAL ASSETS 84 MOS    8,520.77
HC2C3C-1202 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-120a
          2" 15k x 3" 15k Hydraulic Choke    RENTAL ASSETS 84 MOS    8,520.77
HC2C3C-1212 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-121a
          2" 15k x 3" 15k Hydraulic Choke    RENTAL ASSETS 84 MOS    8,520.77
HC2C3C-1222 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1232 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1252 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1262 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1272 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1282 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1292 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1302 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1312 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1322 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   16,801.92
HC2C3C-1332 " 15k x 3" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   24,860.54
HC3C4C-1013 " 15k x 4" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   21,490.96
HC3C4C-1023 " 15k x 4" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   21,490.96
HC3C4C-1033 " 15k x 4" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   21,490.96
HC3C4C-1043 " 15k x 4" 15k Hydraulic Choke   RENTAL ASSETS 84 MOS   21,490.96
HFV5C-101 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   14,716.86
HFV5C-102 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   14,716.86
HFV5C-103 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   14,716.86
HFV5C-104 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   14,716.86
HFV5C-105 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   14,716.86
HFV5C-106 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   10,214.24
HFV5C-107 5" 15k Hydraulic Frac Valve        RENTAL ASSETS 84 MOS   10,214.24
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 71 of 151


HFV5C-108 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-109 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-110 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-111 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-112 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-113 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-114 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   10,214.24
HFV5C-115 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-116 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-117 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-118 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-119 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-120 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-121 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-122 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-123 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-124 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-125 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-126 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-127 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-128 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-129 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-130 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-131 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-132 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-133 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-136 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-137 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,716.86
HFV5C-138 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-139 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,688.22
HFV5C-141 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-142 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-143 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-144 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-145 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-146 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-147 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-148 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-149 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-150 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-151 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-152 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-153 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-154 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-155 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-156 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-157 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-158 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 72 of 151


HFV5C-159 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-160 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-161 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-162 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-163 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-164 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,828.60
HFV5C-165 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,615.75
HFV5C-166 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,615.75
HFV5C-167 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,615.75
HFV5C-168 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,615.75
HFV5C-169 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-170 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-171 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-172 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-173 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-174 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   17,914.32
HFV5C-175 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-176 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-177 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-178 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-179 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-180 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-181 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-182 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-183 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-184 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-185 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-186 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-187 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-188 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-189 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV5C-190 5" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,785.44
HFV7B-118 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-119 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-120 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-121 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-122 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-123 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-124 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-125 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-126 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-127 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-128 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-129 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,643.62
HFV7B-130 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-131 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-132 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-133 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 73 of 151


HFV7B-134 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-135 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-136 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-137 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,572.38
HFV7B-138 7" 10k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   13,357.16
HFV7C-136 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,476.16
HFV7C-137 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,476.16
HFV7C-138 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,476.16
HFV7C-139 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,476.16
HFV7C-140 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   15,476.16
HFV7C-148 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-149 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-150 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-151 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-152 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-154 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-155 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-156 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-157 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-158 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-159 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-160 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-161 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-162 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-163 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-165 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-166 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-167 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-168 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-169 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-170 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-171 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-172 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-173 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,404.88
HFV7C-174 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-175 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-176 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-177 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-178 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-179 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-180 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-181 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-182 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-183 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-184 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-185 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-186 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   16,714.40
HFV7C-187 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 74 of 151


HFV7C-188 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-189 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-190 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-191 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-192 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-193 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-194 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-195 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-196 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-197 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-198 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-199 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-200 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,262.00
HFV7C-201 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,571.52
HFV7C-202 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,571.52
HFV7C-203 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,571.52
HFV7C-204 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,571.52
HFV7C-205 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,881.04
HFV7C-206 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,881.04
HFV7C-207 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,881.04
HFV7C-208 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   18,881.04
HFV7C-209 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,625.06
HFV7C-210 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,625.06
HFV7C-211 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,625.06
HFV7C-212 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   14,625.06
HFV7C-213 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-214 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-215 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-216 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-217 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-218 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-219 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HFV7C-220 7" 15k Hydraulic Frac Valve   RENTAL ASSETS 84 MOS   19,988.09
HV2B-101 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,365.93
HV2B-102 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,365.93
HV2B-103 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,642.88
HV2B-104 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,670.26
HV2B-105 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-106 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-107 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-108 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-109 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-110 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-111 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-112 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-113 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-114 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
HV2B-115 2" 10k Hydraulic Valve         RENTAL ASSETS 84 MOS    1,597.63
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 75 of 151


HV2B-116   2" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,597.63
HV2B-117   2" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,597.63
HV2C-101   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,160.20
HV2C-102   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,160.20
HV2C-103   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,250.00
HV2C-104   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,250.00
HV2C-105   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,160.20
HV2C-106   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,160.20
HV2C-107   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-108   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-109   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-110   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-111   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-112   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-113   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-114   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-115   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-116   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-117   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,530.10
HV2C-118   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,671.75
HV2C-119   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,671.75
HV2C-120   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,671.75
HV2C-121   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,671.75
HV2C-122   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-123   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-124   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-125   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-126   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,700.08
HV2C-127   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,124.94
HV2C-128   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,124.94
HV2C-129   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-130   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-131   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-132   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-133   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-134   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-135   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-136   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-137   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-138   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,398.90
HV2C-139   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,885.74
HV2C-140   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   1,885.74
HV2C-141   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,172.64
HV2C-142   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,172.64
HV2C-143   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,172.64
HV2C-144   2" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,172.64
HV3B-101   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-102   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 76 of 151


HV3B-103   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-104   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-105   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-106   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-107   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-108   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,658.42
HV3B-109   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,885.37
HV3B-110   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,885.37
HV3B-111   3" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,885.37
HV3C-101   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-102   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-103   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-104   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-105   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-106   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-107   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-108   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-109   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-112   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,321.38
HV3C-121   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,214.40
HV3C-122   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,214.40
HV3C-123   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,698.60
HV3C-124   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,698.60
HV3C-125   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,698.60
HV3C-126   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   2,698.60
HV3C-127   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-128   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-129   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-130   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-131   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-132   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   3,866.58
HV3C-133   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,642.80
HV3C-134   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,642.80
HV3C-135   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,642.80
HV3C-136   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,548.75
HV3C-137   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,548.75
HV3C-138   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,038.00
HV3C-139   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-140   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-141   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-142   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-143   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-144   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-145   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-146   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-147   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV3C-148   3" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,466.23
HV4B-106   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS   4,339.20
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 77 of 151


HV4B-107   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,339.20
HV4B-108   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,339.20
HV4B-109   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    2,732.00
HV4B-110   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-111   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-112   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-113   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-114   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-115   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-116   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-117   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-118   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4B-119   4" 10k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,228.60
HV4C-101   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,738.08
HV4C-102   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,738.08
HV4C-103   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,738.08
HV4C-104   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,738.08
HV4C-105   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,738.08
HV4C-107   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-108   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-109   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-110   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-111   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-112   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   10,307.28
HV4C-113   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-114   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-115   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-116   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-117   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-118   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    4,580.80
HV4C-119   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,309.45
HV4C-120   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,309.45
HV4C-121   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-122   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-123   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-124   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-125   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-126   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    6,428.50
HV4C-127   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,023.75
HV4C-128   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,023.75
HV4C-129   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,023.75
HV4C-130   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,726.25
HV4C-131   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    7,726.25
HV4C-132   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    9,070.13
HV4C-133   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    9,070.13
HV4C-134   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    9,070.13
HV4C-135   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    8,119.10
HV4C-136   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS    8,119.10
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 78 of 151


HV4C-137   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,119.10
HV4C-138   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,119.10
HV4C-139   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,250.07
HV4C-140   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   5,250.07
HV4C-141   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-142   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-143   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-144   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-145   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-146   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-147   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   6,057.20
HV4C-149   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-150   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-151   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-152   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-153   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-154   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-155   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-156   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-157   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-158   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-159   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-160   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-161   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-162   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-163   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-164   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   8,674.35
HV4C-165   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-166   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-167   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-168   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-169   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-170   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-171   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-172   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-173   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-174   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-175   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-176   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-177   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-178   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-179   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-180   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-181   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-182   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-183   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-184   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
HV4C-185   4" 15k Hydraulic Valve   RENTAL ASSETS 84 MOS   9,125.00
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 79 of 151


HV4C-186 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-187 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-188 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-189 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-190 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-191 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-192 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-193 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-194 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-195 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-196 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-197 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
HV4C-198 4" 15k Hydraulic Valve          RENTAL ASSETS 84 MOS    9,125.00
MC2C-101 2 1/16" 15k Cortec Manual Choke RENTAL ASSETS 84 MOS    3,395.19
MC2C-102 2 1/16" 15k Cortec Manual Choke RENTAL ASSETS 84 MOS    3,395.19
MC2C-103 2 1/16" 15k Cortec Manual Choke RENTAL ASSETS 84 MOS    3,395.19
MC2C-104 2 1/16" 15k Cortec Manual Choke RENTAL ASSETS 84 MOS    3,395.19
MS11-101 Manifold Skid (11 valve)        RENTAL ASSETS 84 MOS    4,812.78
MS11-102 Manifold Skid (11 valve)        RENTAL ASSETS 84 MOS    7,770.52
MS5-101 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    1,753.31
MS5-102 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    4,812.78
MS5-103 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    4,812.78
MS5-104 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    1,753.31
MS5-105 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    1,955.63
MS5-106 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS    3,362.38
MS5-107 Manifold Skid (5 valve)          RENTAL ASSETS 84 MOS        0.00
NC11B-101 11" 10k Night Cap              RENTAL ASSETS 84 MOS    4,244.81
NC11B-102 11" 10k Night Cap              RENTAL ASSETS 84 MOS    4,244.80
NC11B-103 11" 10k Night Cap              RENTAL ASSETS 84 MOS    4,244.80
NC11B-104 11" 10k Night Cap              RENTAL ASSETS 84 MOS    4,244.80
NC11B-105 11" 10k Night Cap              RENTAL ASSETS 84 MOS    4,244.80
PBB-R&D 2" 1502 Pressure Balance Bonnet RENTAL ASSETS 84 MOS    45,539.16
PF7C-101 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.84
PF7C-102 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.84
PF7C-103 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.84
PF7C-104 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.84
PF7C-105 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.83
PF7C-106 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     950.83
PF7C-107 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     928.22
PF7C-108 Pancake Flange, 7" 15           RENTAL ASSETS 84 MOS     928.21
PF7C-109 7" 15k Blind Flange             RENTAL ASSETS 84 MOS     735.60
PF7C-110 7" 15k Blind Flange             RENTAL ASSETS 84 MOS     735.60
PVM5-101 Plug Valve Manifold             RENTAL ASSETS 84 MOS    7,971.40
PVM5-102 Plug Valve Manifold             RENTAL ASSETS 84 MOS    7,648.80
PVM5-103 Plug Valve Manifold             RENTAL ASSETS 84 MOS    7,648.80
PVM5-104 Plug Valve Manifold             RENTAL ASSETS 84 MOS    7,648.80
PVM5-105 Plug Valve Manifold             RENTAL ASSETS 84 MOS   21,553.48
PVM5-106 Plug Valve Manifold             RENTAL ASSETS 84 MOS   10,060.29
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 80 of 151


PVM5-107   Plug Valve Manifold      RENTAL ASSETS 84 MOS   25,847.60
PVM9-101   Plug Valve Manifold      RENTAL ASSETS 84 MOS   16,707.80
S41-101    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-102    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-103    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-104    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-105    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-106    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-107    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-108    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-109    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-110    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-111    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,266.64
S41-112    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,266.64
S41-113    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-114    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-115    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,087.54
S41-116    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     116.56
S41-117    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     116.56
S41-118    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     116.56
S41-119    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     116.56
S41-120    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     116.54
S41-121    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     130.47
S41-122    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.14
S41-123    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.14
S41-124    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.14
S41-125    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-126    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-127    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-128    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-129    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-130    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-131    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS     890.13
S41-132    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,301.37
S41-133    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,301.37
S41-134    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,301.37
S41-135    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,301.37
S41-136    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41-137    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41-138    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41-139    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41-140    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41-141    Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    2,190.25
S41F-101   Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,972.50
S41F-102   Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,972.50
S41F-103   Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,972.50
S41F-104   Debooster Sensor 4:1     RENTAL ASSETS 84 MOS    1,972.50
SPC3-101   Slimline Plug Catcher    RENTAL ASSETS 84 MOS   34,375.00
            Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 81 of 151


SPC3-102    Slimline Plug Catcher       RENTAL ASSETS 84 MOS   35,000.00
SPC3-103    Slimline Plug Catcher       RENTAL ASSETS 84 MOS   35,000.00
SPC3-104    Slimline Plug Catcher       RENTAL ASSETS 84 MOS   35,945.63
SPC3-104a   Slimline Plug Catcher       RENTAL ASSETS 84 MOS    5,142.80
SPC3-105    Slimline Plug Catcher       RENTAL ASSETS 84 MOS   20,254.84
SS2C-101    2" 15K Spacer Spool         RENTAL ASSETS 84 MOS     571.52
SS2C-102    2" 15K Spacer Spool         RENTAL ASSETS 84 MOS     362.50
SS5B-101    5" 10K Spacer Spool         RENTAL ASSETS 84 MOS     718.02
SS5C-101    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,059.54
SS5C-102    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,059.54
SS5C-103    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,059.54
SS5C-104    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,059.54
SS5C-105    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,059.54
SS5C-106    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-107    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-108    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-109    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-110    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-111    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,779.64
SS5C-112    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-113    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-114    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-115    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-116    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-117    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-118    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-119    5" 15K Spacer Spool         RENTAL ASSETS 84 MOS    1,028.50
SS5C-120    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-121    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-122    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-123    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-124    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-125    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-126    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-127    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-128    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-129    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    2,249.90
SS5C-130    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    1,047.55
SS5C-131    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    1,047.55
SS5C-132    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    1,047.55
SS5C-133    5" 15K Spacer Spool (48")   RENTAL ASSETS 84 MOS    1,047.55
SS5C-134    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-135    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-136    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-137    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-138    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-139    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
SS5C-140    5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS    1,394.25
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 82 of 151


SS5C-141   5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS   1,394.25
SS5C-142   5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS   1,394.25
SS5C-143   5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS   1,394.25
SS5C-144   5" 15K Spacer Spool (16")   RENTAL ASSETS 84 MOS   1,545.25
SS7B-180   7" 10K Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,756.00
SS7B-182   7" 10K Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,027.18
SS7C-160   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-161   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-162   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-163   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-164   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-165   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-166   7" 15K Spacer Spool         RENTAL ASSETS 84 MOS   1,170.00
SS7C-195   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-196   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-197   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-198   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-199   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-200   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-201   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-202   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-203   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-204   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-205   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-228   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-229   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-230   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-231   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-232   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-233   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-234   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-235   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-236   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-237   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-238   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-239   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-240   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-241   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-242   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-243   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-244   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-245   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-246   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-247   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-248   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-249   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-250   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-251   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 83 of 151


SS7C-252   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-253   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-254   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-255   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-256   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-257   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-258   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-259   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-260   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-261   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-262   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-263   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-264   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-265   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-266   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-267   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-268   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-269   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-270   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-271   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-272   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-273   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-274   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,261.89
SS7C-275   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-276   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-277   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-278   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-279   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-280   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   3,021.50
SS7C-281   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-282   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-283   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-284   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-285   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-286   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-287   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-288   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-289   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-290   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-291   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-292   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-293   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-294   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-295   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-296   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-297   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-298   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-299   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 84 of 151


SS7C-300   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-301   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-302   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-303   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-304   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-305   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-306   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-307   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-308   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-309   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-310   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-311   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-312   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-313   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-314   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-315   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-316   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-317   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-318   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-319   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,318.00
SS7C-320   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   2,700.00
SS7C-321   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   2,700.00
SS7C-322   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   2,700.00
SS7C-323   7" 15k Spacer Spool (48")   RENTAL ASSETS 84 MOS   2,700.00
SS7C-324   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-325   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-326   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-327   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-328   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-329   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-330   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-331   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-332   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-333   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-334   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-335   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-336   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-337   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-338   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-339   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-340   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-341   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-342   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-343   7" 15k Spacer Spool (24")   RENTAL ASSETS 84 MOS   1,928.70
SS7C-344   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-345   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-346   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,300.00
SS7C-347   7" 15k Spacer Spool         RENTAL ASSETS 84 MOS   1,394.25
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 85 of 151


SS7C-348   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-349   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-350   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-351   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-352   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-353   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-354   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-355   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-356   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   1,394.25
SS7C-357   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-358   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-359   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-360   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-361   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-362   7" 15k Spacer Spool          RENTAL ASSETS 84 MOS   8,384.72
SS7C-363   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS    750.10
SS7C-364   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS    750.10
SS7C-365   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS    750.10
SS7C-366   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS    750.10
SS7C-367   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,493.28
SS7C-368   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,493.28
SS7C-369   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,493.28
SS7C-370   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,493.28
SS7C-371   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,590.40
SS7C-372   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,590.40
SS7C-373   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,590.40
SS7C-374   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,590.40
SS7C-375   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,590.40
SS7C-376   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,509.60
SS7C-377   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,509.60
SS7C-378   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   2,509.60
SS7C-379   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-380   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-381   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-382   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-383   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-384   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   8,961.36
SS7C-385   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   3,213.84
SS7C-386   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   3,213.84
SS7C-387   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   3,213.84
SS7C-388   7" 15K Spacer Spool          RENTAL ASSETS 84 MOS   3,213.84
SS7C-389   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,561.55
SS7C-390   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,561.55
SS7C-391   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   9,004.85
SS7C-392   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   9,004.85
SS7C-393   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   9,004.85
SS7C-394   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   9,004.85
SS7C-395   7" 15k Spacer Spool (60")    RENTAL ASSETS 84 MOS   4,979.18
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 86 of 151


SS7C-396   7" 15k Spacer Spool (60")    RENTAL ASSETS 84 MOS   4,979.18
SS7C-397   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-398   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-399   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-400   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-401   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-402   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-403   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-404   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-405   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-406   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,158.75
SS7C-407   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   3,271.20
SS7C-408   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   3,271.20
SS7C-409   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   3,271.20
SS7C-410   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,121.25
SS7C-411   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,121.25
SS7C-412   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,121.25
SS7C-413   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,121.30
SS7C-414   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,300.05
SS7C-415   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-416   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-417   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-418   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-419   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-420   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-421   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-422   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-423   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-424   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-425   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-426   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,560.70
SS7C-427   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,709.10
SS7C-428   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,921.65
SS7C-429   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,921.65
SS7C-430   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,921.65
SS7C-431   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,921.65
SS7C-432   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,386.30
SS7C-433   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-434   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-435   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-436   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-437   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-438   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-439   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,889.22
SS7C-440   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
SS7C-441   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
SS7C-442   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
SS7C-443   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 87 of 151


SS7C-444   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
SS7C-445   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.68
SS7C-446   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.67
SS7C-447   7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,511.67
SS7C-448   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-449   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-450   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-451   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-452   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-453   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-454   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-455   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-456   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-457   7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,560.14
SS7C-458   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,607.19
SS7C-459   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,607.19
SS7C-460   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,607.19
SS7C-461   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,607.19
SS7C-462   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,172.64
SS7C-463   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,172.64
SS7C-464   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,172.64
SS7C-465   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,172.64
SS7C-466   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,433.37
SS7C-467   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,433.37
SS7C-468   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,433.37
SS7C-469   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,433.37
SS7C-470   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-471   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-472   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-473   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-474   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-475   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-476   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-477   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-478   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-479   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-480   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-481   7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,651.18
SS7C-482   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-483   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-484   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-485   7" 15k Spacer Spool (36")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-486   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,237.60
SS7C-487   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,237.60
SS7C-488   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,237.60
SS7C-489   7" 15k Spacer Spool (20")    RENTAL ASSETS 84 MOS   2,237.60
SS7C-490   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-491   7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,678.10
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 88 of 151


SS7C-492 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-493 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,678.10
SS7C-494 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-495 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-496 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-497 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-498 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-499 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-500 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-501 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,929.30
SS7C-502 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-503 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-504 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-505 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-506 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-507 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-508 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-509 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-510 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-511 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,747.90
SS7C-512 7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,453.50
SS7C-513 7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,453.50
SS7C-514 7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,453.50
SS7C-515 7" 15k Spacer Spool (18")    RENTAL ASSETS 84 MOS   2,453.50
SS7C-516 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-517 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-518 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-519 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-520 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-521 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-522 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-523 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-524 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-525 7" 15k Spacer Spool (120")   RENTAL ASSETS 84 MOS   8,794.66
SS7C-526 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,500.03
SS7C-527 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,500.03
SS7C-528 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,500.03
SS7C-529 7" 15k Spacer Spool (24")    RENTAL ASSETS 84 MOS   2,500.03
SS7C-530 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,763.41
SS7C-531 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,763.41
SS7C-532 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,763.41
SS7C-533 7" 15k Spacer Spool (16")    RENTAL ASSETS 84 MOS   1,763.41
SWS7C-1017" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,776.85
SWS7C-1027" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,776.85
SWS7C-1037" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,776.85
SWS7C-1047" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,776.85
SWS7C-1057" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,973.27
SWS7C-1067" 15K Swivel Spool          RENTAL ASSETS 84 MOS   6,973.27
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 89 of 151


SWS7C-1077" 15K Swivel Spool       RENTAL ASSETS 84 MOS   6,973.27
SWS7C-1087" 15K Swivel Spool       RENTAL ASSETS 84 MOS   6,973.27
SWS7C-1097" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,256.30
SWS7C-1107" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,256.30
SWS7C-1117" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,256.30
SWS7C-1127" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,256.30
SWS7C-1137" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1147" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1157" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1167" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1177" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1187" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,366.98
SWS7C-1197" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.08
SWS7C-1207" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.08
SWS7C-1217" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.09
SWS7C-1227" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.08
SWS7C-1237" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.08
SWS7C-1247" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,435.09
SWS7C-1257" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,625.00
SWS7C-1267" 15K Swivel Spool       RENTAL ASSETS 84 MOS   4,625.00
T2C2C-101 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    535.86
T2C2C-102 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    535.86
T2C2C-103 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    662.56
T2C2C-104 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    662.56
T2C2C-105 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    662.56
T2C2C-106 2" 15k x 2" 15k Tee      RENTAL ASSETS 84 MOS    662.56
T4C4C-101 4" 15k x 4" 15k Tee      RENTAL ASSETS 84 MOS   1,702.86
T5C5C-101 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,832.32
T5C5C-102 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T5C5C-103 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T5C5C-104 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T5C5C-105 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T5C5C-106 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T5C5C-107 5" 15k x 5" 15k Tee      RENTAL ASSETS 84 MOS   1,916.30
T7C7C-101 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-102 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-103 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-104 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-105 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-106 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-107 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-108 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,038.00
T7C7C-109 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,101.10
T7C7C-110 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,101.10
T7C7C-111 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,101.10
T7C7C-112 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,164.20
T7C7C-113 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,164.20
T7C7C-114 7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
            Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 90 of 151


T7C7C-115   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-116   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-117   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-118   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-119   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-120   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-121   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-122   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-123   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-124   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-125   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,340.46
T7C7C-126   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,353.50
T7C7C-127   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,887.55
T7C7C-128   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,887.55
T7C7C-129   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,887.55
T7C7C-130   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,887.55
T7C7C-131   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,887.55
T7C7C-132   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-133   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-134   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-135   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-136   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-137   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-138   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-139   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-140   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-141   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.89
T7C7C-142   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,393.90
T7C7C-143   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-144   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-145   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-146   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-147   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-148   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-149   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-150   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-151   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-152   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-153   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,605.90
T7C7C-154   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,997.05
T7C7C-155   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,997.05
T7C7C-156   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,997.05
T7C7C-157   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,997.05
T7C7C-158   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,997.05
T7C7C-159   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.14
T7C7C-160   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.14
T7C7C-161   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.14
T7C7C-162   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.14
            Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 91 of 151


T7C7C-163   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.14
T7C7C-164   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-165   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-166   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-167   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-168   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-169   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,717.15
T7C7C-170   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   5,109.50
T7C7C-171   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-172   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-173   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-174   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-175   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-176   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-177   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-178   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-179   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-180   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-181   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-182   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-183   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
T7C7C-184   7" 15k x 7" 15k Tee      RENTAL ASSETS 84 MOS   4,625.00
TF4C-101    4" 15k Test Flange       RENTAL ASSETS 84 MOS    216.56
TF5C-101    5" 15k Test Flange       RENTAL ASSETS 84 MOS    464.24
TF5C-102    5" 15k Test Flange       RENTAL ASSETS 84 MOS    464.24
TF5C-103    5" 15k Test Flange       RENTAL ASSETS 84 MOS    464.24
TF5C-104    5" 15k Test Flange       RENTAL ASSETS 84 MOS    445.47
TF5C-105    5" 15k Test Flange       RENTAL ASSETS 84 MOS    445.47
TF5C-106    5" 15k Test Flange       RENTAL ASSETS 84 MOS    533.00
TF5C-107    5" 15k Test Flange       RENTAL ASSETS 84 MOS    517.82
TF5C-108    5" 15k Test Flange       RENTAL ASSETS 84 MOS    517.82
TF5C-109    5" 15k Test Flange       RENTAL ASSETS 84 MOS      0.00
TF5C-110    5" 15k Test Flange       RENTAL ASSETS 84 MOS      0.00
TF7B-106    7" 10k Test Flange       RENTAL ASSETS 84 MOS    683.84
TF7B-107    7" 10k Test Flange       RENTAL ASSETS 84 MOS    683.84
TF7B-108    7" 10k Test Flange       RENTAL ASSETS 84 MOS    740.32
TF7C-101    7" 15k Test Flange       RENTAL ASSETS 84 MOS    619.20
TF7C-102    7" 15k Test Flange       RENTAL ASSETS 84 MOS    842.75
TF7C-103    7" 15k Test Flange       RENTAL ASSETS 84 MOS    842.75
TF7C-104    7" 15k Test Flange       RENTAL ASSETS 84 MOS    842.75
TF7C-105    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TF7C-106    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TF7C-107    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TF7C-108    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TF7C-109    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TF7C-110    7" 15k Test Flange       RENTAL ASSETS 84 MOS    375.05
TPS-101     Talon Pump Skid          RENTAL ASSETS 84 MOS   3,673.42
TPS-102     Talon Pump Skid          RENTAL ASSETS 84 MOS   3,673.41
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 92 of 151


TPS-103   Talon Pump Skid          RENTAL ASSETS 84 MOS    3,673.41
TPS-104   Talon Pump Skid          RENTAL ASSETS 84 MOS    3,665.55
TPS-105   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,068.98
TPS-106   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,068.98
TPS-107   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,068.98
TPS-108   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,068.98
TPS-109   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,181.90
TPS-110   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,181.90
TPS-111   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,238.41
TPS-112   Talon Pump Skid          RENTAL ASSETS 84 MOS    4,238.41
TS-101    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-102    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-103    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-104    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-105    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-106    Talon Skid               RENTAL ASSETS 84 MOS    4,273.05
TS-107    Talon Skid               RENTAL ASSETS 84 MOS    4,651.35
TS-108    Talon Skid               RENTAL ASSETS 84 MOS    4,651.35
TS-109    Talon Skid               RENTAL ASSETS 84 MOS    4,799.96
TS-110    Talon Skid               RENTAL ASSETS 84 MOS    4,799.96
TS-111    Talon Skid               RENTAL ASSETS 84 MOS    4,799.96
TS-112    Talon Skid               RENTAL ASSETS 84 MOS    4,799.96
TS-113    Talon Skid               RENTAL ASSETS 84 MOS    4,799.96
TS-114    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-115    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-116    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-117    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-118    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-119    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-120    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-121    Talon Skid               RENTAL ASSETS 84 MOS    4,933.30
TS-122    Talon Skid               RENTAL ASSETS 84 MOS    4,999.97
TS-123    Talon Skid               RENTAL ASSETS 84 MOS    4,999.97
TS-124    Talon Skid               RENTAL ASSETS 84 MOS    4,999.97
TS-125    Talon Skid               RENTAL ASSETS 84 MOS    4,999.97
TSS-101   Talon Spool Skid         RENTAL ASSETS 84 MOS    3,444.20
TSS-102   Talon Spool Skid         RENTAL ASSETS 84 MOS    3,444.20
TSS-103   Talon Spool Skid         RENTAL ASSETS 84 MOS    3,444.20
TSS-104   Talon Spool Skid         RENTAL ASSETS 84 MOS        0.00
TSS-105   Talon Spool Skid         RENTAL ASSETS 84 MOS        0.00
TSS-106   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,606.49
TSS-107   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,606.49
TSS-108   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,606.49
TSS-109   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,606.49
TSS-110   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,841.73
TSS-111   Talon Spool Skid         RENTAL ASSETS 84 MOS    1,841.73
TST-101   Talon Support Trailer    RENTAL ASSETS 84 MOS   14,046.88
TST-102   Talon Support Trailer    RENTAL ASSETS 84 MOS   14,608.22
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 93 of 151


TST-103  Talon Support Trailer            RENTAL ASSETS 84 MOS    15,323.16
TST-104  Talon Support Trailer            RENTAL ASSETS 84 MOS    15,748.46
WA7B-105 7" 10k x 5-1/2" HP Wireline Adapter
                                          RENTAL ASSETS 84 MOS     3,416.66
WA7B-106 7" 10k x 5-1/2" HP Wireline Adapter
                                          RENTAL ASSETS 84 MOS     3,416.66
WFT212A2C-101
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      263.08
WFT212A2C-102
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      263.08
WFT212A2C-103
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-104
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-105
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-106
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-107
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-108
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      369.60
WFT212A2C-109
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS       64.32
WFT212A2C-110
         2-9/16" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS       64.32
WFT212C2C-102
         2-9/16" 15k x 2" 1502 Weco FlangeRENTAL
                                            (Thread)
                                                  ASSETS 84 MOS     213.48
WFT212C2C-103
         2-9/16" 15k x 2" 1502 Weco FlangeRENTAL
                                            (Thread)
                                                  ASSETS 84 MOS     213.48
WFT2A2C-102
         2" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      191.92
WFT2A2C-103
         2" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      191.92
WFT2A2C-104
         2" 5k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS       64.32
WFT2B2C-126
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      148.48
WFT2B2C-127
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      148.48
WFT2B2C-128
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      177.08
WFT2B2C-129
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      177.08
WFT2B2C-130
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      338.60
WFT2B2C-131
         2" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      330.04
WFT2C2C-101
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      166.78
WFT2C2C-102
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      166.78
WFT2C2C-103
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      166.78
WFT2C2C-104
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      217.59
WFT2C2C-105
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      166.78
WFT2C2C-106
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      199.34
WFT2C2C-108
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      217.59
WFT2C2C-109
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      180.10
WFT2C2C-110
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      180.10
WFT2C2C-111
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      180.10
WFT2C2C-112
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      180.10
WFT2C2C-113
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      200.04
WFT2C2C-114
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      176.77
WFT2C2C-115
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      176.77
WFT2C2C-116
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      112.41
WFT2C2C-117
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      112.41
WFT2C2C-118
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      247.60
WFT2C2C-119
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      274.94
WFT2C2C-120
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      274.94
WFT2C2C-121
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      235.74
WFT2C2C-122
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      235.74
WFT2C2C-123
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      235.74
WFT2C2C-124
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS      282.78
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 94 of 151


WFT2C2C-125
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    282.78
WFT2C2C-126
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    282.78
WFT2C2C-127
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    282.78
WFT2C2C-128
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    266.66
WFT2C2C-129
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    266.66
WFT2C2C-130
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    266.66
WFT2C2C-131
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    266.66
WFT2C2C-132
         2" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     64.32
WFT3B3C-104
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    305.00
WFT3B3C-105
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    305.00
WFT3B3C-106
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   1,085.00
WFT3B3C-107
         3" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   1,085.00
WFT3B3C-174
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    445.48
WFT3C2C-106
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    265.00
WFT3C2C-107
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    265.00
WFT3C2C-108
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    342.10
WFT3C2C-109
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    342.10
WFT3C2C-110
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    342.10
WFT3C2C-111
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    342.10
WFT3C2C-112
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    342.10
WFT3C2C-113
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    321.50
WFT3C2C-114
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    321.50
WFT3C2C-115
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    321.50
WFT3C2C-116
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    321.50
WFT3C2C-117
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-118
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-119
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-120
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-121
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-122
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-123
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-124
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-125
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-126
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-127
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-128
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    292.40
WFT3C2C-129
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-130
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-131
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-132
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-133
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-134
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    241.20
WFT3C2C-139
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    686.90
WFT3C2C-140
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    686.90
WFT3C2C-141
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    686.90
WFT3C2C-142
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    686.90
WFT3C2C-143
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    368.56
WFT3C2C-145
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS    368.56
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 95 of 151


WFT3C2C-146
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   368.56
WFT3C2C-147
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   425.87
WFT3C2C-148
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   425.87
WFT3C2C-149
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   425.87
WFT3C2C-150
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   425.87
WFT3C2C-151
         3" 15k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   535.24
WFT3C3C-112
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-138
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-139
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-140
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-141
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-142
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-143
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-144
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-145
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-146
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-147
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-148
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-149
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-150
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   270.72
WFT3C3C-151
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   255.92
WFT3C3C-152
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   255.92
WFT3C3C-153
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   255.92
WFT3C3C-154
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-155
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-156
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-157
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-158
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-159
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-160
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-161
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-162
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-163
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-164
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-166
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-167
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-168
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-169
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   292.40
WFT3C3C-170
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   255.92
WFT3C3C-171
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   255.92
WFT3C3C-172
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   289.96
WFT3C3C-173
         3" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   289.96
WFT3C4C-108
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   686.31
WFT3C4C-109
         3" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   686.31
WFT4B2C-114
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   691.05
WFT4B2C-115
         4" 10k x 2" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   691.05
WFT4B3C-162
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-163
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 96 of 151


WFT4B3C-164
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-165
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-166
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-167
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-168
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-169
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-170
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-171
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-172
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-173
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-174
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-175
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-176
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-177
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-178
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-179
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-180
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-181
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-182
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-183
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-184
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-185
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   379.91
WFT4B3C-186
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-187
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-188
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-189
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-190
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-191
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.21
WFT4B3C-192
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   332.08
WFT4B3C-193
         4" 10k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   332.08
WFT4B4B-144
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-145
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-146
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-147
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-148
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-149
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-150
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-151
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-152
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-153
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-154
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-155
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-156
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-157
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-158
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-159
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-160
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
WFT4B4B-161
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   424.30
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 97 of 151


WFT4B4B-162
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   683.84
WFT4B4B-163
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   683.84
WFT4B4B-164
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   683.84
WFT4B4B-165
         4" 10k x 4" 1002 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   683.84
WFT4B4C-104
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-105
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-106
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-107
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-108
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-109
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   435.00
WFT4B4C-110
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4B4C-111
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4B4C-112
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4B4C-113
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4B4C-114
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4B4C-115
         4" 10k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   526.51
WFT4C3C-113
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-120
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-121
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-122
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-123
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-124
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-125
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-126
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-127
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-128
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-129
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-130
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-131
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-132
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-133
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-134
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-135
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-136
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-137
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-138
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-139
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-140
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-141
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-142
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-143
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   433.44
WFT4C3C-144
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-145
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-146
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-153
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-154
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-155
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-156
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 98 of 151


WFT4C3C-157
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-158
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-159
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-160
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-161
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-163
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-164
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-165
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   409.68
WFT4C3C-192
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-193
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-194
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-195
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-196
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-197
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-198
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   473.17
WFT4C3C-199
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-200
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-201
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-202
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-203
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-204
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-205
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-206
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-207
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-208
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-209
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-210
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-211
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-212
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-213
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-214
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-215
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-216
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-217
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-218
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-219
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-220
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-221
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-222
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-223
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-224
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-225
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-226
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-227
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-228
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-229
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   681.40
WFT4C3C-253
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-254
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 99 of 151


WFT4C3C-255
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-256
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-257
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-258
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-259
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-260
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-261
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-262
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-263
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-264
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-265
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-266
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-267
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-268
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-269
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-270
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-271
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-272
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-273
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-274
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-275
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-276
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-277
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-278
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-279
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-280
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-281
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-282
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-283
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-284
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-285
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-286
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   709.91
WFT4C3C-287
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-288
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-289
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-290
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-291
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-292
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-293
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-294
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-295
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-296
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-297
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-298
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-299
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-300
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-301
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-302
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 100 of 151


WFT4C3C-303
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-304
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-305
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-306
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-307
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-308
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-309
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-310
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-311
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-312
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-313
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-314
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-315
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-316
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-317
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-318
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-319
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-320
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-321
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-322
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-323
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-324
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-325
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-326
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-327
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-328
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-329
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-330
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-331
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-332
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-333
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-334
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-335
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-336
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-337
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-338
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-339
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-340
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-341
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-342
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-343
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-344
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-345
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-346
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.06
WFT4C3C-350
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-351
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-352
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-353
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 101 of 151


WFT4C3C-354
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-355
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-356
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-357
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-358
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-359
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-360
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-361
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-362
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-363
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-364
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-365
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-366
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-367
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-368
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-369
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-370
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-371
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-372
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-373
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-374
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-375
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-376
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-377
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-378
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-379
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-380
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-381
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-382
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-383
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-384
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-385
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-386
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-387
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-388
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-389
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-390
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-391
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-392
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-393
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-394
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-395
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-396
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-397
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-398
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-399
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   523.92
WFT4C3C-400
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-401
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 102 of 151


WFT4C3C-402
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-403
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-404
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-405
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-406
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-407
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-408
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-409
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-410
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-411
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-412
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-413
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-414
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-415
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-416
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-417
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-418
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-419
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-420
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-421
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-422
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-423
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-424
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-425
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-426
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-427
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-428
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-429
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-430
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-431
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-432
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-433
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-434
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-435
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-436
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-437
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-438
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-439
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-440
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-441
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-442
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-443
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-444
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-445
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-446
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-447
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-448
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-449
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 103 of 151


WFT4C3C-450
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-451
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-452
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-453
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-454
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-455
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-456
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-457
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-458
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-459
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-460
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-461
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-462
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-463
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-464
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-465
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-466
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-467
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-468
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-469
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-470
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-471
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-472
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-473
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-474
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-475
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-476
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-477
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-478
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-479
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-480
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-481
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-482
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-483
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-484
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-485
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-486
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-487
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-488
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-489
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-490
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-491
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-492
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-493
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-494
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-495
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-496
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-497
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 104 of 151


WFT4C3C-498
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-499
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-500
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-501
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-502
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-503
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-504
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-505
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-506
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-507
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-508
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-509
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-510
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-511
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-512
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-513
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-514
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-515
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-516
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-517
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-518
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-519
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-520
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-521
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-522
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-523
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-524
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-525
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-526
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-527
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-528
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-529
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-530
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-531
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-532
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-533
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-534
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-535
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-536
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-537
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-538
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-539
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-540
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-541
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-542
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-543
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-544
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-545
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 105 of 151


WFT4C3C-546
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-547
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-548
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-549
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   442.50
WFT4C3C-550
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-551
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-552
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-553
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-554
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-555
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-556
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-557
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-558
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-559
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-560
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-561
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-562
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C3C-563
         4" 15k x 3" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   262.43
WFT4C4C-129
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-152
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-153
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-154
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-155
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-156
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-157
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-158
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-182
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-183
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-184
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-185
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-186
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-187
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-188
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-189
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-190
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-191
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-192
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-193
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-194
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-195
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-196
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-197
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-198
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-199
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-200
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-201
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-202
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-203
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 106 of 151


WFT4C4C-204
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-205
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   464.24
WFT4C4C-218
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-219
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-220
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-221
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-222
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-223
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-224
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-225
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-226
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-227
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-228
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-229
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-230
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-231
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-232
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-233
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-234
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-235
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-236
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-237
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   545.70
WFT4C4C-238
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   545.70
WFT4C4C-239
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-240
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-241
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-242
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-243
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-244
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-245
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-246
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-247
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-248
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-249
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-250
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-251
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-252
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-253
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-254
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-255
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   410.86
WFT4C4C-256
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-257
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-258
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-259
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-260
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-261
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-262
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
WFT4C4C-263
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS   396.16
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 107 of 151


WFT4C4C-264
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-265
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-266
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-267
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-268
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-269
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-270
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-271
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-272
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-273
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-274
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-275
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-276
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-277
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-278
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-279
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     396.16
WFT4C4C-280
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-281
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-282
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-283
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-284
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-285
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-286
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-287
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFT4C4C-288
         4" 15k x 4" 1502 Weco Flange (Thread)
                                          RENTAL ASSETS 84 MOS     562.47
WFW2A2C-103
         2" 5k x 2" 1502 Weco Flange (Wing)RENTAL ASSETS 84 MOS    360.05
WFW2A2C-104
         2" 5k x 2" 1502 Weco Flange (Wing)RENTAL ASSETS 84 MOS    360.05
WFW2C2C-101
         2" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     208.22
WFW3C2C-103
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     760.77
WFW3C2C-104
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     760.77
WFW3C2C-105
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     760.77
WFW3C2C-106
         3" 15k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     760.77
WFW3C3C-101
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-102
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-103
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-104
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-105
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-106
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     285.86
WFW3C3C-107
         3" 15k x 3" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     303.24
WFW4B2C-102
         4" 10k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     905.41
WFW4B2C-103
         4" 10k x 2" 1502 Weco Flange (Wing)
                                          RENTAL ASSETS 84 MOS     905.41
WS-101   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-102   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-103   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-104   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-105   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-106   Wear Sub                         RENTAL ASSETS 84 MOS    2,021.59
WS-107   Wear Sub                         RENTAL ASSETS 84 MOS    2,171.35
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 108 of 151


WS-108  Wear Sub                          RENTAL ASSETS 84 MOS   2,171.35
WS-109  Wear Sub                          RENTAL ASSETS 84 MOS   2,171.35
WS-110  Wear Sub                          RENTAL ASSETS 84 MOS   2,171.35
WS-111  Wear Sub                          RENTAL ASSETS 84 MOS   2,171.35
WS-112  Wear Sub                          RENTAL ASSETS 84 MOS   2,171.35
XO3CT2CW-101
        3" 1502 F X 2" 1502 M Crossover   RENTAL ASSETS 84 MOS    263.40
XO3CT2CW-102
        3" 1502 F X 2" 1502 M Crossover   RENTAL ASSETS 84 MOS    263.40
XO3CT2CW-103
        3" 1502 F X 2" 1502 M Crossover   RENTAL ASSETS 84 MOS    460.48
XO3CT2CW-104
        3" 1502 F X 2" 1502 M Crossover   RENTAL ASSETS 84 MOS    460.48
XO3CW2CT-102
        3" 1502 M X 2" 1502 F Crossover   RENTAL ASSETS 84 MOS    245.75
XO3CW2CT-103
        3" 1502 M X 2" 1502 F Crossover   RENTAL ASSETS 84 MOS    245.75
XO4CW3CT-101
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-102
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-103
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-104
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-105
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-106
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-107
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-108
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-109
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-110
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-111
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-112
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-113
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-114
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-115
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-116
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-117
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-118
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-119
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-120
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-121
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-122
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-123
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-124
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-125
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-126
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-127
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-128
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-129
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-130
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-131
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-132
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-133
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-134
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    220.40
XO4CW3CT-135
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    366.20
XO4CW3CT-136
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    366.20
XO4CW3CT-137
        4" 1502 M X 3" 1502 F Crossover   RENTAL ASSETS 84 MOS    366.20
         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 109 of 151


XO4CW3CT-1384" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1394" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1404" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1414" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1424" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1434" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1444" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1454" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1464" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1474" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1484" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1494" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1504" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1514" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1524" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1534" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1544" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1554" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1564" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1574" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1584" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1594" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
XO4CW3CT-1604" 1502 M X 3" 1502 F Crossover RENTAL ASSETS 84 MOS       366.20
4 1/2" O.D. REVERSE
            4 1/2" O.D.
                     CLUTCH
                        REVERSE
                             PATRIOT
                                 CLUTCH
                                     ROCK
                                        PATRIOT
                                           INSERTS
                                             THRU
                                                ROCK
                                                   TUBING
                                                   ANDINSERTS
                                                        NEW
                                                          RENTAL
                                                            BODY
                                                              ANDEQUIPMENT
                                                                  NEW BODY
                                                                       211.63
Reverse MillReverse Mill                     THRU TUBING RENTAL EQUIPMENT
                                                                       675.00
Thru TubingThru
             Rental
                 Tubing
                    Equipment
                         Rental Equipment    THRU TUBING RENTAL EQUIPMENT0.00
THRU TUBING THRU
               TOOL
                  TUBING
                     BOX TOOL BOX            THRU TUBING RENTAL EQUIPMENT0.00
Truck RacksTruck Racks                       THRU TUBING RENTAL EQUIPMENT0.00
TTCC-101 Coil Connector - 2" x 2-7/8", 2-3/8"THRU
                                              PAC Pin
                                                   TUBING RENTAL EQUIPMENT
                                                                         0.00
TTCC-102 Coil Connector - 2" x 2-7/8", 2-3/8"THRU
                                              PAC Pin
                                                   TUBING RENTAL EQUIPMENT
                                                                         0.00
TTCC-103 Coil Connector - 2" x 2-7/8", 2-3/8"THRU
                                              PAC Pin
                                                   TUBING RENTAL EQUIPMENT
                                                                         0.00
TTCC-104 Coil Connector - 2-3/8" x 3-1/8", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-105 Coil Connector - 2-3/8" x 3-1/8", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-106 Coil Connector - 2-3/8" x 3-1/8", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-107 Coil Connector - 2-5/8" x 3-1/2", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-108 Coil Connector - 2-5/8" x 3-1/2", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-109 Coil Connector - 2-5/8" x 3-1/2", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-110 Coil Connector - 2-5/8" x 3-1/2", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCC-111 Coil Connector - 2-5/8" x 3-1/2", 2-3/8"
                                             THRUReg
                                                   TUBING
                                                      Pin RENTAL EQUIPMENT
                                                                         0.00
TTCV-201 Check Valve - 2-7/8" x 2-3/8" PAC BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-202 Check Valve - 2-7/8" x 2-3/8" PAC BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-203 Check Valve - 2-7/8" x 2-3/8" PAC BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-204 Check Valve - 2-7/8" x 2-3/8" PAC BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-205 Check Valve - 2-7/8" x 2-3/8" PAC BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-301 Check Valve - 3-1/8" x 2-3/8" Reg BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-302 Check Valve - 3-1/8" x 2-3/8" Reg BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-303 Check Valve - 3-1/8" x 2-3/8" Reg BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
TTCV-304 Check Valve - 3-1/8" x 2-3/8" Reg BxP
                                             THRU TUBING RENTAL EQUIPMENT0.00
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 110 of 151


TTCV-305 Check Valve - 3-1/8" x 2-3/8" Reg BxPTHRU TUBING RENTAL EQUIPMENT 0.00
TTFP-101 Thru Tubing Fishing Package          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-201 2-7/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-202 2-7/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-203 2-7/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-204 2-7/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-205 2-7/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-301 3-1/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-302 3-1/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-303 3-1/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-304 3-1/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTHD-305 3-1/8" Hydraulic Disconnect          THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-101 2-7/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-101a 2-7/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM2-102 2-7/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-102a 2-7/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM2-103 2-7/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-103a 2-7/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM2-104 2-7/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-104a 2-7/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM2-105 2-7/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM2-105a 2-7/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM3-101 3-1/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM3-101a 3-1/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM3-101b 3-1/8" Thru Tubing Motor (Rotor Upgrade
                                              THRU TUBING
                                                      & Stator)
                                                            RENTAL EQUIPMENT
                                                                           0.00
TTM3-101c 3-1/8" Thru Tubing Motor (Stator) THRU TUBING RENTAL EQUIPMENT   0.00
TTM3-102 3-1/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM3-102a 3-1/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM3-102b 3-1/8" Thru Tubing Motor (Rotor Upgrade
                                              THRU TUBING
                                                      & Stator)
                                                            RENTAL EQUIPMENT
                                                                           0.00
TTM3-102c 3-1/8" Thru Tubing Motor (Stator) THRU TUBING RENTAL EQUIPMENT   0.00
TTM3-103 3-1/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM3-103a 3-1/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM3-103b 3-1/8" Thru Tubing Motor (Rotor Upgrade
                                              THRU TUBING
                                                      & Stator)
                                                            RENTAL EQUIPMENT
                                                                           0.00
TTM3-103c 3-1/8" Thru Tubing Motor (Stator) THRU TUBING RENTAL EQUIPMENT   0.00
TTM3-104 3-1/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM3-104a 3-1/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTM3-105 3-1/8" Thru Tubing Motor             THRU TUBING RENTAL EQUIPMENT 0.00
TTM3-105a 3-1/8" Thru Tubing Motor (Rotor &THRUStator)
                                                    TUBING RENTAL EQUIPMENT0.00
TTSM – 101 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTSM – 102 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTSM - 103 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTSM - 104 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTSM - 105 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTSM - 106 Mill, 5 Blade Standard Clutch, 4.40THRU
                                               OD TUBING RENTAL EQUIPMENT  0.00
TTXO-101 Crossover Sub - 2-3/8" Reg Box x 2-3/8"
                                              THRURep
                                                    TUBING RENTAL EQUIPMENT0.00
TTXO-102 Crossover Sub - 2-3/8" Reg Box x 2-3/8"
                                              THRURep
                                                    TUBING RENTAL EQUIPMENT0.00
TTXO-103 Crossover Sub - 2-3/8" PAC Pin x 2-3/8"
                                              THRUReg
                                                    TUBING
                                                       Box RENTAL EQUIPMENT0.00
TTXO-104 Crossover Sub - 2-3/8" PAC Box x 2-3/8"
                                              THRUReg
                                                    TUBING
                                                       Pin RENTAL EQUIPMENT0.00
          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 111 of 151


TTXO-105 Crossover Sub - 2-3/8" PAC Box x 2-3/8"   THRUEUE
                                                         TUBING
                                                            Pin RENTAL EQUIPMENT    0.00
TTXO-106 Crossover Sub - 2-7/8" Reg Box x 2-3/8"   THRUReg
                                                         TUBING
                                                           Pin RENTAL EQUIPMENT     0.00
TTXO-107 Crossover Sub - 2-7/8" Reg Box x 2-3/8"   THRUReg
                                                         TUBING
                                                           Pin RENTAL EQUIPMENT     0.00
TTXO-108 Crossover Sub - 2-7/8" Reg Box x 2-3/8"   THRUReg
                                                         TUBING
                                                           Pin RENTAL EQUIPMENT     0.00
VISE & STANDVISE & STAND                           THRU TUBING RENTAL EQUIPMENT     0.00
1 1/4" POLISHED
            1 1/4"ROD
                    POLISHED ROD                   WELLHEAD INTERVENTION EQUIPMENT950.04
1" MOD ACME 1" MOD
               BOX XACME
                       1 1/4"BOX
                               ST PIN
                                   X 1 1/4" ST PIN WELLHEAD INTERVENTION EQUIPMENT209.06
1" MOD ACME 1" MOD
               X 1 1/4"
                      ACME
                         MT XBOX
                               1 1/4" MT BOX WELLHEAD INTERVENTION EQUIPMENT      209.06
14" SADDLE14"
            BARSADDLE BAR                          WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,710.20
15 K HIGH PRESSURE
            15 K HIGHGVD PRESSURE
                             UNIT GVD UNIT WELLHEAD INTERVENTION EQUIPMENT     47,124.63
16" GVD POLISHED
            16" GVDROD POLISHED
                           EXTENSION
                                   ROD EXTENSIONWELLHEAD INTERVENTION EQUIPMENT   429.50
16" SADDLE16"
            SEALSADDLE
                   TIP SEAL TIP                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,045.05
2 1/16" 15K2X1/16"
               2 9/16"10K
                      15K X 2DSA
                               9/16"10K DSA        WELLHEAD INTERVENTION EQUIPMENT190.01
2 1/16" 15K2X1/16"
               3 1/8"15K
                       3K DSA
                           X 3 1/8" 3K DSA         WELLHEAD INTERVENTION EQUIPMENT285.01
2 1/16"15K 2X 1/16"15K
              2 1/16" 10K X 2DSA
                              1/16" 10K DSA        WELLHEAD INTERVENTION EQUIPMENT190.01
2 1/16"15K 2X 1/16"15K
              2 1/16" 5KXDSA2 1/16" 5K DSA         WELLHEAD INTERVENTION EQUIPMENT190.01
2 1/2" 4 BLADE
            2 1/2"
                FLAT4 BLADE
                       BOTTOM FLAT
                                 MILL
                                    BOTTOM MILLWELLHEAD INTERVENTION EQUIPMENT    836.11
2 1/2" 4 BLADE
            2 1/2"
                FLAT4 BLADE
                       BOTTOM FLAT
                                 MILL
                                    BOTTOM MILLWELLHEAD INTERVENTION EQUIPMENT    836.11
2 1/2" 5 BLADE
            2 1/2"
                CARBIDE
                    5 BLADEBALL
                              CARBIDE
                                 MILL BALL MILLWELLHEAD INTERVENTION EQUIPMENT    836.11
2 9/16"10K 2X 9/16"10K
              2 9/16"5KXADAPTER
                            2 9/16"5K ADAPTER WELLHEAD INTERVENTION EQUIPMENT     190.01
2" 1502 EXTENSION
            2" 1502 EXTENSION                      WELLHEAD INTERVENTION EQUIPMENT140.65
2" BULL PLUG2" THREADER
               BULL PLUG THREADER                  WELLHEAD INTERVENTION EQUIPMENT950.04
2" DYNA TORQUE
            2" DYNAX 1 TORQUE
                       1/2" LP X 1 1/2" LP         WELLHEAD INTERVENTION EQUIPMENT817.06
2" DYNA TORQUE
            2" DYNAX 1 TORQUE
                       1/2" LP X 1 1/2" LP         WELLHEAD INTERVENTION EQUIPMENT817.06
2" DYNA TORQUE
            2" DYNAX 2"TORQUE
                        1502 X 2" 1502             WELLHEAD INTERVENTION EQUIPMENT836.07
2" DYNA TORQUE
            2" DYNAX 2"TORQUE
                        LP      X 2" LP            WELLHEAD INTERVENTION EQUIPMENT817.06
24" SADDLE24"
            BARSADDLE BAR                          WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,710.20
24" SADDLE24"
            BARSADDLE BAR                          WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,710.20
24" SADDLE24"
            SEALSADDLE
                   TIP SEAL TIP                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,026.12
24" SADDLE24"
            SEALSADDLE
                   TIP SEAL TIP                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,026.12
24" SADDLE24"
            SEALSADDLE
                   TIP SEAL TIP                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,026.12
26" SADDLE26"
            SEALSADDLE
                   TIP SEAL TIP                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                1,254.10
55-MachinesLubricator
              & Equipment& Dry Rods (Extreme Machining
                                                   WELLHEADServices)
                                                              INTERVENTION EQUIPMENT
                                                                               43,984.26
5K PSI HOT TAP
            5K PSI
                TOOLHOT 13"
                         TAPSTROKE
                              TOOL 13" STROKE WELLHEAD INTERVENTION EQUIPMENT   6,460.65
5K PSI HOT TAP
            5K PSI
                TOOLHOT 13"
                         TAPSTROKE
                              TOOL 13" STROKE WELLHEAD INTERVENTION EQUIPMENT   6,460.65
5K PSI HOT TAP
            5K PSI
                TOOLHOT 21"
                         TAPSTROKE
                              TOOL 21" STROKE WELLHEAD INTERVENTION EQUIPMENT   6,650.66
5K PSI HOT TAP
            5K PSI
                TOOLHOT 21"
                         TAPSTROKE
                              TOOL 21" STROKE WELLHEAD INTERVENTION EQUIPMENT   6,650.66
60-MachinesWHI& Equipment
                  equipment floating valve assemblyWELLHEAD
                                                        (Cortec
                                                              INTERVENTION
                                                                Fluid Control)EQUIPMENT
                                                                               10,017.94
64-MachinesValve
              & Equipment
                   Control Consol (Absolute Control)
                                                   WELLHEAD INTERVENTION EQUIPMENT
                                                                                8,285.64
Assortment Assortment
            of Saddles of Saddles                  WELLHEAD INTERVENTION EQUIPMENT
                                                                               37,642.88
Autoclave Fittings/Valves/Gauges
            Autoclave Fittings/Valves/Gauges WELLHEAD INTERVENTION EQUIPMENT   14,761.80
BPV/Side Door
            BPV/Side
                Lubricator
                        Door Lubricator            WELLHEAD INTERVENTION EQUIPMENT
                                                                               11,071.46
Coiled TBG. Coiled
            SaddleTBG.
                     Inserts
                          Saddle Inserts           WELLHEAD INTERVENTION EQUIPMENT738.20
Coiled TBG. Coiled
            SaddleTBG.
                     Inserts
                          Saddle Inserts           WELLHEAD INTERVENTION EQUIPMENT738.20
Coiled TBG. Coiled
            SaddleTBG.
                     Inserts
                          Saddle Inserts           WELLHEAD INTERVENTION EQUIPMENT738.20
Coiled TBG. Coiled
            SaddleTBG.
                     Inserts
                          Saddle Inserts           WELLHEAD INTERVENTION EQUIPMENT738.20
Coiled Tubing
            Coiled
               Center
                    Tubing Center                  WELLHEAD INTERVENTION EQUIPMENT
                                                                               11,071.46
Diamond CoreDiamond
                Mill, 1.5"
                        Core Mill, 1.5"            WELLHEAD INTERVENTION EQUIPMENT369.10
           Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 112 of 151


Diamond Core Diamond
                  Mill, 1.5"
                          Core Mill, 1.5"            WELLHEAD INTERVENTION EQUIPMENT 369.10
Gate DrillingGate
               Machine
                    Drilling
                           M3Machine M3              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  42,809.44
Gate DrillingGate
               Machine
                    Drilling
                           M3Machine M3              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  42,809.44
Gate DrillingGate
               Machine
                    Drilling
                           M5Machine M5              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  88,571.46
GDM Accessories
             GDM Accessories                         WELLHEAD INTERVENTION EQUIPMENT
                                                                                  25,833.26
High PressureHigh
                TestPressure
                      Pump, 30MTest Pump, 30M        WELLHEAD INTERVENTION EQUIPMENT
                                                                                   3,690.56
Hot Tap ToolHot13"Tap Tool 13"                       WELLHEAD INTERVENTION EQUIPMENT
                                                                                  16,238.20
Hot Tap ToolHot13"Tap Tool 13"                       WELLHEAD INTERVENTION EQUIPMENT
                                                                                  16,238.20
Hot Tap ToolHot18"Tap Tool 18"                       WELLHEAD INTERVENTION EQUIPMENT
                                                                                  20,666.74
Hot Tap ToolHot18"Tap Tool 18"                       WELLHEAD INTERVENTION EQUIPMENT
                                                                                  20,666.74
Hot Tap ToolHot7" Tap Tool 7"                        WELLHEAD INTERVENTION EQUIPMENT
                                                                                  14,761.80
Hot Tap ToolHot7" Tap Tool 7"                        WELLHEAD INTERVENTION EQUIPMENT
                                                                                  14,761.80
Hot Tap ToolHotAccessories
                   Tap Tool Accessories              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  14,023.75
Lubricator Accessories
             Lubricator Accessories                  WELLHEAD INTERVENTION EQUIPMENT
                                                                                   7,380.90
Repairs, Triad
             Repairs, Triad                          WELLHEAD INTERVENTION EQUIPMENT 738.20
Saddle       Saddle                                  WELLHEAD INTERVENTION EQUIPMENT
                                                                                  23,253.84
SADDLE SEALS SADDLE
                 (QTY. 25)
                        SEALS (QTY. 25)              WELLHEAD INTERVENTION EQUIPMENT 437.04
Set of Ball Valves,
             Set of 1"
                     Ball
                        - 6M,
                           Valves,
                               Triad
                                   1" - 6M, Triad WELLHEAD INTERVENTION EQUIPMENT    590.56
Set of Ball Valves,
             Set of 1"
                     Ball
                        - 6M,
                           Valves,
                               Triad
                                   1" - 6M, Triad WELLHEAD INTERVENTION EQUIPMENT    590.56
Set of Ball Valves,
             Set of 1"
                     Ball
                        - 6M,
                           Valves,
                               Triad
                                   1" - 6M, Triad WELLHEAD INTERVENTION EQUIPMENT    590.56
Set of Ball Valves,
             Set of 1"
                     Ball
                        - 6M,
                           Valves,
                               Triad
                                   1" - 6M, Triad WELLHEAD INTERVENTION EQUIPMENT    590.56
Set of Flat BTM
             Set &ofBall
                     FlatMills
                           BTM & Ball Mills          WELLHEAD INTERVENTION EQUIPMENT
                                                                                   3,690.50
Set of Plug &Set
               Gate
                  of Plug
                     Valves & Gate Valves            WELLHEAD INTERVENTION EQUIPMENT
                                                                                  11,071.46
Set of SKG Mills
             Set of SKG Mills                        WELLHEAD INTERVENTION EQUIPMENT
                                                                                  31,147.60
Side Door Lub.,
             SideHand
                   DoorCrank,
                           Lub., Hand
                                  ShortCrank, Short WELLHEAD INTERVENTION EQUIPMENT8,857.08
Side Door Lubricator
             Side Door Lubricator                    WELLHEAD INTERVENTION EQUIPMENT
                                                                                  24,979.10
Subsea Hot Tap
             Subsea
                  ToolHot Tap Tool                   WELLHEAD INTERVENTION EQUIPMENT
                                                                                  44,728.27
TEST PUMP ANDTEST MANIFOLD
                    PUMP AND MANIFOLD                WELLHEAD INTERVENTION EQUIPMENT
                                                                                   1,406.14
TEST PUMP ANDTEST MANIFOLD
                    PUMP AND MANIFOLD                WELLHEAD INTERVENTION EQUIPMENT
                                                                                   1,406.14
Wachs Model  Wachs
                "Dynaprep"
                      Model "Dynaprep"
                               MDSF for 10" MDSF
                                              - 16"for
                                                    O.D.
                                                     WELLHEAD
                                                       10"
                                                         Cutting
                                                           - 16" O.D.
                                                                  &
                                                                  INTERVENTION
                                                                    Beveling
                                                                      Cutting & Beveling
                                                                                 EQUIPMENT
                                                                                  30,211.96
War WagonWar Wagon                                   WELLHEAD INTERVENTION EQUIPMENT
                                                                                  17,476.19
WHI GooseneckWHITrailer
                    Gooseneck
                            1 Trailer 1              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  28,437.79
WHI GooseneckWHITrailer
                    Gooseneck
                            2 Trailer 2              WELLHEAD INTERVENTION EQUIPMENT
                                                                                  44,052.93
        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 113 of 151




Row Labels                        Sum of Current Net Book Value
RENTAL ASSETS 42 MOS                                  986,320.42
RENTAL ASSETS 84 MOS                               14,129,398.76
THRU TUBING RENTAL EQUIPMENT                              886.63
WELLHEAD INTERVENTION EQUIPMENT                       836,819.55
(blank)
Grand Total                                       15,953,425.36
Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 114 of 151




                          Schedule A/B
          Part 10 – Machinery, equipment, and vehicles
 Section 60 – Patents, copyrights, trademarks, and trade secrets
   Line 60 – Patents, copyrights, trademarks, and trade secrets
Intangible Assets


Trademark                        Title of Invention                                                              Designed By             Application Number     Filed date    Status

Eagle Pressure Control           Eagle Pressure control and design                                               Mike Clark              88/210,016                11/28/18   Pending
S.O.A.R                          S.O.A.R acronym                                                                 Mike Clark              88/260,737                 1/14/19   Allowed
TALON                            TALON name                                                                      Mike Clark              88/537,212                 7/25/19   Pending
IT'S ALWAYS TOO EARLY TO QUIT!   Phrase                                                                          Mike Clark              88/698284                  5/12/20   Allowed
Patent

Talon Skid                       Adjustable Fracturing System                                                    Mike Clark, Darren Christensen       62831462         4/9/19 Patent Filed/ Pending
Talon Stagelock                  Fracturing System and Method of Fracturing                                      Mike Clark, Glen Hendrix, Alfred Homfeld
                                                                                                                                                      62932429       11/7/19 Patent Filed/ Pending
Choke Bonnet                     Pressure Balanced Well Flow Control System                                      Mike Clark, Glen Hendrix, Alfred Homfeld
                                                                                                                                                      62905482       9/25/19 Provisional Filed
                                 Fracturing system component and assemble and system and method for fracturing   Mike Clark, Glen Hendrix, Alfred
                                                                                                                                           DocketHomfeld,
                                                                                                                                                   5194.005US1
                                                                                                                                                          Darren Christensen

Domain Name
www.eaglepressurecontrol.com     Have value of upgrades reported in prepaid assets
                                                                                                                                                                                                      Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 115 of 151
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 116 of 151
  Fill in this information to identify the case:
              Eagle PCO LLC
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: Southern  District of Texas
                                  20-35474
  Case number (If known):        _________________________                                                                                                   Check if this is an
                                                                                                                                                             amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                 12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.

 Pa rt 1 :       List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                  Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                   Amount of claim           Value of collateral
                                                                                                                                  Do not deduct the value   that supports this
2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien             of collateral.            claim
     Atascosa County Tax Office                                  Photocopier & computer equipment, See
      __________________________________________
                                                                 Schedule A/B Part 8, Question 47                                   137,790.58
                                                                                                                                  $__________________          623,754.00
                                                                                                                                                             $_________________

     Creditor’s mailing address
                                                                 Attachment, See Schedule A/B Part 8,
                                                                 Question 47 Attachment, See Schedule
         1001 Oak Street
      ________________________________________________________   A/B Part 8, Question 50 Attachment
         Jourdanton, TX 78026
      ________________________________________________________

                                                                 Describe the lien
    Creditor’s email address, if known
                                                                  _________________________________________________
      _________________________________________
                                                                 Is the creditor an insider or related party?
    Date debt was incurred            10/29/20
                                     __________________           ✔   No
    Last 4 digits of account                                          Yes
    number                   _________________                   Is anyone else liable on this claim?
                                                                  ✔   No
    Do multiple creditors have an interest in the
    same property?                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     ✔
          No
                                                                 As of the petition filing date, the claim is:
          Yes. Specify each creditor, including this creditor,
                                                                 Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
2.2 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Bluebonnet Ground Water Conservation
     District                                                  See Schedule A/B Part 5, Question 21                               $__________________
                                                                                                                                   13.38                     $_________________
                                                                                                                                                              623,754.00
      __________________________________________ Attachment, See Schedule A/B Part 8,
     Creditor’s mailing address                                Question 47 Attachment, See Schedule A/B
      V1686 Bluebonnet Groundwater Conservation District
      ________________________________________________________ Part 8, Question 50 Attachment
      PO Box 269, Navasota, TX 77868
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                 Describe the lien
                             11/2/20
    Date debt was incurred __________________
    Last 4 digits of account                                      _________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                 ✔   No
    same property?                                                    Yes
     ✔ No
                                                                 Is anyone else liable on this claim?
          Yes. Have you already specified the relative
                                                                      No
               priority?
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
               No. Specify each creditor, including this
                    creditor, and its relative priority.         As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                      Contingent
               Yes. The relative priority of creditors is             Unliquidated
                   specified on lines _____                           Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     2,050,258.47
                                                                                                                                   $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                           5
                                                                                                                                                               page 1 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC
                                                                                    117 of 151
                                                                               20-35474
  Debtor          _______________________________________________________                                     Case number (if known)_____________________________________
                  Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :    Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  3 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     De Lage Landen
                                                                See Schedule A/B Part 8, Question 50
     __________________________________________                 Attachment                                                        324,163.34
                                                                                                                                 $__________________      Unknown
                                                                                                                                                         $_________________
     Creditor’s mailing address

     PO Box 41602
     ________________________________________________________

     Philadelphia, PA 19101
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred          4/28/20
                                    __________________          Describe the lien
    Last 4 digits of account                                     Agreement you made
                                                                 __________________________________________________
    number                   _________________
                                                                Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                ✔   No
    same property?                                                   Yes
     ✔ No

       Yes. Have you already specified the relative             Is anyone else liable on this claim?
            priority?                                            ✔   No
             No. Specify each creditor, including this               Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                 creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                     Contingent
             Yes. The relative priority of creditors is              Unliquidated
                 specified on lines _____                            Disputed


2.__
  4 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     Extreme Machining Services
                                                                See Schedule A/B Part 10, Question 60
                                                                Attachment
     __________________________________________                                                                                   33,668.76
                                                                                                                                 $__________________       Unknown
                                                                                                                                                         $_________________
     Creditor’s mailing address


      2407 C South Houston Ave
     ________________________________________________________

      Humble, TX 77396
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           4/17/20
                                    __________________
                                                                Describe the lien
    Last 4 digits of account
    number                   _________________                   __________________________________________________


    Do multiple creditors have an interest in the               Is the creditor an insider or related party?
                                                                 ✔ No
    same property?
     ✔ No                                                            Yes

       Yes. Have you already specified the relative             Is anyone else liable on this claim?
                                                                 ✔ No
            priority?
                                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                 creditor, and its relative priority.
                                                                As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                     Contingent
             Yes. The relative priority of creditors is              Unliquidated
                 specified on lines _____                            Disputed


  Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                  2 of ___
                                                                                                                                                                        5
                          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC
                                                                                     118 of 151
                                                                                20-35474
  Debtor           _______________________________________________________                                     Case number (if known)_____________________________________
                   Name



                                                                                                                                  Column A                Column B
  Pa rt 1 :    Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  5 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Ford Motor Credit
                                                                 See Schedule A/B Part 8, Question 47
      __________________________________________                 Attachment                                                        1,392,788.93
                                                                                                                                  $__________________      623,754.00
                                                                                                                                                          $_________________
     Creditor’s mailing address

      National Bankruptcy Service Center
      ________________________________________________________

      P.O. Box 62180, Colorado Spring, CO 80962
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          __________________          Describe the lien
     Last 4 digits of account                                     Agreement you made
                                                                  __________________________________________________
     number                   _________________
                                                                 Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                ✔   No
     same property?                                                   Yes
     ✔ No

        Yes. Have you already specified the relative             Is anyone else liable on this claim?
             priority?                                                No
              No. Specify each creditor, including this           ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                  creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is              Unliquidated
                  specified on lines _____                            Disputed


2.__
  6 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Grimes Central Appraisal District
                                                                 Land and Buildings at 5808 FM 3455
                                                                 Navasota TX 77868
      __________________________________________                                                                                   120,559.70
                                                                                                                                  $__________________       815,300.00
                                                                                                                                                          $_________________
     Creditor’s mailing address


       Acct: P68353 / O0009424
      ________________________________________________________

       PO Box 489, Anderson, TX 77830
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred           10/29/20
                                     __________________
                                                                 Describe the lien
     Last 4 digits of account
     number                   _________________                   __________________________________________________


     Do multiple creditors have an interest in the               Is the creditor an insider or related party?
                                                                  ✔ No
     same property?
     ✔ No                                                             Yes

        Yes. Have you already specified the relative             Is anyone else liable on this claim?
                                                                  ✔ No
             priority?
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              No. Specify each creditor, including this
                  creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is              Unliquidated
                  specified on lines _____                            Disputed


  Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                   3 of ___
                                                                                                                                                                         5
                          Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC
                                                                                     119 of 151
                                                                                20-35474
  Debtor           _______________________________________________________                                     Case number (if known)_____________________________________
                   Name



                                                                                                                                  Column A                Column B
  Pa rt 1 :    Addit iona l Pa ge                                                                                                 Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  7 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Midland Central Appraisal District
                                                                 See Schedule A/B Part 8, Question 47
      __________________________________________                 Attachment, See Schedule A/B Part 8,                              40,168.41
                                                                                                                                  $__________________      0.00
                                                                                                                                                          $_________________
     Creditor’s mailing address                                  Question 50 Attachment, See Schedule A/B
                                                                 Part 8, Question 50 Attachment
      4631 Andrews Hwy
      ________________________________________________________

      PO Box 908002, Midland, TX 79708-0002
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          10/29/20
                                     __________________          Describe the lien
     Last 4 digits of account
                                                                  __________________________________________________
     number                   _________________
                                                                 Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                ✔   No
     same property?                                                   Yes
     ✔ No

        Yes. Have you already specified the relative             Is anyone else liable on this claim?
             priority?                                            ✔   No
              No. Specify each creditor, including this               Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                  creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is              Unliquidated
                  specified on lines _____                            Disputed


2.__
  8 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Wendy Burgess, Taxassessor-Collector
                                                                 See Schedule A/B Part 8, Question 47
                                                                 Attachment, See Schedule A/B Part 8,
      __________________________________________                                                                                   1,105.37
                                                                                                                                  $__________________       623,754.00
                                                                                                                                                          $_________________
                                                                 Question 47 Attachment, See Schedule A/B
     Creditor’s mailing address                                  Part 8, Question 50 Attachment

       100 E Weatherford
      ________________________________________________________

       Fort Worth, TX 76196
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred           10/29/20
                                     __________________
                                                                 Describe the lien
     Last 4 digits of account
     number                   _________________                   __________________________________________________


     Do multiple creditors have an interest in the               Is the creditor an insider or related party?
                                                                  ✔ No
     same property?
     ✔ No                                                             Yes

        Yes. Have you already specified the relative             Is anyone else liable on this claim?
                                                                  ✔ No
             priority?
                                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              No. Specify each creditor, including this
                  creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                      Contingent
              Yes. The relative priority of creditors is              Unliquidated
                  specified on lines _____                            Disputed


  Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page ___
                                                                                                                                                                   4 of ___
                                                                                                                                                                         5
                      Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 120 of 151
Debtor
               Eagle PCO LLC
               _______________________________________________________                                                    20-35474
                                                                                                  Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity


                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      5 of ___
                                                                                                                                                           5
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 121 of 151
   Fill in this information to identify the case:

   Debtor
                    Eagle PCO LLC
                    __________________________________________________________________

                                           Southern District of Texas
   United States Bankruptcy Court for the: ________________________________

   Case number       20-35474
                     ___________________________________________
    (If known)

                                                                                                                                        Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
         No. Go to Part 2.
     ✔   Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           113,879.66                 113,879.66
    Internal Revenue Service                                                                                                        $_________________
                                                            Check all that apply.
    Centralized Insolvency Operation                            Contingent
    PO Box 7346                                                 Unliquidated
    Philadelphia, PA, 19101-7346                                Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Taxes & Other Government Units
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                      ✔ No

                                                                 Yes
    Specify Code subsection of PRIORITY unsecured
                                8
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 NM Taxation And Revenue Department                      As of the petition filing date, the claim is: $______________________
                                                                                                            1,395.78                $_________________
                                                            Check all that apply.
    PO Box 25128
                                                                Contingent
     Santa Fe , NM, 87504-5128                                  Unliquidated
                                                                Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
                                                             Taxes & Other Government Units
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                             ✔ No

    Specify Code subsection of PRIORITY unsecured                Yes
    claim: 11 U.S.C. § 507(a) (_____)
                                8
2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           84,277.48
    Texas Comptroller Of Public Accounts                                                                                            $_________________
                                                            Check all that apply.
    PO Box 13528,
                                                                Contingent
    Capitol Station                                             Unliquidated
    Austin, TX, 78711                                           Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Taxes & Other Government Units
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                             ✔
                                                                 No
    Specify Code subsection of PRIORITY unsecured                Yes
                               8
    claim: 11 U.S.C. § 507(a) (_____)



  Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                               27
                                                                                                                                         page 1 of ___
                       Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
               Eagle PCO LLC                                                    122 of 151
                                                                            20-35474
  Debtor       _______________________________________________________                               Case number (if known)_____________________________________
                Name


 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                               Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    1189 CR Eagle LLC                                                                                                          34,057.47
                                                                                                                             $________________________________
                                                                                Contingent
    475 S San Antonio Rd                                                        Unliquidated
                                                                                Disputed
    Los Altos, CA, 94022                                                                           Deferred rent
                                                                           Basis for the claim:



    Date or dates debt was incurred            5/22/20
                                               ___________________          Is the claim subject to offset?
                                                                            ✔   No
    Last 4 digits of account number            ___________________
                                                                                Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Absolute Control LLC                                                   Check all that apply.                               65,860.00
                                                                                                                             $________________________________
    2810 Washington Drive                                                      Contingent
                                                                               Unliquidated
    Houston, TX, 77038                                                         Disputed
                                                                           Basis for the claim:
                                                                                                   Suppliers or Vendors


    Date or dates debt was incurred            7/10/20
                                               ___________________         Is the claim subject to offset?
                                                                            ✔   No
    Last 4 digits of account number            __________________               Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    Acme Truck Line Inc                                                                                                        696.32
                                                                                                                             $________________________________
                                                                                Contingent
    Msc-410683                                                                  Unliquidated
    PO Box 415000                                                               Disputed
    Nashville, TN, 37241
                                                                           Basis for the claim:
                                                                                                   Services

    Date or dates debt was incurred            9/25/20
                                               ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________           ✔   No
                                                                                Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Action Specialties LLC                                                 Check all that apply.
                                                                                                                               840.21
                                                                                                                             $________________________________
    7915 Hwy 90 West                                                            Contingent
                                                                                Unliquidated
    New Iberia, LA, 70560                                                       Disputed
                                                                            Basis for the claim:
                                                                                                   Suppliers or Vendors

    Date or dates debt was incurred            10/16/20
                                               ___________________         Is the claim subject to offset?
                                                                            ✔
    Last 4 digits of account number                                             No
                                               __________________
                                                                                Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Adobe System Inc                                                                                                           0.00
                                                                                                                             $________________________________
                                                                           Check all that apply.
    345 Park Ave                                                                Contingent
                                                                                Unliquidated
    San Jose , CA, 95110                                                        Disputed
                                                                           Basis for the claim:
                                                                                                   Services

    Date or dates debt was incurred            ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________           ✔   No
                                                                                Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Afco                                                                                                                       0.00
                                                                                                                             $________________________________
                                                                           Check all that apply.
    5600 North River Rd                                                        Contingent
    Suite 400                                                                  Unliquidated
    Rosemont, IL, 60018                                                        Disputed
                                                                           Basis for the claim:    Insurance

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                            ✔
    Last 4 digits of account number            ___________________              No
                                                                                Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       2 of ___
                                                                                                                                                      page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   123 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             467.17
                                                                                                                     $________________________________
 AirGas                                                                   Contingent
 PO Box 676015                                                            Unliquidated
                                                                          Disputed
 Dallas, TX, 75267
                                                                     Basis for the claim: Utilities



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/28/20                   No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       5,502.23
                                                                                                                     $________________________________
 Alltex Welding Supply
 PO Box 564                                                               Contingent
                                                                          Unliquidated
 Waller, TX, 77484                                                        Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/30/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 ALS Maverick Testing Laboratories Inc                               Check all that apply.
                                                                                                                      1,086.00
                                                                                                                     $________________________________
 10450 Stancliff Road Suite 210                                           Contingent
                                                                          Unliquidated
 Houston, TX, 77099                                                       Disputed
                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       10/9/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      439,145.65
                                                                                                                     $________________________________
 American Express                                                    Check all that apply.
 PO Box 650448                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75265                                                        Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred        7/3/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 APS Payroll                                                         Check all that apply.
                                                                                                                       770.85
                                                                                                                     $________________________________
 3010 Knight Street                                                       Contingent
 Suite 300                                                                Unliquidated
 Shreveport, LA, 71105                                                    Disputed
                                                                     Basis for the claim: Payroll Service



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 3 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   124 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             229.12
                                                                                                                     $________________________________
 ARC Specialties                                                          Contingent
 1730 Stebbins Drive                                                      Unliquidated
                                                                          Disputed
 Houston, TX, 77043
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/21/20                   No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       5,911.83
                                                                                                                     $________________________________
 ARI
 PO Box 8500-4375                                                         Contingent
                                                                          Unliquidated
 Philadelphia, PA, 19178                                                  Disputed

                                                                     Basis for the claim: Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 B&J Welding Supply Ltd                                              Check all that apply.
                                                                                                                      197.07
                                                                                                                     $________________________________
 1512 E 50th Street                                                       Contingent
                                                                          Unliquidated
 Lubbock, TX, 79404                                                       Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       10/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      12,097.36
                                                                                                                     $________________________________
 B&J Wholesale LLC                                                   Check all that apply.
 11997 Fm 529                                                             Contingent
                                                                          Unliquidated
 Houston, TX, 77041                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/30/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Bestway Oilfield                                                    Check all that apply.
                                                                                                                       270,976.04
                                                                                                                     $________________________________
 16030 Market Street                                                      Contingent
                                                                          Unliquidated
 Channelview, TX, 77530                                                   Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        12/23/19
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 4 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   125 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             16,715.00
                                                                                                                     $________________________________
 Blaze Sales & Service                                                    Contingent
 7824 Scott Street                                                        Unliquidated
                                                                          Disputed
 Houston, TX, 77051
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               9/11/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Blue Cross Blue Shield
 1001 E Lookout Drive                                                     Contingent
                                                                          Unliquidated
 Richardson , TX, 75082                                                   Disputed

                                                                     Basis for the claim: Health Insurance



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 C&W Fire and Safety Company Inc                                     Check all that apply.
                                                                                                                      839.36
                                                                                                                     $________________________________
 PO Box 6215                                                              Contingent
                                                                          Unliquidated
 Bossier City, LA, 71171-6215                                             Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       11/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      52,201.32
                                                                                                                     $________________________________
 C&W International Fabricators                                       Check all that apply.
 5855 Cunningham Road                                                     Contingent
                                                                          Unliquidated
 Houston, TX, 77041                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        1/15/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CenturyLink                                                         Check all that apply.
                                                                                                                       2,453.87
                                                                                                                     $________________________________
 PO Box 4918                                                              Contingent
                                                                          Unliquidated
 Monroe, LA, 71211                                                        Disputed
                                                                     Basis for the claim: Utilities



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 5 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   126 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             686.64
                                                                                                                     $________________________________
 Charts Ltd                                                               Contingent
 2031 Trade Drive                                                         Unliquidated
                                                                          Disputed
 Midland, TX, 79706
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               9/10/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       211.20
                                                                                                                     $________________________________
 Cintas Corporation no 2
 Acc# 13658662                                                            Contingent
 PO Box 650838                                                            Unliquidated
 Dallas, TX, 75265                                                        Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/8/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 CM Service Co Inc                                                   Check all that apply.
                                                                                                                      2,470.75
                                                                                                                     $________________________________
 7411 Mesa Dr                                                             Contingent
                                                                          Unliquidated
 Houston, TX, 77028                                                       Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       5/12/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 Cogency Global                                                      Check all that apply.
 10 East 40th Street                                                      Contingent
 10th Floor                                                               Unliquidated
 New York , NY, 10016                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Commercial Fleet Financing Inc                                      Check all that apply.
                                                                                                                       1,693.34
                                                                                                                     $________________________________
 PO Box 550599                                                            Contingent
                                                                          Unliquidated
 Jacksonville, FL, 32255                                                  Disputed
                                                                     Basis for the claim: Operating lease



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 6 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   127 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             90.50
                                                                                                                     $________________________________
 Concentra Medical Centers                                                Contingent
 PO Box 9005                                                              Unliquidated
                                                                          Disputed
 Addison, TX, 75001
                                                                     Basis for the claim: Medical



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/21/20                   No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       452.24
                                                                                                                     $________________________________
 Cranetech-Hoist & Crane Services of Colorado
 PO Box 4755                                                              Contingent
                                                                          Unliquidated
 Odessa, TX, 79760                                                        Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Dearborn National Life Insurance Company                            Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 701 E 22nd St                                                            Contingent
 Ste 300                                                                  Unliquidated
 Lombard , IL, 60148                                                      Disputed
                                                                     Basis for the claim: Life Insurance



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      422.87
                                                                                                                     $________________________________
 Disa Inc                                                            Check all that apply.
 PO Box 123731                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75312                                                        Disputed

                                                                     Basis for the claim: Drug Testing Service



        Date or dates debt was incurred        11/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Eagle Welding Supply                                                Check all that apply.
                                                                                                                       77.94
                                                                                                                     $________________________________
 PO Box 1790                                                              Contingent
                                                                          Unliquidated
 Three Rivers, TX, 78071                                                  Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/7/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 7 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   128 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Epiphany, Inc                                                            Contingent
 12320 Barker Cypress                                                     Unliquidated
 Ste 600 #196                                                             Disputed
 Cypress, TX, 77429
                                                                     Basis for the claim: Services



                                                                     Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,664.26
                                                                                                                     $________________________________
 Express Supply & Rental LLC
 V1739 Express Supply & Rental Llc                                        Contingent
 120 Kol Drive                                                            Unliquidated
 Broussard, LA, 70518                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        11/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 FedEx                                                               Check all that apply.
                                                                                                                      0.00
                                                                                                                     $________________________________
 PO Box 660481                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75266                                                        Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      36,430.00
                                                                                                                     $________________________________
 Five Star Metals Inc                                                Check all that apply.
 8637 Windfern Rd                                                         Contingent
                                                                          Unliquidated
 Houston, TX, 77064                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/29/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Fox Metals and Alloys, Inc                                          Check all that apply.
                                                                                                                       10,000.00
                                                                                                                     $________________________________
 PO Box 848569                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75284                                                        Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        11/2/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 8 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   129 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,666.00
                                                                                                                     $________________________________
 Fullco Machineworks Inc                                                  Contingent
 PO Box 60529                                                             Unliquidated
                                                                          Disputed
 Midland, TX, 79711
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               9/17/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,833.00
                                                                                                                     $________________________________
 Global Petroleum Rentals LLC
 1017 Freeman Road                                                        Contingent
                                                                          Unliquidated
 Broussard, LA, 70518                                                     Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/10/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Gonzales Lawn Care                                                  Check all that apply.
                                                                                                                      100.00
                                                                                                                     $________________________________
 1103 Hackberry                                                           Contingent
                                                                          Unliquidated
 Jourdanton, TX, 78026                                                    Disputed
                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       10/29/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      852.00
                                                                                                                     $________________________________
 Google LLC                                                          Check all that apply.
 1600 Amphitheatre Pkwy                                                   Contingent
                                                                          Unliquidated
 Mountain View, CA, 94043                                                 Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Grainger                                                            Check all that apply.
                                                                                                                       908.54
                                                                                                                     $________________________________
 PO Box 419267                                                            Contingent
 Dept. 880166384                                                          Unliquidated
 Kansas City, MO, 64141-6267                                              Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/25/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 9 of ___
                                                                                                                                              page __    27
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   130 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             Unknown
                                                                                                                     $________________________________
 Grant Blake                                                              Contingent
 c/o Jason C.N. Smith                                                ✔    Unliquidated
 612 Eighth Ave.                                                     ✔    Disputed
 Fort Worth, TX, 76104
                                                                     Basis for the claim:



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               01/20/2020                 No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       5,100.00
                                                                                                                     $________________________________
 Houston Oilfield Equipment
 9669 Port Erroll Rd                                                      Contingent
                                                                          Unliquidated
 Houston, TX, 77095                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/7/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Infinisource Inc                                                    Check all that apply.
                                                                                                                      165.00
                                                                                                                     $________________________________
 PO Box 889                                                               Contingent
                                                                          Unliquidated
 Coldwater, MI, 49036-0889                                                Disputed
                                                                     Basis for the claim: Employee benefits



        Date or dates debt was incurred       10/12/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      111.15
                                                                                                                     $________________________________
 Insight Direct USA                                                  Check all that apply.
 6820 S Harl Avenue                                                       Contingent
                                                                          Unliquidated
 Tempe , AZ, 85283                                                        Disputed

                                                                     Basis for the claim: Software



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 IPFS Corporation                                                    Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 PO Box 412086                                                            Contingent
                                                                          Unliquidated
 Kansas City, MO, 64141                                                   Disputed
                                                                     Basis for the claim: Insurance



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   10 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   131 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,600.00
                                                                                                                     $________________________________
 J&M Premier Services                                                     Contingent
 12969 N Us Hwy 79                                                        Unliquidated
                                                                          Disputed
 Palestine, TX, 75801
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  48
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 Joe Eric Cabrera
 c/o DeSouza Law, PC                                                      Contingent
                                                                     ✔
 3201 Cherry Ridge Dr, Suite B-208                                        Unliquidated
 San Antonio, TX, 78230
                                                                     ✔
                                                                          Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  49
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Kallred Oilfield Services LLC                                       Check all that apply.
                                                                                                                      10,450.23
                                                                                                                     $________________________________
 9266 Ben Tirran Ct                                                       Contingent
                                                                          Unliquidated
 Colorado Springs, CO, 80908                                              Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       3/19/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  50
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      Unknown
                                                                                                                     $________________________________
 Kasey Aussales LLC                                                  Check all that apply.
 PO Box 783266                                                            Contingent
                                                                          Unliquidated
                                                                     ✔
 Philadelphia, PA, 19178                                                  Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  51
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Kevin Lee Mirelez                                                   Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 c/o DeSouza Law, PC                                                      Contingent
 3201 Cherry Ridge Dr, Suite B-208                                   ✔
                                                                          Unliquidated
 San Antonio, TX, 78230                                              ✔
                                                                          Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   11 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   132 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  52
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             30.00
                                                                                                                     $________________________________
 Lawfirm Of Christopher D Montez                                          Contingent
 12222 Merit Dr                                                           Unliquidated
 Suite 1200                                                               Disputed
 Dallas, TX, 75251
                                                                     Basis for the claim: Professional Services



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               11/2/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  53
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 Linda Milanovich
                                                                          Contingent
                                                                     ✔
                                                                          Unliquidated
                                                                     ✔
                                                                          Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  54
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Llmh,Llc                                                            Check all that apply.
                                                                                                                      18,700.00
                                                                                                                     $________________________________
 820 Holston Hills Dr.                                                    Contingent
                                                                          Unliquidated
 College Station, TX, 77845                                               Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       10/27/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  55
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      2,068.77
                                                                                                                     $________________________________
 Lonestar Forklift                                                   Check all that apply.
 5240 N Fwy                                                               Contingent
                                                                          Unliquidated
 Houston, TX, 77022                                                       Disputed

                                                                     Basis for the claim: Services



        Date or dates debt was incurred        10/28/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  56
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Madison Hendrix                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 c/o Arnold & Itkin LLP                                                   Contingent
 6009 Memorial Drive                                                 ✔
                                                                          Unliquidated
 Houston, TX, 77007                                                  ✔
                                                                          Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   12 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   133 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  57
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             109.29
                                                                                                                     $________________________________
 Mccoy Water Supply Corporation                                           Contingent
 PO Box C                                                                 Unliquidated
                                                                          Disputed
 Pleasanton, TX, 78064
                                                                     Basis for the claim: Utilities



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/28/20                   No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  58
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       171.42
                                                                                                                     $________________________________
 Mcmaster-Carr Supply Company
 PO Box 7690                                                              Contingent
                                                                          Unliquidated
 Chicago, IL, 60680-7690                                                  Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/11/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  59
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Meyer Service Company                                               Check all that apply.
                                                                                                                      198,433.18
                                                                                                                     $________________________________
 6733 Leopard St                                                          Contingent
                                                                          Unliquidated
 Corpus Christi, TX, 78409                                                Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       2/10/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  60
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      2,259.00
                                                                                                                     $________________________________
 Mid-South Synergy                                                   Check all that apply.
 7625 Highway 6                                                           Contingent
                                                                          Unliquidated
 Navasota, TX, 77868                                                      Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  61
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Miguel Carrillo                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 c/o DeSouza Law, PC                                                      Contingent
 3201 Cherry Ridge Dr, Suite B-208                                   ✔
                                                                          Unliquidated
 San Antonio, TX, 78230                                              ✔
                                                                          Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   13 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   134 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  62
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             9,663.27
                                                                                                                     $________________________________
 Mikes Gates LLC                                                          Contingent
 16125 Channelview Drive                                                  Unliquidated
                                                                          Disputed
 Channelview, TX, 77530
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               3/10/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  63
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,324.24
                                                                                                                     $________________________________
 MineralTree
 125 Cambridgepark Dr.                                                    Contingent
                                                                          Unliquidated
 Cambridge, MA, 2140                                                      Disputed

                                                                     Basis for the claim: Software



        Date or dates debt was incurred        10/5/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  64
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 MP Rental & Fishing Services, LLC                                   Check all that apply.
                                                                                                                      104,997.00
                                                                                                                     $________________________________
 PO Box 599                                                               Contingent
                                                                          Unliquidated
 Tomball, TX, 77377-0599                                                  Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       8/26/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  65
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      751.55
                                                                                                                     $________________________________
 Navasota LP Gas Co Inc                                              Check all that apply.
 PO Box 466                                                               Contingent
                                                                          Unliquidated
 Navasota, TX, 77868                                                      Disputed

                                                                     Basis for the claim: Utilities



        Date or dates debt was incurred        9/29/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  66
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Neopost                                                             Check all that apply.
                                                                                                                       73.78
                                                                                                                     $________________________________
 PO Box 30193                                                             Contingent
                                                                          Unliquidated
 Tampa, FL, 30193                                                         Disputed
                                                                     Basis for the claim: Postage



        Date or dates debt was incurred        11/2/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   14 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   135 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  67
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             400.00
                                                                                                                     $________________________________
 New Benefits, Ltd                                                        Contingent
 PO Box 803475                                                            Unliquidated
                                                                          Disputed
 Dallas, TX, 75380
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  68
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 Nextiva
 8800 E Chaparral Rd                                                      Contingent
 Suite 300                                                                Unliquidated
 Scottsdale , AZ, 85250                                                   Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  69
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Nm Taxation And Revenue Department                                  Check all that apply.
                                                                                                                      1,395.78
                                                                                                                     $________________________________
 PO Box 25128                                                             Contingent
                                                                          Unliquidated
 Santa Fe , NM, 87504-5128                                                Disputed
                                                                     Basis for the claim: Sales Tax



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  70
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      3,820.00
                                                                                                                     $________________________________
 NOBSTERSHOTSHOT                                                     Check all that apply.
 2741 E Pearl Street                                                      Contingent
                                                                          Unliquidated
 Odessa, TX, 79761                                                        Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred        10/12/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  71
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Norma Lynn Maldonado                                                Check all that apply.
                                                                                                                       Undetermined
                                                                                                                     $________________________________
 c/o O.G. Alvarez & Associates, PC                                        Contingent
 21022 Gathering Oak                                                 ✔
                                                                          Unliquidated
 San Antonio, TX, 78260                                              ✔
                                                                          Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   15 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   136 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  72
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             24.36
                                                                                                                     $________________________________
 OfficeDepot                                                              Contingent
 Account 03944406                                                         Unliquidated
 PO Box 660113                                                            Disputed
 Dallas, TX, 75266-0113
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               9/30/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  73
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 Omar Balboa
 c/o Law Offices of Michael Miller PC                                     Contingent
                                                                     ✔
 926 Chulie Drive                                                         Unliquidated
 San Antonio, TX, 78216
                                                                     ✔
                                                                          Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred        01/20/2020
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  74
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Oracle America Inc                                                  Check all that apply.
                                                                                                                      23,531.70
                                                                                                                     $________________________________
 Bank Of America Lockbox Serv                                             Contingent
 15612 Collections Center Dr                                              Unliquidated
 Chicago, IL, 60693                                                       Disputed
                                                                     Basis for the claim: Software



        Date or dates debt was incurred       10/26/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  75
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,291.28
                                                                                                                     $________________________________
 Orourke Dist. Co. Inc.                                              Check all that apply.
 PO Box 301150                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75303                                                        Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  76
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 OSHA                                                                Check all that apply.
                                                                                                                       55,300.00
                                                                                                                     $________________________________
 1033 La Posada Drive                                                     Contingent
 Suite 375                                                                Unliquidated
 Austin, TX, 78752                                                        Disputed
                                                                     Basis for the claim: Fines or Penalties



        Date or dates debt was incurred        8/31/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   16 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   137 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  77
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             0.00
                                                                                                                     $________________________________
 Pangtong Wellhead USA Inc                                                Contingent
 11730 S Sam Houston Pkwy West                                            Unliquidated
                                                                          Disputed
 Houston, TX, 77031
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               7/29/19                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  78
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       0.00
                                                                                                                     $________________________________
 PBA&W Properties
 10716 St Hwy 191                                                         Contingent
 Suite 220                                                                Unliquidated
 Midland , TX, 79707                                                      Disputed

                                                                     Basis for the claim: Credit Card Debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  79
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Permian Machinery Movers Inc                                        Check all that apply.
                                                                                                                      9,135.00
                                                                                                                     $________________________________
 PO Box 11281                                                             Contingent
                                                                          Unliquidated
 Odessa, TX, 79760                                                        Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       9/30/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  80
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      0.00
                                                                                                                     $________________________________
 PNC                                                                 Check all that apply.
 PO Box 931034                                                            Contingent
                                                                          Unliquidated
 Cleveland , OH, 44193                                                    Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  81
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Porter Hedges LLP                                                   Check all that apply.
                                                                                                                       3,039.52
                                                                                                                     $________________________________
 P O Box 4346                                                             Contingent
                                                                          Unliquidated
 Houston, TX, 77210                                                       Disputed
                                                                     Basis for the claim: Professional Services



        Date or dates debt was incurred        10/12/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   17 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   138 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  82
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             2,750.00
                                                                                                                     $________________________________
 Pradon Construction &Trucking Co                                         Contingent
 PO Box 14969                                                             Unliquidated
                                                                          Disputed
 Odessa, TX, 79768
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/9/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  83
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       1,503.03
                                                                                                                     $________________________________
 Pt Solutions
 PO Box 670587                                                            Contingent
                                                                          Unliquidated
 Detroit, MI, 48267-0587                                                  Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        11/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  84
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Pt Solutions Vending                                                Check all that apply.
                                                                                                                      448.65
                                                                                                                     $________________________________
 PO Box 670587                                                            Contingent
                                                                          Unliquidated
 Detroit, MI, 48267-0587                                                  Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       9/10/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  85
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      73.78
                                                                                                                     $________________________________
 Quadient/Neopost                                                    Check all that apply.
 PO Box 6813                                                              Contingent
                                                                          Unliquidated
 Carol Stram , IL, 60197                                                  Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  86
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Quench USA, Inc.                                                    Check all that apply.
                                                                                                                       13,503.87
                                                                                                                     $________________________________
 PO Box 781393                                                            Contingent
                                                                          Unliquidated
 Philadelphia, PA, 19178-1393                                        ✔
                                                                          Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        8/31/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   18 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   139 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  87
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,865.00
                                                                                                                     $________________________________
 R&S Oilfield                                                             Contingent
 12107 Old Huffmister Road                                                Unliquidated
                                                                          Disputed
 Cypress, TX, 77249
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/8/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  88
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       266.95
                                                                                                                     $________________________________
 Redifuel
 PO Box 959236                                                            Contingent
                                                                          Unliquidated
 St. Louis, MO, 63195-9236                                                Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/16/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  89
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Redwing Shoes Of America                                            Check all that apply.
                                                                                                                      150.00
                                                                                                                     $________________________________
 PO Box 844329                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75284-4329                                                   Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       10/13/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  90
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,582.71
                                                                                                                     $________________________________
 Reliable Pumps Consultants Inc                                      Check all that apply.
 12951 South Freeway                                                      Contingent
                                                                          Unliquidated
 Houston, TX, 77047                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        8/31/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  91
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Reliable Specialty Company                                          Check all that apply.
                                                                                                                       6,575.00
                                                                                                                     $________________________________
 PO Box 1627                                                              Contingent
                                                                          Unliquidated
 Magnolia, TX, 77353                                                      Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        9/8/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   19 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   140 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  92
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,922.16
                                                                                                                     $________________________________
 Republic Services #688                                                   Contingent
 8220 W Hwy 80                                                            Unliquidated
                                                                          Disputed
 Midland, TX, 79706
                                                                     Basis for the claim: Utilities



                                                                     Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  93
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       286.88
                                                                                                                     $________________________________
 Republic Services #859
 4542 Se Loop 410                                                         Contingent
                                                                          Unliquidated
 San Antonio, TX, 78222                                                   Disputed

                                                                     Basis for the claim: Utilities



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  94
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Richard A. Fagin                                                    Check all that apply.
                                                                                                                      2,405.00
                                                                                                                     $________________________________
 19901 Southwest Freeway                                                  Contingent
 Suite 220                                                                Unliquidated
 Sugar Land, TX, 77479                                                    Disputed
                                                                     Basis for the claim: Professional Services



        Date or dates debt was incurred       10/1/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  95
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      250.00
                                                                                                                     $________________________________
 Richard Carson                                                      Check all that apply.
 6853 Middle Road                                                         Contingent
                                                                          Unliquidated
 Fort Worth, TX, 76116                                                    Disputed

                                                                     Basis for the claim: Professional Services



        Date or dates debt was incurred        11/2/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  96
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 RL Energy Solutions LLC                                             Check all that apply.
                                                                                                                       640.50
                                                                                                                     $________________________________
 12431 Taylor Rd                                                          Contingent
                                                                          Unliquidated
 Houston, TX, 77041                                                       Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/29/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   20 of ___
                         Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                  Eagle PCO LLC                                                   141 of 151
                                                                              20-35474
  Debtor          _______________________________________________________                    Case number (if known)_____________________________________
                  Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  97
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             320.00
                                                                                                                     $________________________________
 Rushing Machine Shop                                                     Contingent
 PO Box 609                                                               Unliquidated
                                                                          Disputed
 White Oak, TX, 75693
                                                                     Basis for the claim: Suppliers or Vendors



                                                                     Is the claim subject to offset?
                                                                     ✔
                                               10/7/20                    No
        Date or dates debt was incurred       ___________________
                                                                          Yes
        Last 4 digits of account number       ___________________
  98
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       666.75
                                                                                                                     $________________________________
 Safety Solutions LLC
 PO Box 8210                                                              Contingent
                                                                          Unliquidated
 Midland, TX, 79708                                                       Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/21/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________
                                                                          Yes
  99
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Safety-Kleen Systems Inc                                            Check all that apply.
                                                                                                                      1,159.68
                                                                                                                     $________________________________
 PO Box 650509                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75265-0509                                                   Disputed
                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       8/17/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
        Last 4 digits of account number                                   No
                                              __________________
                                                                          Yes
  100
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      21,200.00
                                                                                                                     $________________________________
 SAFOCO                                                              Check all that apply.
 PO Box 27246                                                             Contingent
                                                                          Unliquidated
 Houston, TX, 77227-7246                                                  Disputed

                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/21/20
                                              ___________________    Is the claim subject to offset?
                                                                     ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes
  101
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Saia MotorFreight Line LLC                                          Check all that apply.
                                                                                                                       719.17
                                                                                                                     $________________________________
 PO Box 730532                                                            Contingent
                                                                          Unliquidated
 Dallas, TX, 75373                                                        Disputed
                                                                     Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred        10/28/20
                                              ____________________   Is the claim subject to offset?
                                                                      ✔
                                                                          No
        Last 4 digits of account number       ___________________         Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                   21 of ___
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC                                                   142 of 151
                                                                             20-35474
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  102
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             5,963.00
                                                                                                                    $________________________________
 Salt And Light Energy Equipment LLC                                     Contingent
 1910 Pacific Ave                                                        Unliquidated
 Ste 18400                                                               Disputed
 Dallas, TX, 75201
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
                                                                    ✔
                                              10/9/20                    No
        Date or dates debt was incurred      ___________________
                                                                         Yes
        Last 4 digits of account number      ___________________
  103
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      7,642.94
                                                                                                                    $________________________________
 Schwegman Lundberg & Woessner PA
 1600 Tcf Tower                                                          Contingent
 121 South Eighth Street                                                 Unliquidated
 Minneapolis, MN, 55402                                                  Disputed

                                                                    Basis for the claim: Professional Services



        Date or dates debt was incurred       10/20/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________
                                                                         Yes
  104
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 ServicePlus LLC                                                    Check all that apply.
                                                                                                                     6,384.45
                                                                                                                    $________________________________
 1212 Wrightwood St                                                      Contingent
                                                                         Unliquidated
 Houston, TX, 77009                                                      Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      10/29/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
        Last 4 digits of account number                                  No
                                             __________________
                                                                         Yes
  105
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     327.35
                                                                                                                    $________________________________
 Sherwin-Williams                                                   Check all that apply.
 14052 Northwest Blvd                                                    Contingent
                                                                         Unliquidated
 Corpus Christi, TX, 78410                                               Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       11/2/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes
  106
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Shieldfire & Suppression                                           Check all that apply.
                                                                                                                      342.07
                                                                                                                    $________________________________
 PO Box 3943                                                             Contingent
                                                                         Unliquidated
 Bryan, TX, 77805                                                        Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       10/6/20
                                             ____________________   Is the claim subject to offset?
                                                                     ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  22 of ___
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC                                                   143 of 151
                                                                             20-35474
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  107
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 SRS Corporate Accommodations                                            Contingent
 4204 Irvin Drive                                                        Unliquidated
                                                                         Disputed
 Midland, TX, 79705
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
                                                                    ✔
                                              11/2/20                    No
        Date or dates debt was incurred      ___________________
                                                                         Yes
        Last 4 digits of account number      ___________________
  108
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      561.10
                                                                                                                    $________________________________
 Stuarthose & Pipeco
 701 Riverside Dr                                                        Contingent
                                                                         Unliquidated
 Fort Worth, TX, 76111                                                   Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       10/2/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________
                                                                         Yes
  109
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Team Ford Of Navasota                                              Check all that apply.
                                                                                                                     291.65
                                                                                                                    $________________________________
 FMD Investments LLC                                                     Contingent
 9965 Highway 6                                                          Unliquidated
 Navasota, TX, 77868                                                     Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      10/29/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
        Last 4 digits of account number                                  No
                                             __________________
                                                                         Yes
  110
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     2,137.12
                                                                                                                    $________________________________
 Texas Flange & Fitting Supply Inc                                  Check all that apply.
 PO Box 2889                                                             Contingent
                                                                         Unliquidated
 Pearland, TX, 77588                                                     Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       6/16/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes
  111
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Tiger Offshore Rentals                                             Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 P O Box 733252                                                          Contingent
                                                                         Unliquidated
 Dallas, TX, 75373                                                       Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       9/3/19
                                             ____________________   Is the claim subject to offset?
                                                                     ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  23 of ___
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC                                                   144 of 151
                                                                             20-35474
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  112
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             3,200.00
                                                                                                                    $________________________________
 Trio Equip Rental & Services LLC                                        Contingent
 PO Box 2208                                                             Unliquidated
                                                                         Disputed
 Alice, TX, 78332
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
                                                                    ✔
                                              9/17/20                    No
        Date or dates debt was incurred      ___________________
                                                                         Yes
        Last 4 digits of account number      ___________________
  113
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 TSheets
 235 E Colchester Drive                                                  Contingent
                                                                         Unliquidated
 Eagle, ID, 83616                                                        Disputed

                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________
                                                                         Yes
  114
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TXU                                                                Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 PO Box 65638                                                            Contingent
                                                                         Unliquidated
 Dallas, TX, 75265                                                       Disputed
                                                                    Basis for the claim: Utilities



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
        Last 4 digits of account number                                  No
                                             __________________
                                                                         Yes
  115
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     2,710.00
                                                                                                                    $________________________________
 United Vision Logistics                                            Check all that apply.
 PO Box 975357                                                           Contingent
                                                                         Unliquidated
 Dallas, TX, 75397-5357                                                  Disputed

                                                                    Basis for the claim: Employee benefits



        Date or dates debt was incurred       10/26/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes
  116
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 UPS                                                                Check all that apply.
                                                                                                                      51.33
                                                                                                                    $________________________________
 PO Box 7247                                                             Contingent
                                                                         Unliquidated
 Philadelphia, PA, 19170                                                 Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                     ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  24 of ___
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC                                                   145 of 151
                                                                             20-35474
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  117
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             3,086.75
                                                                                                                    $________________________________
 V&H Oilfield Inc                                                        Contingent
 12107 Old Huffmeister Road                                              Unliquidated
                                                                         Disputed
 Cypress, TX, 77929
                                                                    Basis for the claim: Suppliers or Vendors



                                                                    Is the claim subject to offset?
                                                                    ✔
                                              10/1/20                    No
        Date or dates debt was incurred      ___________________
                                                                         Yes
        Last 4 digits of account number      ___________________
  118
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      0.00
                                                                                                                    $________________________________
 Verizon Wireless
 PO Box 489                                                              Contingent
                                                                         Unliquidated
 Newark, NJ, 7101                                                        Disputed

                                                                    Basis for the claim: Utilities



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________
                                                                         Yes
  119
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Vision Service Plan                                                Check all that apply.
                                                                                                                     0.00
                                                                                                                    $________________________________
 PO Box 742788                                                           Contingent
                                                                         Unliquidated
 Los Angeles, CA, 90074                                                  Disputed
                                                                    Basis for the claim: Employee benefits



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
        Last 4 digits of account number                                  No
                                             __________________
                                                                         Yes
  120
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     85.00
                                                                                                                    $________________________________
 VTX Communications                                                 Check all that apply.
 881 E Hidalgo Ave                                                       Contingent
                                                                         Unliquidated
 Raymondville, TX, 78580                                                 Disputed

                                                                    Basis for the claim: Utilities



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes
  121
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Watsco Supplies Inc                                                Check all that apply.
                                                                                                                      787.82
                                                                                                                    $________________________________
 5703 Glen Mist Lane                                                     Contingent
                                                                         Unliquidated
 Houston, TX, 77069                                                      Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred       8/31/20
                                             ____________________   Is the claim subject to offset?
                                                                     ✔
                                                                         No
        Last 4 digits of account number      ___________________         Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  25 of ___
                        Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
                 Eagle PCO LLC                                                   146 of 151
                                                                             20-35474
  Debtor         _______________________________________________________                    Case number (if known)_____________________________________
                 Name



Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  122
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Wes Tex Telephone Cooperative                                          Contingent
 PO Box 280                                                             Unliquidated
                                                                        Disputed
 Stanton, TX, 79782
                                                                    Basis for the claim: Utilities



                                                                    Is the claim subject to offset?
                                                                    ✔
                                                                        No
        Date or dates debt was incurred      ___________________
                                                                        Yes
        Last 4 digits of account number      ___________________
  123
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      7,828.17
                                                                                                                    $________________________________
 Wood Smith Henning & Berman, LLP
 10960 Wilshire Blvd., Suite 1800                                       Contingent
 Los Angeles, CA, 90024                                                 Unliquidated
                                                                        Disputed

                                                                    Basis for the claim: Professional services



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    ✔
                                                                        No
        Last 4 digits of account number      5010
                                             ___________________
                                                                        Yes
  124
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Xerox Business Solutions Southwest                                 Check all that apply.
                                                                                                                     373.79
                                                                                                                    $________________________________
 PO Box 205354                                                          Contingent
                                                                        Unliquidated
 Dallas, TX, 75320                                                      Disputed
                                                                    Basis for the claim: Suppliers or Vendors



        Date or dates debt was incurred      10/1/20
                                             ___________________    Is the claim subject to offset?
                                                                    ✔
        Last 4 digits of account number                                 No
                                             __________________
                                                                        Yes
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number      ___________________        Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number      ___________________        Yes




    Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  26 of ___
                      Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page
               Eagle PCO LLC                                                    147 of 151
                                                                            20-35474
 Debtor        _______________________________________________________                      Case number (if known)_____________________________________
               Name



Pa rt 4 :    T ot a l Amount s of t he Priorit y a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                                    Total of claim amounts



5a. Total claims from Part 1                                                                           5a.
                                                                                                                      199,552.92
                                                                                                                    $_____________________________




5b. Total claims from Part 2                                                                           5b.    +       1,529,613.34
                                                                                                                    $_____________________________




5c. Total of Parts 1 and 2                                                                                            1,729,166.26
                                                                                                       5c.          $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page __     27
                                                                                                                                                  27 of ___
                    Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 148 of 151

 Fill in this information to identify the case:

             Eagle PCO LLC
 Debtor name __________________________________________________________________

                                         Southern District of Texas
 United States Bankruptcy Court for the:______________________

                            20-35474                                        11
 Case number (If known):    _________________________               Chapter _____



                                                                                                                                           Check if this is an
                                                                                                                                           amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired lease
                                       Settlement agreement                              Texas Flange
         State what the contract or
 2.1     lease is for and the nature
         of the debtor’s interest

         State the term remaining
                                       16 months
         List the contract number of
         any government contract

                                       Settlement agreement                              C&W International
         State what the contract or
 2.2     lease is for and the nature
         of the debtor’s interest

         State the term remaining      16 months
         List the contract number of
         any government contract

                                       Settlement agreement                              Oracle
         State what the contract or
 2.3     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract

                                       Settlement agreement                              Meyer
         State what the contract or
 2.4
         lease is for and the nature
         of the debtor’s interest

         State the term remaining      8 months
         List the contract number of
         any government contract

                                       Settlement agreement                              American Express
         State what the contract or
 2.5     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                        2
                                                                                                                                             page 1 of ___
                      Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 149 of 151

               Eagle PCO LLC                                                                                       20-35474
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          Settlement agreement                           Absolute
            State what the contract or
   6
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

                                          Settlement Agreement                           K Allred Oilfield Services
            State what the contract or
   7
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining      6 months
            List the contract number of
            any government contract

                                          Settlement agreement                           Mike Gates LLC
            State what the contract or
   8
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
                                          2 months
            List the contract number of
            any government contract

            State what the contract or
                                          Lease of a truck                               Commercial Fleet Financing
   9
 2.____     lease is for and the nature                                                  PO 550599
            of the debtor’s interest                                                     Jacksonville, FL, 32255
            State the term remaining
            List the contract number of
            any government contract

                                          Lease of Midland facility                      PBA&W Properties
            State what the contract or                                                   10716 State Highway 191, Suite 220
   10
 2.____     lease is for and the nature                                                  Midland, TX, 79707
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

                                          Lease of Pleasanton property                   1189 CR Eagle LLC
            State what the contract or
   11
 2.____     lease is for and the nature                                                  475 South San Antonio Rd.
            of the debtor’s interest                                                     Los Altos, CA, 94022

            State the term remaining
            List the contract number of
            any government contract

                                          2 apartment leases in Midland, TX              SRS Corporate Accomodations
            State what the contract or
   12
 2.____     lease is for and the nature
                                                                                         4204 Irvin Drive
            of the debtor’s interest                                                     Midland, TX, 79705

            State the term remaining
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             2 of ___
                                                                                                                                                  2
                    Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 150 of 151
 Fill in this information to identify the case:

             Eagle PCO LLC
 Debtor name __________________________________________________________________

                                         Southern District of Texas
 United States Bankruptcy Court for the:_______________________________

                            20-35474
 Case number (If known):    _________________________




                                                                                                                                             Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
           No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       ✔ Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:

       Aspen Energy                  Aspen Energy Partners, LLC
 2.1
                                     8795 Ralston Rd., Suite 233                                         Ford  Motor Credit
                                                                                                          _____________________              ✔    D
       Partners, LLC                                                                                                                              E/F
                                     Arvada, CO 80002                                                                                             G




 2.2
                                                                                                           _____________________                  D
                                                                                                                                                  E/F
                                                                                                                                                  G




 2.3
                                                                                                           _____________________                  D
                                                                                                                                                  E/F
                                                                                                                                                  G



 2.4
                                                                                                           _____________________                  D
                                                                                                                                                  E/F
                                                                                                                                                  G



 2.5
                                                                                                           _____________________                  D
                                                                                                                                                  E/F
                                                                                                                                                  G




 2.6
                                                                                                           _____________________                  D
                                                                                                                                                  E/F
                                                                                                                                                  G




Official Form 206H                                               Schedule H: Codebtors                                                                      1
                                                                                                                                                 page 1 of ___
                    Case 20-35474 Document 24 Filed in TXSB on 11/20/20 Page 151 of 151

 Fill in this information to identify the case and this filing:

              Eagle PCO LLC
 Debtor Name __________________________________________________________________

                                         Southern District of Texas
 United States Bankruptcy Court for the: ________________________________

                              20-35474
 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         ✔     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ✔     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ✔     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ✔     Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

               Amended Schedule ____


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


               Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    11/20/2020
        Executed on ______________                             _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Jennifer Black
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Chief Financial Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
